Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 1 of 144 PagelD: 437

CLEARY | GIACOBBE | ALFIER! | JACOBS Lc

JOD! S. HOWLETT, Partner

jhowlett@cgajlaw.com

Reply to: Matawan Office

December 4, 2017

Via E-Mail (Diana.Batista@oal.nj.gov) and NJLS
Honorable Thomas R. Betancourt, ALJ

Office of Administrative Law

State of New Jersey

33 Washington Street

Newark, New Jersey 07102

Re: — F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of Education
OAL Dkt. No.: EDS 10706-2017
Agency Ref. No.: 2017-26311
RESPONDENT’S OPPOSITION TO PETITIONERS’ MOTION FOR SUMMARY
DECISION
Dear Judge Betancourt:
As the Court is aware, this firm represents Respondent West Morris Regional High School
District Board of Education {“District” or “Respondent”) in the above-referenced matter. On bchalf of
the Board, the undersigned respectfully submits this letter brief in lieu of a more formal submission, in

response to Petitioners’ Motion for Summary Decision, filed September 19, 2017 (“Motion”).

PROCEDURAL HISTORY

 

1, On or about May 30, 2017, Petitioners filed a Petition for Due Process (“Petition I’) with
the Office of Special Education Policy and Procedure (“OSEPP”) seeking, inter alia: (i) a change in
J.H.’s classification from “Emotionally Disturbed” to “Other Health Impaired;” (ii) compensatory

education; (iii) the District accept Dr. Srinivasan’s report; (iv) transportation to and from the private

 

955 State Route 34 169 Ramapo Valley Road
Suite 200 Upper Level 105
Matawan, NJ 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.cgajlaw.com
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 2 of 144 PagelD: 438

school and independent evaluations; (v) home instruction; (vi) compensatory damages; (vii) declaration
that Petitioners are the prevailing party; and (viii) any and all other damages.

2. Petition I was assigned Agency Ref, 2017/26311 and OAL Dkt. No. EDS 10706-2017,

3. On July 27, 2017, the parties participated in a mediation conference with an OSEPP-
assigned mediator. The matter was not resolved at the mediation conference.

4, A settlement conference at the Office of Administrative Law (“OAL”) was scheduled for
August 10, 2017. At mutual request of the parties, the settlement conference was adjourned.

5. On August 11, 2017, a prehearing conference was held before the Honorable Thomas R.
Betancourt, ALJ.

6. On September 20, 2017, Petitioners filed a Motion for Summary Decision.

7. On September 21, 2017, the parties participated in a telephone conference before Judge
Betancourt, At that time, Judge Betancourt set filing deadlines with respect to the Motion for Summary
Decision.

8. On September 27, 2017, Petitioners filed a second Petition for Due Process (“Petition II’’)
with OSEPP. Petition II seeks, inter alia: (i) consolidation with Petition I; (ji) reimbursement for J.H.’s
attendance at Purnell School for the 2017-2018 and 2018-2019 school year; (iii) a change in J.H.’s
classification of “Emotionally Disturbed” to “Other Health Impaired” and transportation to Purnell; (iv)
compensatory education; (v) the District accept Dr. Srinivasan’s report; (vi) the District accept Dr.
Platt’s report; (vii) the District accept Dr. Schuberth’s report; (Viti) transportation to and from the private
school; (ix) compensatory damages; (x) a declaration that Petitioners are the prevailing party; and (xi)

any and all other damages.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 3 of 144 PagelD: 439

9, On October 13, 2017, in a telephone conference before Your Honor, the Court directed
Petitioners to withdraw Petition II and file a Motion to Amend Petition I to include Petitioners’ allegedly
new claims.

10. On or about October 29, 201 7, Petitioners withdrew Petition II.

It. On November 14, 2017, this Court issued an Order consolidating Petition I and Petition
NH. The Order also set forth deadlines for filing of Respondent's Answer to the Amended Due Process
Petition, as well as responsive pleadings to Petitioner’s Motion for Summary Decision.

COUNTER-STATEMENT OF MATERIAL FACTS

i. J.H. is a sixteen (16) year old female who resides in Long Valley, New Jersey with her
parents, F.H. and M.H. (“Parents” or “Petitioners”). See Affidavit of Michael Reinknecht, Director of
Special Education in Support of Respondent’s Opposition to Petitioners’ Motion for Summary Decision

(“Reinknecht Aff.”), 2.

2. Respondent West Morris Regional High School District (“Respondent” or “District”) is
the local education agency charged with providing J.H. with a free appropriate public education. See

Reinknecht Aff., ¥ 3.

3. In the 2015-2016 school year, J.H. attended ninth (9") grade as a general education

student at West Morris Central High School in Respondent’s school district. See Reinknecht Aff, 4.

4, On October 10, 2016, Petitioner M.H. sent correspondence to the District advising that
J.H. was suffering from anxiety and depression and requested a “home tutor.” See Exhibit A, attached

to Reinknecht Aff.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 4 of 144 PagelD: 440

5, Subsequently, Parents submitted a letter from J.H.’s pediatrician, Melissa M. Libert,
C.0., FAAP, indicating that “it would be best” if J.H. did not attend school and had home bound

instruction. See Exhibit B, attached to Reinknecht Aff.

6. On October 15, 2016, Petitioner M.H. sen! correspondence to the District advising that
J.H. would be admitted to ICCPC’s outpatient facility in Parsippany, New Jersey, where “she will attend

therapy five days a week for two to four weeks.” See Exhibit C, attached to Reinknecht Aff.

7, On October 20, 2016, the District received a facsimile from the Immediate Care
Children’s Psychiatric Center (“ICCPC”) stating that, on October 17, 2016, J.H. had been admitted to its
partial care program. The letter further stated that J.H. was be expected to attend the program for two
(2) weeks, at which time she would be reassessed in regards to returning to school. See Exhibit D,

attached to Reinknecht Aff.

8. On or about October 24, 2016, the District commenced home instruction services to J.H.

See Reinknecht Aff., 7 8.

9. On December 2, 2016, the District received correspondence from ICCPC indicating that
J.H. had been medically-cleared to return to school on December 7, 2016. The letter states that the “plan
is for [J.H.] to attend West Morris Regional High School for half days... and then attend ICCPC from
12pm to 2:30pm” and continue to receive homebound instruction, The letter also recommended J.H.
receive a 504 Plan “due to extreme anxiety regarding school.” Sce Exhibit E, attached to Reinknecht

Aff.

10. On or about December 7, 2016, the District and Parents attended and participated in a
504 Accommodation Plan meeting. The 504 Plan provides for the following accommodations: extended

4
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 5 of 144 PagelD: 441

time on quizzes and tests; assessments in a private setting; a “walking pass” to take breaks from class
when she is feeling a high level of anxiety; access to the “Zen Zone” when it is available for meditation,
deep breathing, and mindfulness exercises to help ease her anxicty; and access to a counselor when

necessary, See Exhibit F, attached to Reinknecht Aff.
11. Parents agreed to and executed the 504 Plan. See Exhibit F, attached to Reinknecht Aff.

12, On December 7, and December 8, 2016, J.H. attended West Morris Central High School.

After attending the two (2) half days, J.H. refused to return. See Reinknecht Aff, 13.

13. On December 23, 2016, Parents inquired about sending J.H. to an out-of-district
alternative placement, including Fusion Academy, located in Morristown, New Jersey. See Reinknecht

Aff, J 14,

14. On or about January 3, 2017, J.H. was referred by Joseph Cusack, J.H.’s guidance
counselor, to the District’s Child Study Team (“CST”) for an initial evaluation to determine J.H.'s
eligibility for special education and related services in suspected category of emotional disturbance, due
to J.H.’s diagnoses of major depressive disorder and generalized anxiety disorder. On the referral
documentation, Mr. Cusack notes that during his discussions with parents, “[Parents] explored private
school setting but have opted to keep [J.H.] at WMC and pursue the CST evaluation.” See Exhibit G,

attached to Reinknecht Aff.

15. On January 4, 2017, the District received a letter from Parents stating that, “[J.H.] has
been diagnosed with depression and severe anxiety.” The letter requests a CST evaluation and IEP. See

Exhibit H, attached to Reinknecht Aff.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 6 of 144 PagelD: 442

16. On January 6, 2017, the District received a letter from ICCPC recommending that J.H. be
provided with an Individualized Education Program (“IEP”), The letter stated that J.H. had been
diagnosed with {i) major depressive disorder, recurrent, severe, without psychotic features; and (ii)
generalized anxiety disorder.” The letter further stated that, “[i]Jn order for (J.H.] to continue working
her anxiety and depression as well as have the ability to attend school, she will need a smaller and more
therapeutic environment for school,” and “would greatly benefit from more time ina therapeutic setting
to continue progressing with her anxiety, depression and function in school.” See Exhibit I, attached to

Reinknecht Aff.

17, At an Identification Meeting on January 9, 2017, Parents consented to the District
conducting a psychological and social assessments, Additionally, the District agreed to accept a

forthcoming psychiatric evaluation completed by ICPCC. See Reinknecht Aff, 18.

18, On January 18, 2017, the District conducted a social assessment of J.H. The social
assessment report indicates that, “by September of 10% grade [J.H.] was depressed, anxious and

suicidal.” Sec Exhibit J, attached to Reinknecht Aff,

19, On January 19, 2017, on behalf of the District, Sherry J. Wilk, M.A., Certified School
Psychologist conducted a psychological assessment of J.H. The psychological assessment report
indicates that J.H.’s full-scale 1Q is 104, and that all of J.H,’s composite index scores (performance
scores) are within 1.5 standard deviation of her IQ (potential score). Ms. Wilk’s report also indicates
that J.H. “struggles with anxiety and depression, and has a fear of academic failure.” See Exhibit K,

attached to Reinknecht Aff.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 7 of 144 PagelD: 443

20. On March 15, 2017, Shankar Srinivasan, M.D., of the immediate Care Psychiatric Center
(“ICPC”) conducted a psychiatric assessment of JH. In his report, Dr. Srinivasan diagnosed J.H. with
(i) major depression recurrent, and (ii) panic disorder. Dr, Srinivasan also states that, “{J.H.]’s
psychiatric issues, specifically, pervasive mood disturbances, avoidance behaviors even when not under
stress, along with irrational fears and anxiety secondary to school issucs, all collectively at this time are
directly impacting learning and ability to maintain and build salisfactory interpersonal relationships.”

See Exhibit L, attached to Reinknecht Aff.

21. On April 6, 2017, Parents and the District attended an Eligibility Determination Meeting.
Al the meeting, the CST discussed the social, psychological, and psychiatric assessments and
determined J.H. to be eligible for special education and related services under the category of

“Emotionally Disturbed.” See Exhibit M, attached to Reinknecht Aff.

22. At the Eligibility Determination meeting, Parents consented to the classification of
“Emotionally Disturbed” and executed the Eligibility Determination Report. See Exhibit M, attached to

Reinknecht Aff.

23. Following the eligibility determination, the CST commenced discussing a proposed
Program and placement for J.H. in the Being Successful Program at West Morris Mendham High School
(“Mendham High School BSP”). Mendham High School BSP is an in-district therapeutic program for
students manifesting anxiety, depression, obsessive-compulsive disorder, schoo] avoidance, social
challenges, disruptive behaviors, and academic underachievement due to a lack of productivity and

follow through. See Exhibit N, attached to Reinknecht Aff.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 8 of 144 PagelD: 444

24, Afler hearing the CST’s proposed placement in the BSP at the Eligibility Determination
Meeting on April 6, 2017, J.H. began physically punching herself and had to be removed from the

meeting room, At that time, the meeting was terminated and rescheduled. Sec Reinknecht Aff., 7 25.

25. On May 16, 2017, Parents and J.H. attended an IEP meeting with the CST. The JEP
proposed by the CST (“May 16" IEP”) continued J.H. in the same academic classes that she had then
been enrolled in through home instruction and provided for half-day placement in Mendham High

School BSP for the remainder of the 2016-2017 school year. See Exhibit O, attached to Reinknecht Aff.

26. For the 2017-2018 school year, the May 16" TEP proposed J.H.’s placement in the
Mendham High School BSP for English 3, World History, and Environmental Science, and French 3,
Algebra 2, Physical Education/Health, and a Special (Band, Culinary Arts, or World Cuisine) in the
general education setting. In addition to the therapeutic setting of Mendham High School BSP, the May
16" IEP also provided for individual counseling once per week for thirty (30) minutes. See Exhibit O,

attached to Reinknecht Aff.

27. At the IEP meeting on May 16, 2017, Parents again requested that J.H. be allowed to
attend Fusion Academy. The District rejected Parents’ request to place J.H. at Fusion Academy. See

Reinknecht Aff., J 28.

28. Parents did not execute the JEP at the meeting on May 16, 2017. See Reinknecht Aff, J

29.

29. To date, Parents have not consented to the implementation of special education and

related services. See Reinknecht Aff. 4 30.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 9 of 144 PagelD: 445

30. On or about May 22, 2017, through counsel, Petitioners requested an independent

psychiatric, psychological, and educational assessments. See Reinknecht Aff., 931.

31, Ta July and August 2017, an independent psychoeducational evaluation of J.H. was
conducted by Natalie Schuberth, Psy.D., BCBA-D, Licensed Psychologist. In her report, Dr. Schuberth
indicates that J.H. continues to meet criteria for major depressive disorder and generalized anxiety

disorder. See Exhtbit P, attached to Reinknecht Aff.

32. Dr. Schuberth also diagnosed J.H. with a “Specific Learning Disorder with impairment in
mathematics, specifically with fluent calculation, Moderate” under the DSM-V. Dr. Schuberth’s
diagnosis is based upon J.H.’s performance on a single math fluency subtest, in which J.H. scored at
least two (2) standard deviations lower than predicted by her general ability index score. None of J.H.’s
composite index scores or other subtest scores exceeded 1.5 standard deviations below her full-scale IQ.
As such, J.H. does not meet the criteria for “Specific Learning Disability” pursuant to the New Jersey

Administrative Code regulations. See Exhibit P, attached to Reinknecht Aff.

33. On July 27, 2017, the parties participated in mediation conference before a mediator
appointed by the Office of Special Education Policy and Procedure. The matter was not resolved in the

mediation conference. See Reinknecht Aff,, 4 34.

34, On August 17, 2017, following unsuccessful mediation, the District received an
unprompted letter from ICCPC indicating that J.H. needs “a structured but non-strict educational
environment” and “will not be in need of therapy while in school,” See Exhibit Q, attached to

Reinknecht Aff.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 10 of 144 PagelD: 446

35. On September 6, 2017, Ellen M. Platt, D.O., conducted an independent psychiatric
evaluation of J.H. In her report, Dr. Platt finds that J.H. meets DSM-V criteria for: (i) Major Depressive
Disorder, recurrent episode, moderately severe {with irrational thinking); (ii) Generalized Anxiety
Disorder; (iii) Panic Disorder; (iv) School avoidance; (v) Specific Learning Disorder with impairment in
mathematics, specifically with fluent calculation, moderate; (vi) Major Depressive Disorder, recurrent,
severe, without psychotic features; (vii) Central Auditory Processing Disorder; and (viii) Agoraphobia.

See Exhibit R, attached to Reinknecht Aff.

36. Dr. Platt’s report states that, “[J.H.] remains exceedingly emotionally fragile and the
probability of her attending her school is extremely low at this time. She requires an academic
environment with the capability of a great deal of emotional awareness and intervention.” See Exhibit

R, attached to Reinknecht Aff.

37. On September 25, 2017, the District received a letter from Parents advising that they “are
withdrawing [J.H.] from West Morris Central High School, effective immediately. [J.H.] is now

enrolled at the Purnell School in Pottersville.” See Exhibit S, attached to Reinknecht Aff.

38, Purell School is not a New Jersey approved private school for students with disabilities.

See Reinknecht Aff., $39.

39, Based upon the District’s assessments, the independent evaluations, and the information
provided to the District by ICCPC, there is no evidence that J.H. meets the eligibility criteria for

classification as “Other Health impaired,” as defined by N.J.A.C. 6A: 14-3.5(c)(9). See Reinknecht Aff.,

 

40.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 11 of 144 PagelD: 447

40, Based upon the results of Dr. Schuberth’s psychoeducational evaluation and Ms. Wilk’s
previous psychological assessment, there is no evidence that J.H. meets the eligibility criteria for
classification as “Specific Learning Disability,” as defined by N.LA.C. 6A:14-3,5(c). See Reinknecht

Aff, 441.

41. At no time has the District “declassified” J.H. Because the May 16" JEP is an “initial
JEP” and J.H. had not previously received special education and related services, the District is
prohibited from implementing the proposed program without parental consent, pursuant to N.J.A.C.

6A:14-3.7(m). See Reinknecht Aff, 4 42.

LEGAL ARGUMENT

As this Court is aware, summary decision should be granted when the evidence demonstrates
there is no issue of material fact, and the moving party is entitled to prevail as a matter of law. NJAC,
1:1-12.5; see also E.M. o/b/o Z.M. v. Parsippany-Troy Hills Twp. Bd. of Educ., 2004 WL 763587
(N.J.Adm.), OAL Dkt. No. EDS 0151-04, Final Dec. (2004). Traditionally, the summary decision
standard is applied in the same manner as the summary judgment standard under R. 4:46-2 of the New
Jersey Court Rules, See K.L. v. Div. of Med. Assistance & Health Servs., 2015 WL 303185 *2
(N.J.Adm.), OAL Dkt. No. HMA 11454-2014, Final Dec. (2015) (citing Contini v. Bd. of Educ. of

Newark, 286 N.J.Super. 106, 121 (App.Div. 1995) certif. denied, 145 N.J. 372 (1996)).

 

In order to prevail in opposing a motion for summary decision, the non-moving party must
demonstrate, through affidavit, a genuine issue of material fact exists, of which can only be resolved in
an evidentiary proceeding. Ibid. The motion judge, in determining whether a genuine issue of material
of fact exists, must consider whether the competent evidential material presented, when viewed in the

light most favorable to the non-moving party, is sufficient enough to permit a rational finder-of-fact to
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 12 of 144 PagelD: 448

resolve the alleged disputed issue in favor of the non-moving party. Brill v. Guardian Life Ins. Co. of
Am., 142 N.J. 520 (1995),

Here, Petitioners have failed to meet their burden to demonstrate that no genuine issue of
material fact exists. At the outset, Petitioners’ Motion is littered with factual inaccuracies that are
roundly contradicted by the attached testimony of Michael Reinknecht, Director of Special Services.
Notably, Petitioners do not cite to any affidavit or other objective documentation but rely solely upon
counsel’s self-serving certification. For the foregoing reasons, Respondent respectfully requests this
Court deny Petitioners’ Motion.

While the District is not inclined to respond to each and every falsehood and contradiction
contained therein, Respondent notes that the Mendham High School BSP is not a behavioral program.
To the contrary, the BSP is an in-district program that infuses therapeutic supports both throughout a
student’s school day and at home. See Reinknecht Aff, Ex. N. The program is individually-tailored to
meet each student’s academic levels — despite Petitioners’ mischaracterization, students in the BSP may
be enrolled in any college-preparatory class offered by the high school. Id. Additionally, the program is
specially designed for students like J.H., who are suffering from school avoidance, depression, and
anxiety, and are unable to thrive in a traditional classroom environment. Id. Moreover, the unique
nature of the BSP is that students have access to their neurotypical peers and general education classes,
as tolerated, while also being educated in a small, safe learning environment. Id.

Any attempt by counsel to recharacterize the Mendham High School BSP as a behavioral
program, is misguided. While a typographical error in the May 16" IEP does identify the BSP as
“Behavioral Supports Program,” Parents unequivocally visited and observed the “Being Successful

Program” at Mendham High School. Moreover, at the IEP meeting on May 16, 2017, the former
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 13 of 144 PagelD: 449

Director of Special Services, Dr. David Leigh, painstakingly dispelled each and every concern expressed
by Parents about the BSP. it is unconscionable that Petitioners now seek to relitigate all of the same
issues that were previously addressed by the District.

With respect to J.H.’s eligibility for special education and related services, it is clear that she
meets the criteria under the New Jersey Administrative Code under one classification — Emotionally
Disturbed. Counsel now prays the Court to believe that J.H. is eligible as Other Health Impaired or
Specific Learning Disability, neither of which any of the objective data support, Importantly, Parents
consented to J.H.’s eligibility at the Eligibility Determination Meeting on April 6, 2017. See Reinknecht
Aff, Ex. M. The sale reason Petitioners now seck a change in classification is an attempt to justify their
unreasonable parental placement of J.H. at Purnell School; an institution that offers neither therapeutic
Supports nor special education services. See Reinknecht Aff, 39. By neglecting J.H.’s serious
psychiatric diagnoses of major depressive disorder, generalized anxiety disorder, panic disorder, and
agoraphobia, counsel atlempts to deprive J.H. of necessary therapeutic interventions. It is of no moment
that a single letter from ICCPC suggests that J.H. is not in need of therapy while in school. See
Reinknecht Aff., Ex. Q. Clearly, same was created simply for the purposes of litigation, since only a
few months prior, the same health care provider recommended that, “[i]n order for [J.H.} to continue
working her anxiety and depression as well as have the ability to attend school, she will need a smaller
and more therapeutic environment for school,” and that J.H. “would greatly benefit from more time in a
therapeutic setting to continue progressing with her anxiety, depression and function in school.” See

Reinknecht Aff, Exs. I and Q.

13
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 14 of 144 PagelD: 450

Lastly, despite counsel’s repeated (and baseless) assertions, the District did not “declassify” J.H.
Sce Reinknecht Aff, 4 42. To the contrary, the District is expressly prohibited from implementing a
special education program for J.H. without parental consent:

When the parent declines participation in an TEP meeting or is in
disagreement with the recommendations, the remaining participants shall
develop a written JEP in accordance 87 with this section, However, initial
iuiplementation of special education cannot occur until consent is
obtained. For other than initial implementation of special education,
consent is not required. The parents shall be provided written notice
according to N.J.A.C. 6A:14- 2.3.

 

N.LA.C. 6A:14-3.7(m) (emphasis added).

Here, Petitioners never consented to the implementation of the initial IEP proposed on May 16,
2017, Accordingly, while J.H. was determined to be eligible for special education, no program could
actually be implemented. Notwithstanding, to at least ensure she was receiving accommodations, the
District agreed to continue J.H.’s 504 Plan upon her retum to school for the 2017-2018 school year. Id.
Moreover, there was simply no indication from Petitioners that J.H. had not been medically-cleared to
return to school and was otherwise eligible for home instruction services. Additionally, such an
assertion that home instruction was warranted, flatly contradicts Petitioners’ parental placement of J.H.
at Purnell School.

CONCLUSION

For the foregoing reasons, Respondent West Morris Board of Education respectfully requests

this Court enter an Order in Respondent’s favor and deny Petitioners’ Motion for Summary Decision.

Respectfully submitted,

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 15 of 144 PagelD: 451

ec! Julic Warshaw, Esq., counsel for Petitioners (via NJLS)
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 16 of 144 PagelD: 452

CLEARY GIACOBBE ALFIERI Jacoss, LLC

ATTORNEYS AT LAW

53 RAVINE DRIVE

P.O. Box 533

MATAWAN, NEw JERSEY 07747

TEL 732.583.7474

FAX 732.566.7687

Jobp1S. HOWLETT, Eso.

Attorneys for Respondent West Morris Regional Board of Education

 

F.H. and M.H. o/b/o J.H., OFFICE OF ADMINISTRATIVE LAW
STATE OF NEW JERSEY
Petitioners,
OAL Docket No.: EDS 10706-17
v, Agency Ref. No.: 2017/26311
WEST MORRIS REGIONAL BOARD OF
EDUCATION, AFFIDAVIT OF MICHAEL
REINKNECHT,
Respondent. DIRECTOR OF SPECIAL SERVICES,

IN SUPPORT OF RESPONDENT’S
OPPOSITION TO PETITIONER’S
MOTION TO DISMISS

 

 

I, Michael Reinknecht, of full age, being duly sworn according to law, upon my oath depose and
say:

1, Tam the Director of Special Education for the West Morris Regional High School
District.

2, J.H. is a sixteen (16) year old female who resides in Long Valley, New Jersey
with her parents, F.H. and M.H. (“‘Parents” or Petitioners”),

3. Respondent West Morris Regional High School District (“Respondent” or
“District”) is the local education agency charged with providing J.H. with a free appropriate

public education,
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 17 of 144 PagelID: 453

4, In the 2015-2016 school year, J.H. attended ninth (9") grade as a general
education student at West Morris Central High School in Respondent’s school district.

5, On October 10, 2016, Petitioner M.H. sent correspondence to the District advising
that J.H. was suffering from anxiety and depression and requested a “home tutor.” Attached
hereto as “Exhibit A” is a true and accurate copy of the e-mail from M. HJto J. Cusack,
dated October 10, 2016.

6. Subsequently, Parents submitted a letter from J.H.’s pediatrician, Melissa M.
Libert, C.O., FAAP, indicating that “it would be best” if J.H. did not attend schoo! and had home
bound instruction. Attached hereto as “Exhibit B” is a true and accurate copy of the letter
received by the District from Dr. Libert, dated October 11, 2016.

7. On October 15, 2016, Petitioner M.H. sent correspondence to the District advising
that J.H. would be admitted to ICCPC’s outpatient facility in Parsippany, New Jersey, where
“she wil] attend therapy five days a week for two to four weeks.” Attached hereto as “Exhibit C”
is a true and accurate copy of the e-mail from M. Humcke to E. Braun, et al., dated October 15,
2016.

8. On October 20, 2016, the District received a facsimile from the Immediate Care
Children’s Psychiatric Center (“ICCPC”) stating that, on October 17, 2016, J.H. had been
admitted to its partial care program. The letter further stated that J.H. was be expected to attend
the program for two (2) weeks, at which time she would be reassessed in regards to returning to
school. Attached hereto as “Exhibit D” is a true and accurate copy of the letter received by the
District from ICCPC, dated October 20, 2016.

9, On or about October 24, 2016, the District commenced home instruction services

to J.H.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 18 of 144 PagelD: 454

10, On December 2, 2016, the District received correspondence from ICCPC
indicating that J.H. had been medically-cleared to return to school on December 7, 2016. The
letter states that the “plan is for [J.H.] to attend West Morris Regional High School for half
days... and then attend ICCPC from 12pm to 2:30pm” and continue to receive homebound
instruction. The letter also recommended J.H. receive a 504 Plan “due to extreme anxiety
regarding school.” Attached hereto as “Exhibit E” is a true and accurate copy of the letter
received by the District from ICCPC, dated December 2, 2016.

I. On or about December 7, 2016, the District and Parents attended and participated
in a 504 Accommodation Plan meeting. The 504 Plan provides for the following
accommodations: extended time on quizzes and tests; assessments in a private setting; a
“walking pass” to take breaks from class when she is fecling a high level of anxiety; access to the
“Zen Zone” when it is available for meditation, deep breathing, and mindfulness exercises to
help ease her anxiety; and access to a counselor when necessary. Attached hereto as “Exhibit F”
is a true and accurate copy of the 504 Plan created on December 7, 2016.

12, Parents agreed to and executed the 504 Plan. See Exhibit F.

13. On December 7, and December 8, 2016, J.H. attended West Morris Central High
School. After attending the two (2) half days, J.H. refused to return.

14. On December 23, 2016, Parents inquired about sending J.H. to an out-of-district
alternative placement, including Fusion Academy, located in Morristown, New Jersey.

15. On or about January 3, 2017, J.H. was referred by Joseph Cusack, J.H.’s guidance
counselor, to the District’s Child Study Team (“CST”) for an initial evaluation to determine
J.H.’s eligibility for special education and related services in suspected category of emotional

disturbance, due to J.H.’s diagnoses of major depressive disorder and generalized anxiety
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 19 of 144 PagelD: 455

disorder. On the referral documentation, Mr. Cusack notes that during his discussions with
parents, “[Parents] explored private school setting but have opted to keep {J.H.] at WMC and
pursue the CST evaluation.” Attached hereto as “Exhibit G” is a true and accurate copy of the
Special Education Referral form and Pre-Referral Intervention Information form completed by J.
Cusack, dated January 3, 2017.

16. On January 4, 2017, the District received a letter from Parents stating that, “TH.
has been diagnosed with depression and severe anxiety.” ‘The letter requests a CST evaluation
and IEP. Attached hereto as “Exhibit H” is a true and accurate copy of the letter reccived by the
District from Parents, dated January 4, 2017.

17. On January 6, 2017, the District received a letter from ICCPC recommending that
J.H. be provided with an Individualized Education Program (“IEP”). The letter stated that J.H.
had been diagnosed with (i) major depressive disorder, recurrent, severe, without psychotic
features; and (ii) generalized anxiety disorder.” The letter further stated that, “Ci]n order for
[J.H.] to continue working her anxiety and depression as well as have the ability to attend school,
she will need a smaller and more therapeutic environment for school,” and “would greatly
benefit from more time in a therapeutic setting to continue progressing with her anxiety,
depression and function in school.” Attached hereto as “Exhibit I” is a true and accurate copy of
the letter received by the District from ICCPC, dated January 6, 2017,

18. At an Identification Meeting on January 9, 2017, Parents consented to the District
conducting a psychological and social assessments. Additionally, the District agreed to accept a
forthcoming psychiatric evaluation completed by ICPCC.

19, On January 18, 2017, the District conducted a social assessment of J.H. The

social assessment report indicates that, “by September of 10" grade [J.H.] was depressed,
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 20 of 144 PagelD: 456

anxious and suicidal.” Attached hereto as “Exhibit J” is a true and accurate copy of the social
assessment report of Betina Goldberg-Rappoport, MSE, LCSW, undated.

20, On January 19, 2017, on behalf of the District, Sherry J. Wilk, M.A., Certified
School Psychologist conducted a psychological assessment of J.H. The psychological
assessment report indicates that J.H.’s full-scale 1Q is 104, and that all of J.H.’s composite index
scores (performance scores) are within 1.5 standard deviation of her 1Q (potential score). Ms.
Wilk’s report also indicates that J.H. “struggles with anxiety and depression, and has a fear of
academic failure.” Attached hereto as “Exhibit IK” is a true and accurate copy of Ms. Wilk’s
psychological assessment report, dated J anuary 19, 2017.

21. On March 15, 2017, Shankar Srinivasan, M.D., of the Immediate Care Psychiatric
Center (“ICPC”) conducted a psychiatric assessment of J.H. In his report, Dr. Srinivasan
diagnosed J.H. with (i) major depression recurrent, and (ii) panic disorder. Dr. Srinivasan also
States that, “[J.H.]’s psychiatric issues, specifically, pervasive mood disturbances, avoidance
behaviors even when not under stress, along with irrational fears and anxiety secondary to school
issues, all collectively at this time are directly impacting learning and ability to maintain and
build satisfactory interpersonal relationships.” Attached hereto as “Exhibit L” is a true and
accurate copy of Dr. Srinivasan’s psychiatric evaluation report, dated March 15, 2017,

22, On April 6, 2017, Parents and the District attended an Eligibility Determination
Meeting. At the meeting, the CST discussed the social, psychological, and psychiatric
assessments and determined J.H. to be eligible for special education and related services under
the category of “Emotionally Disturbed.” Attached hereto as “Exhibit M” is a true and accurate
copy of the Eligibility Meeting attendance form, Evaluation Sequence, and Eligibility

Determination Report executed by Parents, dated April 6, 2017.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 21 of 144 PagelID: 457

23. At the Eligibility Determination meeting, Parents consented to the classification
of “Emotionally Disturbed” and executed the Eligibility Determination Report. See Exhibit M.

24. Following the eligibility determination, the CST commenced discussing a
proposed program and placement for J.H. in the Being Successful Program at West Morris
Mendham High School (“Mendham High School BSP"). Mendham High School BSP is an in-
district therapeutic program for students manifesting anxiety, depression, obsessive-compulsive
disorder, school avoidance, social challenges, disruptive behaviors, and academic
underachievement due to a lack of productivity and follow through. Attached hereto as “Exhibit
N” is a Program Description of Mendham High School BSP.

25. After hearing the CST’s proposed placement in the BSP at the Eligibility
Determination Meeting on April 6, 2017, J.H. began physically punching herself and had to be
removed from the meeting room. At that time, the meeting was terminated and rescheduled.

26. On May 16, 2017, Parents and J.H. attended an IEP meeting with the CST. The
IEP proposed by the CST (“May 16" IEP”) continued J.H. in the same academic classes that she
had then been enrolled in through home instruction and provided for half-day placement in
Mendham High School BSP for the remainder of the 2016-2017 school year. Attached hereto as
“Exhibit O” is a true and accurate copy of the May 16" IEP.

27. For the 2017-2018 school year, the May 16" IEP proposed J.H.’s placement in the
Mendham High School BSP for English 3, World History, and Environmental Science, and
French 3, Algebra 2, Physical Education/Health, and a Special (Band, Culinary Arts, or World
Cuisine) in the general education setting. In addition to the therapeutic setting of Mendham High
School BSP, the May 16" IEP also provided for individual counseling once per week for thirty

(30) minutes. See Exhibit O.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 22 of 144 PagelD: 458

28. At the IEP meeting on May 16, 2017, Parents again requested that J.H. be allowed
to attend Fusion Academy. The District rejected Parents’ request to place J.H. at Fusion
Academy,

29, Parents did not execute the IEP at the meeting on May 16, 2017.

30. To date, Parents have not consented to the implementation of special education
and related services.

31. On or about May 22, 2017, through counsel, Petitioners requested an independent
psychiatric, psychological, and educational assessments.

32. In July and August 2017, an independent psychoeducational evaluation of J.H.
was conducted by Natalie Schuberth, Psy.D., BCBA-D, Licensed Psychologist. In her report,
Dr. Schuberth indicates that J.H. continues to meet criteria for major depressive disorder and
generalized anxiety disorder. Attached hereto as “Exhibit P” is a true and accurate copy of the
independent psychoeducational testing report of Dr. Schuberth, dated August 21, 2017.

33. Dr. Schuberth also diagnosed J.H. with a “Specific Learning Disorder with
impairment in mathematics, specifically with fluent calculation, Moderate” under the DSM-V.
Dr. Schuberth’s diagnosis is based upon J.H.’s performance on a single math fluency subtest, in
which J.H. scored at least two (2) standard deviations lower than predicted by her general ability
index score. None of J.H.’s composite index scores or other subtest scores exceeded 1.5
standard deviations below her full-scale 1Q. As such, J.H. does not meet the criteria for
“Specific Learning Disability” pursuant to the New Jersey Administrative Code regulations. See

Exhibit P.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 23 of 144 PagelD: 459

34. On July 27, 2017, the parties participated in mediation conference before a
mediator appointed by the Office of Special Education Policy and Procedure. The matter was
not resolved in the mediation conference.

35, On August 17, 2017, following unsuccessful mediation, the District received an
unprompted letter from ICCPC indicating that J.H. needs “a structured but non-strict educational
environment” and “will not be in need of therapy while in school.” Attached hereto as “Exhibit
Q” is a true and accurate copy of the letter received by the District from ICCPC, dated August
17, 2017,

36, On September 6, 2017, Ellen M. Platt, D.O., conducted an independent
psychiatric evaluation of J.H. In her report, Dr. Platt finds that JH. meets DSM-V criteria for:
(1) Major Depressive Disorder, recurrent episode, moderately severe (with irrational thinking);
(ii) Generalized Anxiety Disorder; (iii) Panic Disorder; (iv) School avoidance; (v) Specific
Learning Disorder with impairment in mathematics, specifically with fluent calculation,
moderate; (vi) Major Depressive Disorder, recurrent, severe, without psychotic features; (vii)
Central Auditory Processing Disorder; and (viii) Agoraphobia, Attached hereto as “Exhibit R” is
a true and accurate copy of Dr. Platt’s independent psychiatric assessment report, dated
September 6, 2017.

37, Dr. Platt’s report states that, “[J.H.] remains exceedingly emotionally fragile and
the probability of her attending her school is extremely low at this time. She requires an
academic environment with the capability of a great deal of emotional awareness and
intervention.” See Exhibit R.

38, On September 25, 2017, the District received a letter from Parents advising that

they “are withdrawing [J.H.] from West Morris Central High School, effective immediately.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 24 of 144 PagelD: 460

[J.H.] is now enrolled at the Purnell School in Pottersville.” Attached hereto as “Exhibit S” is a
true and accurate copy of the letter received from Parents on September 25, 2017.

39. Purnell School is not a New Jersey approved private school for students with
disabilities.

40, Based upon the District’s assessments, the independent evaluations, and the
information provided to the District by ICCPC, there is no evidence that J.H. meets the eligibility
criteria for classification as “Other Health Impaired,” as defined by N.LLA.C. 6A:14-3,5(c)(9).

41. Based upon the results of Dr. Schuberth’s psychoeducational evaluation and Ms,
Wilk’s previous psychological assessment, there is no evidence that J.H. meets the eligibility

criteria for classification as “Specific Learning Disability,” as defined by N.J.A.C. 6A:14-3.5(c).

 

42, At no time has the District “declassified” J.LH. Because the May 16" IEP is an
“initial IEP” and J.H. had not previously received special education and related services, the
District is prohibited from implementing the proposed program without parental consent,

pursuant to N.L.A.C. 6A:14-3.7(m).

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 25 of 144 PagelD: 461

I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements are willfully false that 1 may be subject to punishment.
. ,; “
Chak. lynn
Michael Reinknecht, Director of Special Education
West Morris Regional High School District

Date: December 4, 2017

Sworn to and of YEE ED es bef

this day of ELEN Ee , 2017
Ih uO PUBLIC '
REGINA MCLAUGHLIN
A Notary Public of New Jersey

My Commission Expires Novomber 29,
DATE WHEN COMMISSION EXPIRES

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 26 of 144 PagelD: 462

 

 

ITA

4

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 27 of 144 PagelD: 463

*

West Morris Central High School
259 Bartley Road
Chester, NJ 07930

October 10, 2016

Mr, Cusack,

As you know, [Eis experiencing a difficult time right now due to crippling
anxiety and depression. Until she gets regulated on the correct medication she
cannot function in school. We are requesting a home tutor until she can get back

on her feet. Thank you for being so supportive,

& P.S. | will have the pediatrician send a medical note as well,

WM 134
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 28 of 144 PagelD: 464

EXHIBIT B
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 29 of 144 PagelD: 465

 

10/11/2016

 

—

To Whom It May Concern:

Gis « patient of our office with ongoing depression and anxiety. Due to her current state of
heaith, it would be best that she did not attend schoo] and bad home bound instruction.

@ Any further questions, please contact my office.

Sincerely,

mM Wri?
Melissa M. Libert, D.O., FAAP

Ce:
Ene:

WM 135
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 30 of 144 PagelD: 466

EXHIBIT C
ID: 467
:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 31 of 144 Page
Sanat aie West Morris Regional High School District Mail - Update on

a Joseph Cusack <jcusack@wmrhsd.org>

 

Update on

3 messages

Sg. TF TIT ET STC Sat, Oct 15, 2016 at 2:36 PM
. COUN @wmimsd.orp, jcusack@wmrhsd.org

Mr. Braun and Mr. Cusack,

nad an appointment yesterday (Friday the 14th) with a specialist. It was determined that
she should enter the outpatient facility In Parsippany (ICCPC) where she will attend therapy five
days a week for two to four weeks. [i you are not familiar with the program it runs from 9 to 2:30
and then the students have tutoring from 2:30 to 4:30. They will be sending an officlal letter to you
Shortly and will request work from WMC teachers. Therefore, we will not need the tutoring from
West Moris. Two instructors have contacted me by phone and email. (French and Chemistry) |
can reply to the Chemistry teacher but the French teacher did not leave an email and | didn't catch

her phone number. Can you please notify any other tutors that will not be requiring their
Services, ['m sony for the inconvenience with the short notice but this all came about yesterday,

I'm praying that this will be the best solution for I. She will bein a structured environment
every day and | think that will be very beneficial.

Please let me know that you have read this email, Thank you for all your care and concern.

6 zz!

Joseph Cusack <jcusack@wmirhsd.org>
1

Hello Mrs. BE- ! saw that Mr, ae a voicemal this moming! - | am out of the building taday et a workshop
at Montclair State. | will reach out to you when I'm back in the office on Monday, but If this an issue that needs

immediate attention, please call Anne Meagher at 908-879-5212 ex 3320 or Ed Braun ai 3325,
(Quoted text tidden]

| Fri, Dec 9, 2026 at 12:41 PM
b. Josepn Cusack <jcusack@wmthsd.org>

Thank you. We will be In touch Monday.

Fri, Dec 9, 2016 at 9:00 AM

Sent irom my Verizon, Samsung Galaxy smartphone

[Quoied text hidden)
CONFIDENTIALITY NOTICE: This message is from the West Moris Regional High School District. This message

and any atiachments may be confidential and/or privileged and are intended only for the individual(s) or group(s)
identified as the addressee, If the message addressee is In error, or you are not authorized to fread, Copy, or distribute
this message or attachments; please delete this message and attachments and notify the sender by retum email at the

adoress listed above.

Pips: imal. google.com/mal/WO/?ul=2BIK=6ccB6616072}sver=CSB7NgUoRx4.en.2vieW=ptec mR qs=trued.search=queryath=15Be AaceBOSbp Ng £46
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 32 of 144 PagelD: 468

EXHIBIT D
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 33 of 144 PagelD: 469

-

a

B-giaseg

Iccrc

Immediate Care
Children's

istric Center
asp uate ny, NU 07054

TEL (973) 794.3241 F ) 794.3284
wow. NUP yohC enter. com

10.20.16
To: West Morris Central 9.8.

Attention: Joe C
r: a

This letter is to notify staff at West Morris High School that

admitted to the partiel cate program that runs from 9umn to 2:30pm on 10.1716 for
depression, The plan is for her to attend program for approximately two weeks, After that
time, EEE will be reassessed in regards to retumning to eohool for helf day transitions and
attend the IOP program here ICCPC, ng Acca be miaaing stool

will be in need of Homebound instruction through American Tutor, If there are any

* questions, please feel free to contact me. Thank you.

Sincerely,

Dolgos, LAC Dr. Srinivasan
Senfor Clinician ’
973-794-3281 K222 semaine Partie
Melissad@icpsyoh.com

LC.C.P.C. — lumediate Care Children's Psychiatric Center

Wodt @E:9T SThe-Be-190

on
WM 049
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 34 of 144 PagelD: 470

EXHIBIT E
\

© ICCPC a

Immediate Care
Children's
chiatric Center —
28 B Hill NI O7is4
TEL (973) 794-2261 F, ) 794-3284
www. NIP sychCenter.com

y Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 35 of 144 PagelD: 471

 

123.16

To: West Morris Regional High School
e —

This letter is to notify staff Morris Regional High School that the clinical team here

_ &t ICCPC has medically cleared ) return to echoal on Wednesday, December 7". The plan
is for Mito attend West Moms Regional High School for half days from 7:30am to 11:20am
and then attend ICCPC from 12pm to 2:30pm. Due to the fact that she will be missing her
academic portion of school, the clinical team is also recommending that [MMlicontinue to receive “
homebound instruction through Amesican Tutor. This iz expected to last approximately one
week, After that time, the team will re- evaluate to return to school for full days. The
clinical team is also recommending that Ve a 504 plan due to her extreme anxiety

moment, take things one step at a time, meditation and ness moces
situations that cause amdety or depression. If there are any further questions, please
coritact me, Thank you,

 

Sincerely

wal ee LAC Dr. Srinivasan
énior Clinician Pro Psychiatrist
973-794-3281 X222 ae

LC.C.P.C. — Immediate Care Children’s Peychiatric Center
WM 050

aids a
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 36 of 144 PagelD: 472

 

EXHIBIT F

 

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 37 of 144 PagelD: 473

Ne” intervention & Referral Services
WEST MORRIS CENTRAL HIGH SCHOOL

Four Bridges Road
Chester, New Jersey

504 Student Accommodation Plan

Name: Birth Date:

Grade: 10 Guidance Counselor: Cusack

Date of Meeting: 12-07-2016
Nature of Concern:

© [RB was diagnosed with Depression on 10-17-16 and has been in an
Partial Care program at Immediate Care Children’s Psychiatric Center
Since that date. She is now ready to gradually return to West Morris
Central and will need 504 accommodations to assist with this

©) transition.

Determination of Handicap:
® Depression as diagnosed by Dr. Srinivasan.

How Handicap Affects a Major Life Activity:

@ Depression has negatively impacted her attendance and her ability to
complete assignments and tasks necessary for the basic life function of

learning.
e Mbsed days due to her depression has now caused anxiety during the

school day and at home.
Reasonable Accommodations:
- Extended time on quizzes and tests.

- may take assessments sin a private setting.
- will be issued a “walking pass” to take breaks from class when

she is feeling a high level of anxiety.

WM 001
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 38 of 144 PagelD: 474

- [BRB may utilize the Zen Zone when it is available for meditation, deep
breathing, and mindfulness exercises to help ease her anxiety.
~ QB may access an counselor when necessary.

Review Date: September 2017

 

Participants: Signatures:

 

 

 

KRS Mémber:

Counselor: (YO |
Administrator: Anne P. Meagher UT

Director of Special Services:
David Leigh

Other

 

 

 

 

 

 

 

 

Please sign included Parental Rights Notice

CC: Parent
IRS Monitor
Principal/Assistant Principal

Guidance Counselor
Director of Special Services
Parental Rights Under Section 504:

Parental Rights Under Section 804:

1. Section 504 of the Rehabilitation Act is a nondiscrimination statute barring
discrimination on the basis of one's disability.

2. ftis the policy of the school district not to discriminate on the basls of disability in
Its educational programs, activities or employment policles as required by the
Act.

WM 002
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 39 of 144 PagelD: 475

3, ‘The Act requires the school district to locate, evaluate and determine If the
student Is a qualified Individual requiring accommodation necessary to provide

access to educational programs.

4. Parents are entitled to have the opportunity to review relevant educational
records under the Family Education Rights and Privacy Act (FERPA).

5. Parents or guardians disagreeing with the decisions reached by school
personnel for accommodations necessary for access to educational
programming and/or facilities may request a hearing before an impartial hearing

officer by notilying the school principal.

6, The designated school district Section 504 Coordinator Is:
Dr. David Leigh
West Moris Admin Blig
4 Bridges Road
Chester, NJ 07930
Phone: (908) 879-6404 x1477

7. Building Principal fs:
Mr. Steve Ryan
West Moris Central High School
259 Bartley Road
Chester, NJ 07930
‘Phone: (908) 879-5212 x3320

cc: WMC or WMM Building Administrators

 

 

 

WM 003
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 40 of 144 PagelD: 476

 

EXHIBIT G

 

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 41 of 144 PagelD: 477

7 HWTG s
KGa) «He BY 1/29 SYLLE ECEIyY

WEST MORRIS REGIONAL HIGH SCHOOL DISTRICT JAN 03 2017

SPECIAL EDUCATION REFERRAL By: cH 2

Pupils Nam Date: ! by ia)

Date of Birth: _ Grade: |Q School: mr wac [_] wom
sacs canara se ch
ae

Admin:
cb

T&RS Monitor: Home roof
os
Same dd095 Work Phone: ree:

  
 

 

 

    

 

 

 

 

 

rae ct secre:

Sees obdee 6 Work Phone:

THE FOLLOWING ATTACHMENTS ARE REQUIRED, COUNSELOR GATHERS THE INFORMATION
AND CHECKS OFF (use NA if not applicable):

say Elementary/Middle/High School Records

All Standardized Testing Results RYT ¢
Action Plan and/or 504 Plan
Documentation of Pre-Referral Intervention Cutcomes (COUNSELOR)

'V¥] Documentation of Pre-Referral Intervention Outcomes (I&RS MONITOR)
iV Any Decumentation/Reports/Requests/ Letters from Parent(s)/ Guardian(s)

(J student Writing Sample
Current Teacher Input Forms
Student Schedule
Progress/Quarterly Grade Reports and Transcript

Attendance Records & Disciplinary Records

1%
hg Medical Records (Nurses Office) eet ae
(J

if this is a Staff Referral, Principals’ Notification Letter
Other:

 
  
  

 

 
     

reed dou tad echicn Qs thy LeGc ah

mt hed ad lee thins Lae net La aboed_t ea ‘Thane Idol Ye MS. t

     
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 42 of 144 PagelD: 478

PRE-REFERRAL INTERVENTION INFORMATION
(Counselor Completes)
I. Documentation of Pre-Referral Interventions (Attach 504 Plans, Action Plans, Disciplinary
Interventions, Student Assistant Counselor Interventions, Student Schedule Changes, Basic
Skills Remediation, etc.)
Ii. Please explain why, in your opinion, the Pre-referral Interventions have not been
successful tn assisting this student:

 

 

 

 

IV. Other information you feel is pertinent to this referral:

 

 

 

 

NOTE: All information must be completed in a timely manner to insure the inftial meeting ts
scheduled per NJAC 6A:14 timeline requirements. Principal's Office provides parents with

 

Date

Pildaneé Director Signature Date ae Date

DISPOSITION: CST CASE MANAGER INFORMS THE DIRECTOR OF SPECIAL EDUCATION WITH
THE IDENTIFICATION TEAMS EVALUATION DECISION WITHIN 20 WORKING DAYS OF THE

DATE OF REFERRAL,
Revised 9/14/05 Forms not to be revised without approval

  

 

 

 

WM 005
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 43 of 144 PagelD: 479

 

EXHIBIT H

 

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 44 of 144 PagelD: 480

-

 

West Morris High School
Joe Cusack

1/4/2017

Dear Mr. Cusack,

Our daughter fiiihas been diagnosed with depression and severe anxiety, We
would like to request a CST evaluation and IEP for her. We would also like to
request home instruction. Thank you for your help in this matter.

 

Sincerely,

   

 

WM 140
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 45 of 144 PagelD: 481

 

EXHIBIT I

 

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 46 of 144 PagelD: 482

- [cere

LA
Immodinte Care
Children's

Prychiatric
28B Hil oad, Serer ovis
‘TEL (073) 794-3281 F. ) 794-5284
www NIP syohConter.com

1.6.17 ’

Ta: Joe
2 iio
This letter is to notify the d study team et West Morris Schoo clinical
. ) I that
it Goa eet C assessed and approved far as IEP, 2 with
fia Sho places a lot of pressure on herself ag well as hes fear of
_ a So struggles with depression that can involve some suicidal thoughts at times, Her

and emotions and recelve more individualized stteceion fat ecocl wer | 3

pr work, She “

aa) benifit fom mors time in e therapeutic seting o continue progressing With her aniety’ doptsalor
; = in school, If there are any questions, please feel free to contact me. Thank you +

Axis i: Deferred

Axis ff: none
Axis Iv: sat uitional and social support

   

Axis V: GAF =
Sincerely,

Metis Dolgos, LAC Dr, Srinivasan
973-794-328] X222 P =

LC.C.P.C, — Immedtate Care Children’s Psychiatric Center

WM 051
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 47 of 144 PagelD: 483

 

EXHIBIT J

 

 

 

 
wl

oo
- .

Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 48 of 144 PagelD: 484

1 4
“

WEST MORRIS REGIONAL HIGH SCHOOL DISTRICT
Chester, New Jersey

Department of Special Services

Social History
CONFIDENTIAL

NAME: SCHOOL: West Morris Central H.S.
PARENTS: GRADE: 10
ADDRESS: CA: 16.0

p.0.8,:

EXAMINER: Betina Goldberg-Rappoport, MSW, LCSW

 

e was referred to the Child Study Team for evaluation due to

difficulty attending school. IN was enrolled in a therapeutic program full day for several months and
coming back has proven impossible for her. Currently she Is home receiving home Instruction while the

evaluations are being completed.

f 3_Mrs. BE was 40 years old when mwas born. She
was full term weighing 8 Ibs. She was well eriough to be discharged from the hospital with her mother.
BE had a difficutt time gaining weight at first so had formula supplementing breast milk by four
months aid.

According to Mrs. EE (IN achieved developmental milestones early. She continues to be a
healthy young lady. She had no chronic ear, nose or throat issues. ever had surgery or any
hospitalizations. She eats two meals a day, breakfast and dinner. Raid that she is not hungry
during the day. I goes to be at around 11 and sleeps through the night. She has no difficulty falling

or staying asleep.

WM 067
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 49 of 144 PagelD: 485

A review of the family’s medical and educational history reveated the following. HE s oldest brother
23 has Asperger’s. He is high functioning and currently finishing a Master's degree In

composition. He writes predominantly church music,

Maternaf uncle is diagnosed with anxiety, depression and OCD (obsessive, compulsive disorder). He too
is high functioning and works as a translator of documents from German to English. He Is not married,
but has a girlfriend. Maternal great-grandmother made have suffered from depression as well.

Grandparents died from varying aliments. Paternal grandmother was the only one that died of old age.
Their deaths were sad for JI but she was not devastated as her relationships with them were not

particularly close and intense.

in 6" grade, BE described starting to fee! fonely. She said it wasn't severe and she did have friends.
As her brothers began to go away to college, she started to feel more and more depressed, In
September, 2016 she told a friend that she felt suicidal. instead of being inpatient went to ICCPC
(Immediate Care Children's’ Psychiatric Center}. She attended an intensive Day Program from 9:00 a.m.-
2:30 p.m. and then tutoring in the same place from 2:30 p.m.- 4:30 p.m. She also worked with a
therapist and psychiatrist there. She was diagnosed with depression and anxlety. FI worked with a
therapist every other day and had many group sessions with children her age. Techniques stich as DBT
Ce and CBT were used. Eifeit that the therapy along with the medication was certainly helping, f
continues to be on Prozac 10 mi. and Wellbutrin 150 mi. She is followed by Dr. Srinivasan who Is the
owner of (CCPC and her clinician Melissa. Additionally, when not in program, [BE saw Tracie Sakar,

LCSW who she felt was helpful.

Parents terminated the program a bit before Christmas. They felt that EB would do better with
everything once her brothers began to return home. Neither nor staff at iCCPC felt that ay
was quite ready: MI felt that Christmas break was more difficult than usual because her aunt and
cousin were visiting, 't was all too much for her. Stie felt that by the time her relatives left that she was
feeling badly again, Battempted to return to West Morris shortly before winter break.and it was
just too difficult. Her anxiety was too acute to be able to stay in school.

SCHOOL HISTORY: Currently SIs on home bound instruction. She has tutors come to the house
and she attends therapy sessions at ICCPC twice a week in the afternoon. BE is very socially isolated.
The one friend she considered her closest has been unkind. This hada devastating effect on I.

BM has never had learning issues. Throughout her schoo! history she was a strong student. Currently
her emotional issues are paramount and preventing her from being in a mainstream setting. Her

WM 068
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 50 of 144 PagelD: 486

parents have been exploring small private high schools where she might be more comfortable. Some of
these schools are religious schools. None are therapeutic.

FAMILY AND SOCIAL HISTORY: Band have been married for 27 years. They
have four children —— ot is the first and only marriage for

both parents.

  
 

GE 2s raised in Lakewood, NU. Her parents are deceased, She has a sister that lives in Hawait
and a brother who lives in Virginia. HE enjoys her maternal! uncle because he is funny. She cares for
her aunt, but she is more intense in nature and become apprehensive with that type of
Personality. She is big hearted, but often has no filter and Says whatever she Is thinking despite the

impact of her words.

ME was raised in Bergen County. His parents are deceased as well, EE was an only child so
BB bas no connections there.

BB has a close relationship with her brothers, She is the youngest and only girl. She feels protected
and comfortable with them. They are alt in college or graduate school and this is very difficult for am.

She likes having them home and interacting with them on a regular basis. Her parents are caring and
loving towards her.

MM does have some chores around the house that Include caring for two cats and a dog and emptying
the dish washer. She spends most of her time playing guitar and preparing for her classes.

SUMMARY: [, a 10” grader, is the youngest and only daughter of four born to an intact family.
senses that she began feeling loneliness in 6” grade and by September of 10” grade was
depressed, anxious and suicidal. Her parents put her into a therapeutic program immediately and this
appeared to help a great deal, She was ina full time day program at immediate Care Children’s’
Psychiatric Center until right before winter break. She had no intervention for a few weeks during the
holiday and family visits and she decompensated some. Currently she fs on home-bound instruction
after returning to school proved too stressful and has tutors coming to the home along with afterschool

programs twice a week at ICCPC.

Gla lb

vatine coe Clg Hh pou A |

WM 069
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 51 of 144 PagelD: 487

 

EXHIBIT K

 

 

 

 
" Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 52 of 144 PagelD: 488

CLIFTON PUBLIC SCHOOLS
SPECIAL EDUCATION DEPARTMENT

The material contained herein is privileged, confidential and restricted to
professional personnel.

REPORT OF PSYCHOLOGICAL EVALUATION

OL GRADE: 10
DATE OF EVALUATION: 1-19-17 PSYCHOLOGIST: SHERRY WILK

 

REASON FOR REFERRAL:

 

EEE was referred by her parents for a psychological evaluation as part of the
assessment process (as per N. J. Administrative Code BA: 14) to assess her
current functioning levels, determine if she Is eligible for Special Education and
Related Services, and to help plan an appropriate educational program. Her
parents are concemed about the Impact her anxiety and depression has on her
functioning in school.

BACKGROUND INFORMATION:

Rvs hospitalized on 9/22/16 at Immediate Care Children's Psychiatric
nter, for depression and anxiety. She subsequently attended the partial care
program, where she received counseling and academic tutoring. It was reported
that she improved in the small, therapeutic school environment, where she
received individualized attention. On 10/17/16, she was released from the
program and cleared to retum to school. After attending WMCHS for two days,
she refused to go back to school. She has been receiving Home Instruction since
10/24/16, and a 504 plan was implemented for her effective 12/7/16.

a been diagnosed by the Immediate Care Children’s Psychiatric Center
as having Major Depressive Disorder, recurrent, severe, without psychotic

WM 052
' Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 53 of 144 PagelD: 489

a,

features, as well as with Generalized Anxiety Disorder. She is currently taking
Prozac and Wellbutrin. The Center is recommending that she be educated in a
smaller and more therapeutic environment so that she could continue
progressing with her anxiety, depression, and schoo! functioning.

is currently a 10" grade student in a general education program at West
Morris Central High School. She Is taking French 2 Geometry, US History 2,
English 2, and Chemistry, ail at the Advanced level. Last year in 9™ grade,
Jenna's core academic classes were at the Advanced. level, and her grades
ranged from “A” to “B-.” In 8" grade, she was absent 49 times, with grades in

core subjects ranging from “B" to “C+.”

See recent Social History Report for additional pertinent information.

OBSERVATION:

On a one-to-one basis during the testing session, [MEwas pleasant and
friendly. Although she has not been attending school, she was (almost) punctual

for the evaluation appointment. She was cooperative, and completed all
components of the evaluation without resistance. She was initially slightly
apprehensive, but relaxed as the evaluation proceeded. She was able to focus
and concentrate, and was not fidgety or easily distracted. She did not give-up
easily, and persevered on the more challenging items. She rarely required
clarification of instructions or repetition of directions. Nor did she make any
inquiries. She executed all paper and pencil tasks in a timely fashion with due
consideration given to the final product. Her manner of responding was slow,

reflective and self-paced.

METHODS OF ASSESSMENT:

Wechsler Adult Intelligence Scale - Fourth Edition (WAIS-IV)
Diagnostic Interview .

Information from school personnel

Review of school records

Observation
Behavioral Assessment System for Children, Second Edition (BASC-2)

e Parent Rating Scales
® Seif-Re of Personalit

 

WM 053
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 54 of 144 PagelD: 490

ASSESSMENT RESULTS AND INTERPRETATION:
Cognitive Functioning:

EEE was administered ten subtests of the Wechsler Adult Intelligence Scale—
Fourth Edition. The WAIS-IV is an individually administered battery of fests that
evaluates intellectual functioning across different areas of abilities. The Full Scale
score (FS/Q) is an index of general overall cognitive functioning, from which
composite scores are derived. The Full Scale 1Q (FSIQ) Is derived from a
combination of ten subtest scores and is considered the most representative

estimate of global intellectual functioning.

 

The WAS: iV also provides a measure of four index scores: Verbal
Comprehension (VC/), Perceptual Reasoning (PRI), Working Memory (WMI),
and Processing Speed (PS/). The Verbal Comprehension subtests assess the
child's ability to process verbal material and to use language to reason and
express ideas. The Perceptual Reasoning subtests evaluate nonverbal
reasoning, visual-spatial perception, and ability to process visual materiai.
Auditory recall and attention are assessed by Working Memory subtests, and
visual-motor integration and efficiency of visual processing are measured by
Processing Speed subtests. Each of these index scales has a number of
subtests, I.e., areas of specific/special ability or skill. The index scores are

e summary measures of these specific abilities.

Subtests scores (i.e., specific abilities) are compared to other children in the
Same age group, and provide an indication of strengths and weaknesses
compared to same age peers. Subtests are also examined to determine personal
strengths and weaknesses in order to understand leaming style. It should be
noted that a subtests score may differ from that of same age peers, but may not
be a personal strength or weakness. Conversely, the score may Indicate a
personal strength or weakness without differing from that of the same age group.

No array of tasks can cover all aspects of 8 intelligence. Factors such as
creativity, artistic skills, etc., are not tappe y¥ standard intelligence tests.
Furthermore, traits and attitudes such as planning, goal awareness, impulsivity,
anxiety, persistence, enthusiasm, and field (independence, also shape how
Jenna ‘s abilities are expressed. it also should be noted that children develop
their intellectual abilities in different ways, and have different patterns of cognitive

strengths and weaknesses.

This assessment can be considered a reliable and fairly valid estimate of IEEIFs
current cognitive functioning. The following interpretation best describes her
functioning at the present time.

WM 054
" Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 55 of 144 PagelD: 491

@

Composite Score Summary

Composite Percentile 95% Qualitative

Scale Score Rank Confidence Interval Description
Verbal
Comprehension VCI 116 86 110-121 High Average
Perceptual
Reasoning PRI 107 68 100-113 Average
Working Memory WMI 86 18 80-94 Low Average
Processing Speed PSI 04 34 86-103 Average
Full Scale FSIQ 104 61 100-108 Average

The FSIQ is a measure of genera! ability and is considered the most
representative estimate of global intellectual functioning. The VCI is a measure of
concept formation, verbal reasoning, and knowledge acquired from one's
environment. The PRI is a measure of perceptual and fluid reasoning, spatial
processing, and visual-motor integration. The WMI! measures the ability to retain
information in memory, perform an operation with it, and produce a result. The
PSI measures the ability to quickly and correctly scan, sequence or discriminate
simple visual information.

EEE's performance is evaluated in terms of her overall ability as well as
patterns of composite and subtest scaled scores. Relative to children of
comparable age, I's current general level of cognitive abllity is estimated to
be within the average range of intellectual functioning on a standardized measure
of Intellectual functioning. Her overall thinking and reasoning abilities exceed
those of approximately 61% of individuals her age (FSIQ = 104; 95% confidence
interval = 100-108). She performed slightly better on verbal than on nonverbal
reasoning tasks, but there is no meaningful difference between E's abiiity to
reason with and without the use of words.

Verbal Comprehension Subtest Scores Summary

 

 

 

 

 

 

Scaled
Sublesis Score
Similarities 11
Vocabulary 13
information 15

 

 

Simifarities: measures verbal abstract reasoning and concept formation.

Vocabulary. measures word knowledge, verbal concept formation, fund of
knowledge, leaming ability long-term memory, and degree of language
development. Best overall measure of general intelligence

information: measures isolated knowledge, verbal reasoning, ability to
evaluate and use past experience, and ability to demonstrate
practical information.

WM 055
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 56 of 144 PagelID: 492

ro,
i \

oy

e

Subtest Scores Summary
Scaled
Score
9

  

11
Puzzies 14

Block Design: measures ability to analyze and synthesize abstract visual stimuli.
Strong measure of nonverbal intelligence and reasoning.
Matrix Reasoning: measures fluid intelligence and estimates general intellectual
Visual Puzzles: measures visual processing, spatial relations, closure speed, and
visualization; good measure of Perceptual Organization

 

 

 

 

 

 

 

ability.
Working Memory Subtest Scores Summary
Scaled
Subtests Score
Digit Span 6
Arithmetic 9
Digit Span: measures auditory short-term memory, sequencing skills, attention,
and concentration.
Arithmetic. measures numerical reasoning, attention, and short-
term auditory memory.

Processing Speed Subtest Scores Summary

 

 

 

 

 

 

Scaled
Subtests Score
Symbol Search 5
Coding 13

 

Symbol Search: measures processing speed, short-term visual memory, visual-
motor coordination, cognitive flexibility, visual discrimination, and
concentration. .

Coding: measures processing speed, short-term memory, leaming ability, visual
perception, visual-motor coordination, visual scanning ability, cognitive
flexibility, attention and motivation.

EEE s verbal reasoning abilities as measured by the Verbal Comprehension
Index (VCI) are in the high average range and above those of approximately 86%
of her peers (VCI = 116; 95% confidence interval = 1 10-121). The VCI is
designed to measure verbal reasoning and concept formation. Jenna's
performance on the verbal subtests contributing to the VCI presents a diverse set
of verbal abilities, as she performed much better on some verbal tasks than

WM 056
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 57 of 144 PagelD: 493

others. The degree of variability is unusual and may be noticeable to those who
know her well.

HB achieved her best performance among the verbal reasoning tasks on the
Information and Vocabulary subtests. Her strong performances on the
Information and Vocabulary subtests were better than that of most of her peers,
As a direct assessment of word knowledge, the Vocabulary subtest is one
Indication of her overail verbal comprehension. Performance on this subtest also
requires abilities to verbalize meaningful concepts as well as to retrieve
information from long-term memory (Vocabulary scaled score = 13). Performance
on the Information subtest also may be influenced by cultural experience and
quality of education, as well as her abillty to retrieve information from long-term
memory (Information scaled score = 15). This subtest is primarily a measure of
her fund of general knowledge

EEE s nonverbal reasoning abilities as measured by the Perceptual Reasoning
Index (PRI) are in the average range and above those of a roximately 68% of
her peers (PRI =107; 95% confidence interval = 100-11 3). resents a
diverse set of nonverbal abilities, performing much better on some nonverbal
tasks than others. The degree of variability is unusual for individuals her age and
may be noticeable to those who know her well. IE's performance was
significantly better on the Visual Puzzles subtest than her own mean score. .
Furthermore, she performed better than most of her peers, thus demonstrating
strong abilities on the Visual Puzzles subtest, Performance on this task may be
influenced by visual perception, broad visual intelligence, fluid intelligence,
simultaneous processing, spatial visualization and manipulation, and the ability to
anticipate relationships among parts (Visual Puzzles scaled score = 1 4).

EEE s ability to sustain attention, concentrate, and exert mental control is in the
low average range. She performed better than approximately 18% of her peers in
this area (Working Memory Index (WMI) = 86; 95% confidence interval 80-94).
EEE s abilities to sustain attention, concentrate, and exert mental control are a
weakness relative to her nonverbal and verbal reasoning abilities. A weakness in
mental contro! may make the processing of complex information more time-
consuming for draining her mental energies more quickly as compared to
others at her level of ability, and perhaps result in more frequent errors on a
variety of learning or complex work tasks.

Es ability in processing simple or routine visual material without making
errors is in the average range when compared to her peers. She performed
better than approximately 34% of her peers on the processing speed tasks
(Processing Speed Index [PSI] = 94; 95% confidence interval 86-103). a:
performance on the subtests that compose the PSI is quite variable; therefore,
the PSI score should be interpreted with caution. She performed much better on
Coding (scaled score = 13), which is more demanding of fine-motor skills, short-
term memory, and leaming ability, than on Symbol Search (scaled score = 5),
which is more demanding of attention to detail and visual discrimination.

WM 057
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 58 of 144 PagelD: 494

Processing visual material quickly Is an ability that performs less well than
her verbal reasoning ability. Processing speed {s an indication of the rapidity with
which I can mentally process simple or routine information without making
errors. Because learning often involves a combination of routine information
Processing (such as reading) and complex information processing (such as
reasoning), a relative weakness in the speed of processing routine information

may make the task of comprehending novel information more time-consuming
. Thus, this may leave her fess time and mental energy for

and difficult ‘or
the complex task of understanding new material. Although much less developed
than her verbal and nonverbal reasoning abies ll speed of information
processing abilities are still within the average range and better than those of
approximately 34% of her age-mates (Processing Speed Index = 94; 95%

confidence Interval 86-103).

social And Emotional Functionin

According to her hospital therapist, IEEE ‘struggles with major anxiety related to
school work. She places a lot of pressure on herself, (and has) ... fear of failure.
Jenna also struggles with depression that can involve some suicidal thoughts at
times. Her depression has impacted her to the point where she has not been
able to attend school due to lack of motivation and the inability to function.

's anxiety has also prevented her from being able to attend a regular high

school, as she feels judged, pressured and scared.”

 

BE procente as a slightly anxious girl who wants to be perceived as poised
and mature. She Is articulate, and expresses her thoughts without much
prompting. She denies interpersonal problems with her family or peers, and Says
she cannot identify what is contributing to her schoo! avoidance. However, her
insight tends to be limited, and she probably feels unable to solve her difficulties.
Her affect appears to be somewhat restrictive, although this may be due to
medication. It is likely that she perceives her family as quite supportive.

Behavioral Assessmen t r Child Ss E is an

integrated system designed to facilitate the differential diagnosis and
classification of a variety of emotional and behavioral disorders of children and to
aid in the design of treatment plans. Scale scores in the Clinically Significant
range suggest a high level of maladjustment. Scores in the At-Risk range may
identify a significant problem that may not be severe enough to require formal
treatment or may identify the potential of developing a problem that needs careful
monitoring. The narrative and scale classifications are based on scores obtained

using norms.

WM 058
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 59 of 144 PagelD: 495

@

® BASC-2 Self-Report of Personali
(Based onl s rating of herself)
Some caution should be employed regarding the interpretation of the Self-Report
of Personality, as depicted her behavior in an inordinately negative
fashion. While as it is possible that [| may be exaggerating some of her

symptoms and maladaptive behaviors, it is also plausible that she may be
actually experiencing acute psychological distress.

As compared to her peers, GE rates herself as not having any noteworthy
difficulties in a number of areas, including, sensation seeking, atypicality, locus of
control, attention problems, hyperactivity, relations with parents, self-reliance,
test anxiety, anger control, and mania. However, she does rate herself as having

notable difficulties in the following areas:

Schoo} Problems composite scale: Is score on this composite falls in

the At-Risk classification range. Problematic areas include:
Aititude to School: reports that she dislikes schoo! and
sometimes wishes to be elsewhere. Her score falls in the At-Risk classification

range
Attitude to Teachers: Moeneraly considers her teacher(s) to be
unfair, uncaring, and/or overly demanding. Her score falls in the Clinically

Significant classification range.

Intemalizin S os score on her composite
scale falls in the At-Risk classification range. Problematic areas include:
Social Stress: J reports some difficulty with establishing and
maintaining close relationships with others, and reports sometimes being isolated

and lonely. Her score falls in the At-Risk classification range.
Anxiety: JM reports substantial worrying, nervousness, and/or an
inability to relax. Her score fails in the At-Risk classification range.
Depression: [reports sometimes feeling sad, being
misunderstood, and/or feeling that life is getting worse and worse. Her score falls

in the At-Risk classification range.
Sense of inadequacy: IEEE reports sometimes being dissatisfied with
her ability to perform a variety of tasks, even when putting forth substantial effort.

Her score falls in the At-Risk classification range.
Somatization: [reports experiencing health-related problems that

may include headaches, sore muscles, stomach ailments, and/or dizziness. Her
score falls in the At-Risk classification range.

Emotional Symptoms Index: The Emotional Symptoms Index (ESI) is the most

global indicator of serious emotional disturbance, particularly intemalized
disorder. aes score on her composite scale falls in the At-Risk classification
range. See below for Problematic areas.

Personal Adjustment composite-scale: $ score on her composite scale
falls in the At-Risk classification range. Problematic areas include

WM 059
>

®

Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 60 of 144 PagelD: 496

Interpersonal Relations: [iiifreports having substantial difficulty
establishing and maintaining relationships with others. Her score falls in the

Clinically Significant classification range.
Self-Esteem: JM reports a lower self-image than others her age.

Her score falls in the At-Risk classification range.

Content Scales
Ego Strength: I reports dissatisfaction with herself and her

abilities. Her score falls in the At-Risk classification range.

Critical Itams of note:
GMacinits to believing that she never seems to get anything right.

She also revealed that she often feels sad, and that she “hates” school.
In addition, she reports sometimes feeling that no one understands her, that
other kids hate to be with her, and that her life is getting worse and worse.

© Parent Rating Scales

(Based on Parent's rating of [Bs behavior)

As compared to her peers, [jis rated by her parent as having typical
adolescent behaviors in a number of areas, including: hyperactivity, aggression,

conduct problems, somatization, atypicality, attention problems, and social skills,
activities of daily living, anger control, bullying, emotional self-control, and
executive functioning. However, [is rated by her parent as having
noteworthy difficulties in the following areas: including:

internalizing Problems: [is overall scores on her composite scale fall in

the At-Risk classification range. Problematic areas include:
Anxiety: Is parent reports that she sometimes displays behaviors

stemming fram worry, nervousness, and/or fear. [Ms scores on this scale fall

inthe At-Risk classification range
Depression: Es mother reports that Js withdrawn,
pessimistic, and/or sad. Scores in this range warrant assessment of vegetative

symptoms (e.g., weight loss or gain, fatigue, etc.). Her score on this scale falls in
the Clinically Significant classification range.

Behavioral Symptoms Index:
§ parent reports that she generally alone, has difficulty

Witharawal:
making friends, and/or ts unwilling to join group activities. Her score on this scale falls

in the Clinically Significant classification range.

Adaptive Skills Composite Scale: S overall scores on her composite
scale fall in the At-Risk classification . Problematic areas include:

Adaptability: 's score fails in the At-Risk classification range. Her
parent reports that as difficulty adapting to changing situations, and that

 

WM 660
ain,

Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 61 of 144 PagelD: 497

she takes longer to recover from difficult situations than most others her age.

Leadership: S parent reports that [ij sometimes has difficulty
making decisions, lacks creativity, and/or has trouble getting others to work
together effectively. Her score falls in the At-Risk classification range.

Functional Communication: [IRs parent indicates that

demonstrates poor expressive and receptive communication skills, and that she
aa: score falls

has difficulty seeking out and finding information on her own.
in the At-Risk classification range.

Content Problem
Developmental Social Disorders: S parent reports that she has

some problems conceming social skills and communication. Her score falls in the At-
Risk classification range.

Negative Emotionality.
aaa: parent reports that]jhas a tendency to react negatively when faced
with changes in everyday activities or routines. S$ score falls in the At-Risk

classification range.
Resiliency: S$ parent reports that Jenna has difficulty overcoming

stress and adversity. Her score falls in the Clinicafly Significant classification
range.

Critical Items of note: 'S parent reports that [has some issues

involving food consumption. Furthermore, it Is reported that Is often easily
annoyed by others, and sometimes threatens to hurt others.

 

SUMMARY AND CONCLUSION:

Relative to children of comparable age, & current general level of cognitive
ability is estimated to be within the average range of intellectual functioning on a
standardized measure of intellectual functioning. Her overall thinking and
reasoning abilities exceed those of approximately 61% of individuals her age
(FSIQ = 104; 95% confidence interval = 100-108). Her general verbal
comprehension abilities were in the high average range (VCI = 116), and her
general perceptual reasoning abilities wera in the average range (PRI = 107).

EEE ability to sustain attention, concentrate, and exert mental control is in the
low average range (WMI = 86). 's ability in processing simple or routine
visual material without making errors is in the average range when compared to
her peers (PSI = 94). She performed slightly better on verbal than on nonverbal
reasoning tasks, but there is no meaningful difference between oh ability fo
reason with and without the use of words. Also, as she performed much better on
some verbal tasks than others. Furthermore, due to variability between the two
subtests that compose the PSI, caution is warranted when interpreting this Index
score. Significant specific strengths include orally defining vocabulary words,
knowledge of isolated facts/information, and analysis and synthesis of abstract
visual stimuli and nonverbal reasoning. A singificantly weaker specific skill

WM 061
©

Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 62 of 144 PagelD, 498

involves the interplay of visual memory and discrimination, attentiveness to visual
tasks, processing speed, visual-motor organization, and cognitive adaptability.
Moreover, another significant weakness involves her auditory short-term
memory. The latter specific skilis score at a Borderline level.

—_ struggles with anxiety and depression, and has a fear of academic failure.
@ has limited insight into her difficulties, feels helpless, and likely has limited

problem-solving abilities. She does feel her family is supportive of her.

As compared to her peers, BE cates herself as not having any noteworthy
difficulties in a number of areas, including, sensation seeking, atypicality, locus of
control, attention problems, hyperactivity, refations with parents, self-reliance,
test anxiety, anger control, and mania. However, Hiitates herself within the
At-Risk range in attitude to school, social stress, anxiety, depression, sense of
inadequacy, somatization, self-esteem, and ego strength. Furthermore,
rates herself in the Clinically Significant range in attitude to teachers,
interpersonal relations. As compared to her peers, IEEBis rated by her parent
as having typical adolescent behaviors in a number of areas, including:
hyperactivity, aggression, conduct problems, somatization, atypicality, attention
problems, and social skills, activities of daily living, anger control, bullying,
emotional self-control, and executive functioning. However, 'S parent rates
her within the At-Risk range in anxiety, adaptability, leadership, functional
communication, social development, and negative emotionality. Furthermore,

's parent rates her in the Clinically Significant range in depression,

withdrawal, and resiliency.

Sherry J. Wilk, M.A.
Certified School Psychologist

WM 062
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 63 of 144 PagelD: 499

 

EXHIBIT L

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 64 of 144 PagelD: 500
8 ere Srinivasa WK Bite, 1
‘ Shankar ean, Atl
Rashinlakumar . Md

Krish

“4
) a
“Icrc ... ie
‘ Jwendy, LM
} Immediate Care Psychiatrie Center - Se cadine Leb
www.nipsyehcenter.con

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN*S PSYCHIATRIC CENTER (“ICCPC")
IMMEDIATE CARE WOMEN'S PSYGHIATRIC CENTER (“IC WPC”)

March 15,2017

 

 

io FOr © Re Alihess:
BEB scpost desing well unGl thip past Jarry of 2016, at which tine she to experience
n inaluded axdness, ano: eet onn

teadiaan pereere beak
WI denied ay otro mp of phos, mena egueno od ng Se
asimit to more atodety, whic wn dosded gait aes donna
MEE 's telapse has cansed significant psycholopioal disteeksiand is imparting her ability 10 go to
school. Due to her struggles she was re -admitied to ICCPC partial hospital program.

as first admitted to ICCPC Day partial hospital program for the first time in October of
o 2016, for worsening depression. HE feels her depression has been ongoing since January of
( ) 2016. EE was seeing her primary care for medication, as she was placed on Lexapro and was
™ also seeing a private outpatient therapist at this time,

Morris County: 22 Hill Road Parsippany NJ 07054 | P: (973) 335-9909 I F- {973) 335-9910
Bergen County: 205 Robin Road Suite 125 | Paramus, NJ.07652 { P: (202) 984-9373 | F: (201) 561-0198 WM 063
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19

2

Page 65 of 144 PagelD: 501

Srinivasa kK Rao. Ab

Shankar Srinivasan, Ai.
Rashiminkumar Solanki, M.
Krishna Maruri, AM.

Evelyn Kaminski, APN-F

Susan Frantz, 1..€.5.'

Mary Lorraine Graham, 1.0.5.4

©
[cz C Virginia Fwersky. cs!
Sarah Levy 1.0.8.
Immediate Care Psychiatric Center wirw.nipavehotatoner

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER (“ICCPC”)
IMMEDIATE CARE WOMEN’S PSYCHIATRIC CENTER (“IC WPC”)

No history of inpatient treatment

No addiction or substance abuse history
No history of suicide attempts

No history of violence

V- Family Psychiatric History:

Depression

VI- Medical History:

None NKDA

Vil- Developmental History:

Normal milestones no delay, no emotional, or behavioral issues from childhood.
MM has done well academically and is socially well related.

VIH- Social History:

MB lives with her parents, and has 3 older brothers all in college.
She is currently in the 10th grade.
IX- Menta} Status Examination:

Appearance- neatly groomed, well nourished female
Speech: Normal

Morris County: 22 Hill Road Parsippany NJ 07054 | P; (973) 335-9909 I F: (973) 335-9910
Sergen County: 205 Robin Road Suite 115 | Paramus, NJ 07652 | P: (201 984-9373 I F: (201) 561-0198 WM 064
Page 66 of 144 PagelD: 502

' Srinivasa K Rau. M
, : : Shankar Srinivasan, Al
Rashiminkumar Solants Al

Keishna Maruri, M

Evelyn Kaminski, AU's -

Susan Frantz, 1.0.5.
Mary Loreaine Graham, 1.05."

‘ y : Virginia Twersky, 10S.)
' Immediate Care Psychiatric C Sarah Levy LCS.
ee renin Cees www.nipsychcenter.cor

Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER (“ICCPC”)
IMMEDIATE CARE WOMEN’S PSYCHIATRIC CENTER (“IC WPC”)

Mood: sad

Affect: flat

No suicidal! or homicidal ideation

Sensorium: Normal

Attention and Concentration: Normal

Thought process: Normal

Associations: Norma!

Thought content: Normal

Perception Disturbances: Denied

Judgment and insight: Normal
©) Memory: Normal

X- Axis Diagnoses:

Axis I: Major depression recurrent, Panic Disorder
Axis H: Deferred

Axis Il: none

Axis IV: School issues

Axis V: GAF 45

J- Assessment:

a: psychiatric issues specifically , pervasive mood disturbances, avoidance behaviors even
en not under stress, along with irrational fears and anxiety secondary to school issues, all
collectively at this time are directly impacting learning and ability to maintain and build
satisfactory interpersonal relationships.

XH- Recommendations:

 

¢ At this time an out an out of district placement is advised,

Morris County: 22 Hill Road Parsippany N!.07054 | P: (973) 335-9909 § F: (973) 335-9910
Bergen County: 205 Robin Road Suite 215 | Paramus, NJ.07652 | P: (201) 984-9373 | F: (203) 561-9198 WM 065
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 67 of 144 PagelD: 503
a, woh Srinivasa K Rao, A
Shankar Srinivasac, M
Rashiminkamar Solanti, Mt

Keishna Maruti M

; Evelyn Kandnski, APN-T
‘a Susan Frantz, 1.0.8.
>) / Mary Lorraine Grebam, L.(.5.!

= . ¥irginia Twersky, 1.0.5.5

Hnmediate Care Psychiatric Center

Serah Levy L.C.5,)
www.nipsychcenter.cot

IMMEDIATE CARE PSYCHIATRIC CENTER (“ICPC”)
IMMEDIATE CARE CHILDREN’S PSYCHIATRIC CENTER (“ICCPC")
IMMEDIATE CARE WOMEN’S PSYCHIATRIC CENTER (“IC WPC”)

© BBnceds regular follow up

with a child psychiatrist for medication management and
psychotherapist for counseling

If you have any questions or concerns, please feel free to contact us at (973)335-9909. Thank

.™ f/ fr

Shankar Srinivasan M.D
Child and Adolescent Psychiatrist

 

Morris County: 22 Hill Road Parsippany NI 07054 | P: (973) 335-9909 | F: (973) 335-9920
Bergen County: 205 Robin Road Suite 115 | Paramus, N! 07652 [ P: (201) 984-9373 | F: (201) 561-0198

WM 066
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 68 of 144 PagelID: 504

 

EXHIBIT M

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 69 of 144 PagelD: 505

~~ eg

Name: Birth Dste:
Eligibility Meeting Participants |

 

\ Please sign In the appropriate space. A signature In this section of tha Eligibility Report documents participation in the meeting
and does not Indicate agreement.

Date

  
 

[Participants Name Signature
[stucont, if approprlate or required:

 

[Paront:

 

[Paront

[General Education Teacher:

 

 

[Specta Education Teacher: loswid Ehaaz

feta study Team Member; [sherry Wak Rho. My Mp L447
os” “f

[Cave Manager (may be tha CST Kendra Dickerson

 

 

 

 

 

 

 

 

 

member above):
"timer orate pprope
CST member or other appropriate §{Belina Goldberg-Rappoport
school personnal): : toa
[Guidance Counselor: Joseph Cusack 4 MG / 7
— 7 77

 

 

 

C

WM 013
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 70 of 144 PagelD: 506

 

 

 

 

 

~ eo
West Morris Regional High School District
Department of Special Education
19 South Four Bridges Road
Chester, New Jersey 07820
908-879-6404
Evaluation Sequence
Name: Birth Data: Evatuation : Intel
Health
! Allergtes/Special Diet: Oays Absent:
J Medicatfon: J Vision:
| Physical Restrictions: ) Hearing:
Evaluation Information
Initial Evaluation Dates Date Assessment Completed
Original Reterral Date: 01/03/2017 Paychologist: 01/19/2017
identification Meeting Invitation Date: 01/09/2017 Soclal Worker: 01/18/2017
Parental Consent To Evaluation Obtained: 01/09/2017
Inftial Efigibility Determination Date: 04/06/2017

 

 

 

 

WM 014
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 71 of 144 PagelD: 507

Birth Date:
Determination Report

 
   

    
     
  
  

  
 

Reason For Referral_ 7
was referred to the CST fora comprehensive evaluatian due to ongoing academic/behavioral difficulties. This assessment will
determine the setiing that will best meet her academic, emotional, and educational needs,

Maborative Evaluation Summary

PSYCHIATRIC EVALUATION SUMMARY: immediate Care Psychiatric Canter (3/15/17)

8 psychiatric issues specifically, pervasive mood disturbances, avoldance behaviors even when not under street,
all collectively at this time are directly impacting jeaming

ith irrational fears and enxiety secondary to school issues,
and abliity to maintain and bulld satisfactory intererpesonel relationships,

Recommendations:
Al this me an out of district placementts advised
(ailnceds regular follow up with a chitd peychiabist for medication management and psychotherapist for counseling

PSYCHOLOGICAL EVALUATION SUMMARY: Sherry J. Wilk, MA (1/18/17);

Relative to chikdren of comparable age, 8 current general leval of cognitive ability Is estimated to be within the average
range of intellectual functioning on a sta measure of intellectual functioning. Her overall thinking and reasoning
abilities exceed those of approximately 61% of Individuals her age (FSIQ = 104; 95% confidence interval = 100-108). Her
general verbal comprehension abilities were In the high average range (VCI = 118), and her general perceptual reasoning
abilities were in the average range (PRI = 107), s ablfity to sustain attention, concentrate, and exert mental contro! is
in the low average range (WMI = aca a processing simple or routine visual material without making errors is
in the average range when compared peers (PS! = 94), She performed slightly better on verbal than on nonverbal
pasaning | vipeleppcniyred| ability to reason with and without the use of words.

 

   
  
   
  
  
  

and depression, and has a fear of academic failure. She has limited inaight into her difficullles,

a. ggies with anxiaty
fects helpless, and fikely has jimited problem-salving abliities. She does fea! her family is supportive of her.As compared to
BT POSTE difficulties in a number of areas, including, sensation seeking,

a ' rates herself as not having any noteworthy
picalily, locus of control, eb ee hee hyperactivity, relations with parents, self-rellance, test anxdety, anger
tress, and

  
     
 
   
   
   
 
  
  

ve Lend erin. Fiore, er Ce aenTe See nui to schock, sccil eriée, anxiety,
spresgion, sense of inadequacy, somatization, self-esteern, ego strength. Furthermore, Hi fl
Clinically Significant range in attitude to teachers, interpersonal relations.

As compared to her peers, rated by her parent as having typical adolescent behaviors in a number of areas,

neluding: hyperactivity, conduct problems, somatization, atypicality, attention problems, and social skilis,

activities of daily fiving, anger contro}, bullying, emotional self-control, and executive functioning. However, 6 parent
Pp, functional communication, social dev , and

ates her within the At-Risk range in anxiety, adeptabifity,
negative emotionality, Furthermore, ENEs parent rates har in the Clinically Significant range in depression, withdrawal,

i. Belina Goldbsrg-Rappoport, LCSW,MSW (1/18/17)

a 10th grader, is the youngest and only daughter of four bom to an intact family, senses that she began
feeling loneliness In 6th grade and by September of 10th grade i ta anxious and suicidal, Her parents put her
into @ therapeuiic program immediately and this appeared to help agreat deal. She was in a full time day program at
immediate Care Children’s Psychiatric Center until right before winter break. She had no Intervention for a few weeks during
she is on home-bound instruction efter retuming to

e holiday and family visits and she decompensated some. Currently
a¢hool proved too stressful and has tutors coming to the home along with afterschoo! programs twice a week at ICCPC,

 

WM 015
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 72 of 144 PagelID: 508

 

[Statement of Eligibility

om, [Review of racords and consideration of cognitive functioning, academic achlevement, leaming styles and adaptive behavior Indicates
' ( ) [that Jenna Is eligible for special education and related services as meets the crileria of Emotionally Disturbed

 

 

 

 

WM 016
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 73 of 144 PagelID: 509

 

EXHIBIT N

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 74 of 144 PagelID: 510

Mendham High School Being
Successful Program (BSP)
6 UC

        

Seo Avahom ie Gi

_foumationg|

ar Gall!

“BURRIS
ED Bicasso

Stephen Baig

Michelle Jaross
Jessica LoScalzo

Stephanie Torr

BSP CST Support
Tracy Costa
Fred Fell

Allison Michna
Kathleen Bradshaw

Speech
Marla Guariglia
Vice Principal

Janet Slover

Director of Special Services
Michael Reinknecht
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 75 of 144 PagelD: 511

Mission Statement:

While the high school years provide tramendous opportunity for growth, there are
students who struggle to Identify a sacure and comfortable niche, connect to teachers in
a positive manner, and achieve academically at a level that is commensurate with
potential. The purpose of implementing the BSP is to provide students manifesting
challenges in the social, emationa!, and behavioral realm an opportunity to davelop
skills needed to connect to peers and teachers in a positive manner, thus creating an
outiook and mindset that allows learning to take place. The program Is designed to offer
students both positive behavioral supports as well as counseling services so that
optimal performance Is cbtalned in all areas of functioning.

Target Population:

The BSP js for students in grades 9-12 who are manifesting anxiety, depression, OCD,
school avoidance, social challenges, disruptive behaviors, and academic
underachievement due to lack of productivity and follow through. Many of our students
have demonstrated an inability to achleve success in traditional classroom settings and
have a pattern of schoo! failure that is either emerging or pervasive. These students
have a need for exposure to required proficiencies using individualized approaches that
are intended to engage the disaffected learner.

Program Components:
° Hands-on learning experiences
° Individualized approach to learning

7 Small group instruction
* Behavior Modification

* Individual Counseling
° Small Group Counseling
. Focus on Transition to Post Secondary Sattings

. Opportunity for SLE
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 76 of 144 PagelD: 512

Staffing:

The program is primarily supported by four highly qualified teachers who possess
specialized skills In working with students who have struggled due to social, emotional,
and behavioral challenges. Support staff Includes school psychologists and social
workers who will provide counseling services to students in a consistent and ongoing
manner, Multiple teachers’ assistants are also in every class, including one that is
bilingual in Spanish to assist the students taking mainstream Spanish classes.

Course Offerings:

Academic courses provide students with exposure to the New Jersey Core Curriculum
Content Standards. Students will be exposed to curriculum that is utilized within
mainstream settings with differentiation as needed relative to pace, amount and timing.
Students will have the opportunity to take the following classes at a variety of levels:

English 1, 2, 3, 4
United States History 1 and 2, and World History
Algebra 1, Algebra 2, Geometry, and Foundations of College of Math
Biology, Physical Science, Integrated Earth Systems, Environmental Sclence
Adaptive Physical Education with weekly yoga
Out of Class Support
Post-Secondary Planning
Structured Learning Experience
"Course offerings change yearly based on need.

Administrative S '
The Mendham High Schooj administrative team is committed to supporting the students
and staff of the BSP. The Vice-Principal in charge of special education, Ms. Janet
Slover, will serve as the primary disclpiinarian for students who are enrolled in the BSP
program. The district recognizes the need for continuity in decision making relative to
needs of students in an alternative educational program within a public school setting.

cription o Program:
The Being Successful Program provides students classified with educational disabitities
an alternative educational/classroom environment. The program offers structure and
focuses on strengthening student behaviors such as responsibility for one's self and
school assignments, socialization skills, and self-confidence. The program
encompasses all aspects of learning for these students. Students enrolled in BSP may
receive instruction in English, Math, History, Science, Out of Class Support, and
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 77 of 144 PagelD: 513

Post-Secondary Planning within the program. In addition, 8SP students that are
mainstreamed receive the necessary individual supports that increase the likelihood of
Success outside of thelr classroom. Besides focusing on academics; the program
includes behavioral support, counseling, a quiet safe place for retreat and an
environment that can be molded for each student's needs driven by their IEP.

Incentive Program:

Students can ear up to 13 points per class. There are five categories that are scored.

Show up on time - 1 point

Remain Alert - 2 points

Participation - 2 points

Respect one's self and others - 6 points
Accomplishments - 2 points

® @ oo 8 @

At the end of the week, points are tallied and percentage scores are discussed with
each student. If a student falls in the 69% (bronze) or lower range, there are no rewards
earned.

if a student earns bronze for more than 3 weeks, he or she will not qualify for the
monthly field trip. The staff will then meet with the student to discuss methods for future
improvement. If the student earns the 70-79 (silver) percentage range for the week the
teacher will select one Friday Earned Time activity to be withheld from the student,
Students can participate in Friday Earned Time activities provided that all their work is
up to date for ail classes. For those students falling in the 80-89% percent range, not
only can they participate in Friday Earned Time, but also can participate in a monthly
field trip. Again, all missed work must be made up. Students whe earn 90-100% not only
get to participate in Friday Earned Time and the field trip, but receive a reward important
to the individual and agreed upon by the BSP team.

This incentive program holds students accountable for mainstream classes as weil.
Students must have all work completed and have attended all classes outside tha BSP
program. Consequences will be implemented for missing classes and for missing work
according to the incentive program. For example a student may have achieved the
Silver level within the BSP program for the week, but may have two missing
assignments in classes outside the BSP; that student will be dropped one level to
Bronze. The student can regain his or her original level by making up the missing work.
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 78 of 144 PagelD: 514

Outreach to the Mainstream:

During the first week of school and the start of any second semester courses, an email
is sent to the mainstream staff which provides contact information and the names of
thalr students who are in BSP. The team will also communicate to the mainstream
teachers the unique needs of the students and how the mainstreaming process works
for our students.

Since the students in this program are struggling to cope with emotional and behavioral
issues compounded by extreme anxiety in many cases, our program provides the
students who are mainstreamed with the ability to complete work during the school day.
This is where we need to ask for feedback from our mainstream teachers. Whenever a
BSP student who is In another teacher's class misses class or falls to turn in work that Is
due, that teacher is instructed to follow the procedure below:

1, Put the work that is owed, or a note describing the assignment, in identified BSP
teacher's matlbox. Be sure to write the date on the assignment.

2. The BSP teaching staff will make every effort to ensure that the student completes the
work by the end of one week's time from the date that the assignment was given to the
staff. Once the work Is completed it will be returned to the classroom teacher labeled
with the date of completion.

If the work is completed in one week's time, it is to be graded as if It was handed in on
time. If the works is not completed and returned to you after one week, the student is to
receive a zero for that assignment.

BSP Weekly Level Accomplishments

 

 

 

Platinum Gold Silver Bronze
90 - 100% 80 ~ 89% 70 —79% 69%

Weekly Reward | Weekly Weekly

Monthly Field Reward Reward

Trip Monthly Field

Earned Trip

Privileges to be

discussed

 

 

 

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 79 of 144 PagelD: 515

The Being Successful Program Contact

I , am part of the Being Successful
Program (BSP) at West Morris Mendham High School. I
understand that there are guidelines and regulations that
I should follow so that I can improve my self-discipline
and educational practices.

If I choose not to follow the BSP procedures/guidelines,
I am aware that there will be consequences that will
directly affect my education and independence during my

school day.

(Student Sign)

 

 

(BSP Team)

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 80 of 144 PagelD: 516

Dally Behavior Tracking Points

 

student Monday Tuesday | Wednesday] Thursday | Friday

 

Shows up on Time (1)

Remaina Alert{2)

Participates (2)

Respects onasolf and others (6)
Accompiishments {2)

 

Shows up on Tima {1}

Remaina Alert (2)

Participates (2)

Respacts oneself and othars (6)
Accomplishments (2)

 

Shows up on Time (1)

Remains Alert {2}

Participates (2)

Respects oneself and others (6)
Accomplishments (2)

 

 

 

 

 

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 81 of 144 PagelD: 517

EXHIBIT O

 
mmreesse 2:19-cV-14465-SDW-LOW "BOCuTTent Las" "Fd eee! 144 PagelD: 518

West Morris Regional High School District |

Department of Special Education
10 South Four Sridges Road
( . 5 Chester, New Jersey 07930
= 908-879-6404

 

individualized Education Program (IEP)

 

 

 

Grade: Eleventh grade

 

State ID:
ID: Birth Date:
Parent/Guardian: Gender: Female
Pp t/G 7
arent/Guardian Ethnic: White
Address:
Primary Location: West Morris Mendham High School
City:
IEP @: Initial (EP
State: Typ

Zip Code: JEP Meeting Date: 04/06/2017

Home Phone: IEP Start Date: 04/06/2017

4 ” Emergency Phone: Annual Review Due pyoconig

Date:
Eligibility Category: Emotionally Disturbed
Reevaluation Due 04/05/2020

Case Manager: Kendra Dickerson Date:
Case Manager Phone; 908-879-5212 x353D
Related Services
Limited English Transportation
Proficient: © ver No Counseling

Extended School Year

Parent Consent to
Implement Initial fEP; 04/06/2017

KA F +

~ os
_
ao

—_

https:/ine.specialeducation.powerschool.com/emplatadocprint.aspx?template=398doc=244f4 &sec=38B8child=0&origin=Q&prdoc=Y

WM Qb3
wT Se 2:19-cv-14465-SDW- INRUaHEDS ERNIE gcen (TR: or | 144 PagelD: 519
Name: Birth Date:

 

 

lEP Meeting Participants

 

 

oS lease sign in the appropriate space. A signature in this section of the IEP documents participation In the meeting and does not Indicate
greement with the IEP. If a required member of the JEP team has been excused fram participating in the meeting with parental consent,

note the excusa! in the required team member's space.

 

 

 

 

 

 

 

 

 

 

 

 

 

Participants Name Signature Date
|stuclent, If appropriate or required:

Jrarent:

Parent

lceneral Education Teacher: Tamara Wubbenhorst

Speciaf Education Teacher: David Ehasz

Child Study Team Member: Sherry Wilk

es wey eee Kendra Dickerson

 

 

choot Representative (may be the CST
member or other appropriate school = /Setina Goldberg-Rappoport

personnel):

 

Specialist:

 

[speciatist:

‘Cu Counselor: hjoseph Cusack
t
”

 

 

 

 

 

 

 

 

 

 

WM Og

httos://ne.s pecialeducation.powerschool.com/templatedocprint.aspx?template=39&doc=24464&sec=388Schild=0&origin=O&prdoc-¥
met og 29 cv-14465-SDW-LOR SECT TS 1 Ee 142 PagelD: 520
Birth Date:

Nana:

Present Levels of Academic Achievement and Functional Performance |

 

‘onsider relevant data. List the sources used to develop this IEP.

 

eport Cards Standardized Test
“eacher Feedback Tracking Sheets
Parent Report Progress Reports
Recent Evaluation Results HSPA Scores

 

[Describe the concerns of the parent:

L. and Mrs have expressed concern about the need to provideljan adequate level of social and emotional support while ensuring
hat she is receiving academic Instruction at a level that is commensurate with her potential.

Describe the present levels of academic achievament and functional performance including how the student's disability affects his or
her Involvement and progress in the general education curriculum. For preschoot children, as appropriate, describe how the disability
affects the child's pardiciention in appropriate activities INJ.A.C, 6A:14-3.7(e)1].

 

   
  
   
 
 
  
  
  
  
  

and her mother ‘anid father participated in the development af the IEP, This IEP meeting was held in order to discuss her current academic
progress, and develop her educailonal program for the remainder of this schoo! year and for the next school year.

is currently a 10!" grade student In a general education program at West Morris Central High School. She is taking French 2,

Geometry, US History 2, English 2, and Chemistry, all at the Advanced level. Last year In 9"" grade, |g core academic classes wore at
he Advanced, level, and her grades ranged from “A” ta “B-.” In eth grade, sha was absent 19 times, with grades in core subjects ranging
from “B" to"C+." She has bean receiving Home Instruction since 10/24/16, per recommendation from her psychiatrist. A 504 plan was

implamented for her effective 12/7/18,
was hosplalized on 9/22/16 at Immediate Care Children’s Psychiatric Center, for depression and anxiety. She subsequently attended

the partial care program, where she received counseling and academic tutoring. It was reported that she improved In the small, therapeutic
school environment, where she recelved Individualized atiantlon. On 10/17/16, she was released from the program and claared to retum to

echool, After attending WMCHS for two days, she refused to go back to school.

has been diagnosed by the Immediate Care Children’s Psychiatric Center as having Major Depressive Disorder, recurrent, severe,

ithout psychotic
atures, as well as with Generalized Andaty Disardar, She is currently taking Prozac and Wellbutrin, The Center is racommanding that she

fbe educated in a smaller and more therapeutic environment so that she could continue progressing with her anxiety, depression, and school
functioning.

 

 

Sherry J. Wilk, MA (1/19/17):
current genera! level of cognitive ability is estimated to be within the average range of intellectual

 

Relative to children of comparable age,
functioning on a standardized measure of intellectual functioning. Her overall thinking and reasoning abilities exceed those of approximately 61%

of individuals her age (FSIQ = 104; 9596 confidence interval = 100-108). Her general verbal comprehension abilities were In the high average range

(VCt = 116), and her general perceptual reasoning abilities were In the average range (PRI = 107). = 's ability to sustain attention, concentrate,
ind exert mental control fs in the low average range (WMI = 86), a: ability In processing simple or routine visual material without making
errors Is in the average range when compared to her peers {PSI = 94), She performed slightly better on verbal than on nonverbal reasoning tasks,
but there Is no meaningful difference betwee s ability to reason with and without the use of words. Also, as she performed much better
on same verbal tasks than others. Furthermore, due to variability between the two subtests that compase the P5i, caution is warranted when
interpreting this Index score. Significant specific strengths include oraily defining vocabulary words, knowledge of isolated facts/information, and

analysis and synthesis of abstract visual stimufi and nonverbal reasoning, A sigificantly weaker specific skill involves the interplay of visuai
ory and discrimination, attentiveness to visual tasks, processing speed, visual-motor organization, and cognitive adaptabllity. Moreover,

{ _her significant weakness involves her auditory short-term memory. The iatter specific skills score at a Borderline level.

struggles with anxiety and depression, and has a fear of academic failure. She has limited Insight Into her difficulties, feels helpless, and

likely has limited problem-solving abilities. She daes feel her family is supportive of her As compared to her peers, ‘ates herself as not
having any noteworthy difficulties in a number of areas including sensation seeking, atypicality, locus of control, attention problems,

WM ag

 

hitps://ne.specialeducalion.powerschoo!l.com/Hemplatedocprint.aspx7template=39&doc=24464 &sec=3B88&child=0&origin=Q&prdoc=¥
WwiIEMASE 2:19-Ccv-14465-SDW-Liyisuabesckepoepr Mrepram (Nuit cr i 144 PagelD: 521

|hyperactivity, relations with parents, self-reliance, test anxiety, anger control, and mania. However, rates herself within the At-Risk range in
attitude to school, social stress, anxlety, depression, sense of Inadequacy, somatization, self-esteem, and ego strength. Furthermore, rates
herself in the Clinically Significant range In attitude to teachers, interpersonal relations.

As compared to her peers, BM Is rated by her parent as having typical adolescent behaviors in a number of areas, Including: hyperactivity,

ression, conduct problems, somatization, atypicality, attention problems, and soclal skills, activities of daily living, anger contral, bullying,
emotional self-contro!, and executive functioning. However, 5 parent rates her within the At-Risk range in anxiety, adaptability, leadership,
functional communication, social development, and negative emotionality. Furthermore Ss parent rates her In the Clinically Significant range}
jin depression, withdrawal, and resiliency,

SOCIAL HISTORY SUMMARY: Betina Goldberg-Rappoport, LCSW,MSW (1/18/17)

@ 10th grader, is the youngest and-only daughter of four born to an intact farnily. J senses that she began feeling loneliness In 6th
rade and by September of 10th grade was depressed, anxious and suicidal. Her parents put her into a therapeutic program immediately and
his appeared to help[s great deal, She was in a full time day program at Immediate Care Children's Psychiatric Center until right before
winter break. She had no intervention for a few weeks during the holiday and family visits end she decompensated some. Currently she is on
hame-bound instruction after returning to school proved too stressful and has tutors coming to the home along with afterschool programs twice
ja week at ICCPC.

 

 
    
 
 

JELIGIBILITY: 4/6/17 CLASSIFICATION: ED

For preschool students, review the preschool day to datermine what accommodations and modifications may be required to allow the
child to participate In the generat education classroom and activities [NJ.A.C. 6A:14-3.7(c}11].

N/A

include other educational needs that result from the student's disability (NJ.A.C. 6A:14-3.7(e)3il].

Due tos disability and difficulties this school year, she has taken a reduced course load during her sophomore year.
will still need to complete Driver's Theory and an alternative assignment for 70th grade Physical Education prior to graduation,

In addition, consider each special factor identified In N,).A.C, 6A: 14-3.7(c). (The Need for consultation; Behavioral needs; Language
needs; Communication needs; Auditory needs; Need for assistive technology devices and services; and visual needs.). !f In considering the
special factors, the IEP team determines that the student needs a particular device or service (Induding an Intervention, accommodation or other
.|program modification) to recelve a free, appropriate public education, the {EF must Include a statement to that effect in the appropriate section.

 

 

 

 

   
 

    
 

 

      
   

 

WM 029

hitos://ne.soecialeducation.sowerschool.com/emplaledocprint.aspx?templale=398doc=24 464 &sec=388&child=O&orlgin=Q&prdoc=Y
TNE <6. 9-19-cv-14465-SDW-LEAR SCENT TEE” ic 7 i 144 PagelD: 522

Name:

Birth Dato:

Statement of Transition Planning

Beginning with the lEP in place for the schoal year when the student will turn age 14, or younger, if appropriate, develop the long-
range educational plan for the student's future, Review annually.

Statement of the student's strengths, interests and preferences
Is an Intelligent, articulate young lady. She is interested In attending college after high school.
Appropriate Measurable Postsecondary Goals

[Post-Secondary Education:
including, but not limited to, college, vocational training and continuing and adult education.

is interested jn attending college after High School,
Employment/Career:

Undecided
Community Participation:

inctucling, but not limited to, recreation and leisure activities, and participation in community. organizations.
na

Independent Living:

Anticipated

 

 

 

 

   
 

 

 

 

 

 

 

Courses of Study:
Considering the student's interests, preferences, and desired post secondary goals, list the specific courses of study for the period
of time covered by this /EP. include both general education and special education courses, When appropriate, identify the courses

of stualy projected for future years.
Grade Completed Courses of Study (List Course Names):

 

 

 

 

 

 

  
    
 

t this time, it is being proposed that Ij begin to gradually transition to a less restrictive placement within the Mendham Behavioral Support
Program for a half day, afternoons only. Swill continue to work towards completion of the courses she is currently working on, however,
attempts will be made ta conduct the tutoring sessions within the schoal environment. Also, it Is being recommended that hould
ansition to taking English with her peers in a small class setting within the behavioral support program. French and Chem! will continue to

be delivered through home instruction.
Grade 11 Completed Courses of Study (List Course Names):

Engtish 3 (AV) (BSP)
World History (AV) (BSP)

French 3 {AV)

Algebra 2 (AV)

f ‘yonmental Science (AC) (8SP)
Preys Ed 11

Health 11

Band (AC)

Out of Class Support (BSP)

 

 

 

WM 0

httos://ne.soecialeducation.powerschool.comHtemplatedocprint.espx?lemplate=39&doc=24464&sec=3Ba&child=08orgin=Q&prdoc=¥
mmeti£e 2:19-cv-14465-SDW-LEA USSU LATHE Soe ey) el 144 PagelD: 523

O

https-//ne.speciateducation.powerschool.comiemplatedocprint.aspx ?template=398dor=24464&sec=388&child=0&origin=Q&prdoc=¥

 

Alternates:
Cullriary Arts (AC)
World Culsine (AC)

“BEEBE stil! needs to complete, Driver's Theory, Physical Education 10, 5 Credits o f Career Education and 2.5 Credits of Economic Literacy prior te
graduation,

 

Grade Courses of Study (List Course Names):

 

 

 

 

Related Strategies and/or Activities:

 

in addition to the courses listed above, list related strategies and/or activities that are consistent with the student's strengths,
interests, and preferences, and are intended to assist the student in developing or attaining postsecondary goals related to
training, educa tion, employment and, if appropriate, independent living.

 

 

 

 

WM 022,
““CASe 2:19-cv-14465-SDW-LDW™DOCUINent TSB" Pied 11 44 PagelD: 524 |
Nemes Birth Date:

Statement of Consultation

Information/advice is needed from the Division of Vocational Rehabilitation Services or other agency or agencies, List the name of any agency

from which consultation is needed: .
C) its anticipated that] may benefit from DVRS upon her graduation from High School, This service will be considered closer to that time.

 

 

 

 

Name of the school staff person(s) who will be the llalson to post-secondary resources:

 

Kendra Dickerson

 

 

Statement of Needed Interagency Linkages and School District Responsibilities
As appropriate to the anticipated needs of the student, list alf agencies to which the student will be referred by the school district
liaison to postsecondary resources in the spaces below, List the responsibility of the school district and/or student/parent(s) with
respect to contacting each agency listed and providing needed information or documentation to each such agency.

Agency:

DVRS

School district responsibilities:

Provide Information for post-secondary planning.
Student/parent responsibilities: 7
if appropriate, register with DVR.

 

 

 

 

 

 

 

 

 

©

htips://ne.specialeducation.powerschool.convtemplatedocprint.aspx?lemplata=39&doc=24464sec=38B&child=0&origin=Q&prdoc=¥ WM 033,
EASe 2:19-cy-14465-SDW-LOW Boe inet ree TET 1 LA PagelD: 525
Nome: Birth Date:

Statement of Transition Services Needed to Attain Measurable Postsecondary

Goals: Coordinated Activities/Strategies

tem Beginning with the lEP in place for the school year when the student will turn age 16 of younger, if appropriate, complete the
following multl-year plan for promoting movement from school to the student's desired post-school ‘goals, The student's needs,
strengths, interests and preferences in each area (instruction, community experiences, etc.) must be considered, and responsibilities
should be shared among participants (student, parent, school staff, outside agencies; employers, etc.).

ctivities/Strategies Related to Measurable Expected Date of Person or Agency Arranging and/or
Post-Secondary Goals Implementation Providing Services
Instruction--Post-Secondary Education/Training

 

  
   
 
 
 

 

 

 

 

 

 

   
    
  
 

li continue to take courses:at a college prep level
in order to wark towards completion of her graduation : Student
requirements and to develop college readiness. Many of Parent/Guardian
these courses can be delivered within the Behavioral 04/24/2017 CST
Support Program at Mendham High School in order to Guidance
provideliiil with a smatier classroom environment and
[more individuafized instruction.
IRelated Services
oo] Based Counseling, 1x per week for 30 minutes. Student
dditional school counseling may be provided atQs [04/24/2017 cst
request, =f;
|Community Expertences
is encouraged to participate in social and
recreational events both at school and within her local Parent/Guardian

community,
he may wish to begin to visit college campuses and foarzarzon z eal

meet with student support services In preparation for
after she has graduated from high school.

dfult Living Objectives _

is anticlpated that Iwill take the course Driver's pec

 

 

 

Tiheory-during her junior year in order to work towards 4/2017 dance
obtaining her driver's license. :
Employment ‘I sy
Service was considered, but is not needed

Daily Living Skills ;

Service was considered, but Is not needed

|Functional Vocational Evaluation

[Service was considered, but is not needed

 

 

 

 

 

 

ae

hitps://ne.specialeducation.powerschool.comiemplatedocprint.aspx?7lemplate=394doc=24464&sec=38B&child=0&origin=Q&prdoc=Y WM 024,
UNehT Se" pret 1 A 42 PagelD: 526

* Simgemabal 445° DW-LOW™ Bsa

Birth bate:

 
 

Rights at Majority

 
    

©)-orti0on I:

At least three years before the student reaches age 18, a statement that the student and the parent(s) have been informed of the rights that will
transfer to the student on reaching the age of majority, unless the parents obtain guardianship [NJ.A.C. 6A:14-3.7(e)14]. The district may use the
following description to document that the student and parents have been informed of the rights that will transfer. The IEP team may Include
this statement at age 14 when transition planning begins, ‘
On 01/03/2019, will turn age 18 and become an adult student. The following rights wHl transfer to Jenna:
* The school district must receive written permission fro before it conducts any assessments as part of an evaluation or
reevaluation and before Implementing an IEP for the first time.

 

 

® The school must send a written notice to whenever it wishes to change or refuses to change the evaluation, ellgibility,
individualized education program {IEP}, placement, or the provision of a free, appropriate public education (FAPE).

© You, the parent(s), may not have access tos educational records without her consent, unless she continues ta be financially

dependent on you, : ‘

The district will continue to provide you, the parent(s}, with notice of meetings and of any proposed changes to your adult child's
program.
she Is the only one who can request mediation or a due process hearing

» Any time [I disagrees with her special education program,
to resolve any disputes arising in those areas,

IEE ishes, she may write a letter to the school giving you, the parents, the right to continue to act on her behalf in these matters.

 

 

   
  

 

 

 

     

 

 

OPTION I:

At teast three years before the student reaches age 18, a statement that the student and the parent(s) have been informed of the rights that will
| ‘yansfer to the student on reaching the age of majority unless the parent(s} obtain guardianship [NJ.A.C, 6A:14-3.7(e)14). The district may inform
ahe student and the parent(s) by letter of the rights that will transfer. if a letter is used, complete the fotiowing:

:: informed in writing on 04/06/2017 of the rights that will transfer to her at age eighteen.

Pe: informed in writing on 04/06/2017 of the rights that will transfer-at age elghteen.

 

 

 

 

hitps://ne.specialeducetion.powerschool.com/emplatedocprint.espx7templala=39&doc=24464&sac=3888child=O8orlgin=G&prdoc=¥ WM 02.
“eal 465: SDW-LOW "Dot linent te rned PagelD: 527

Name: Birth Date:

 

Behavioral Interventions

NJA.C. 6A:14-3,7(¢)4 requires consideration of behavioral needs. if behavior impedes the student's learning or the learning of
others, the IEP team must consider, when appropriate, strategies, including Positive behavioral interventions and supports to
address that behavior. When needed, a behavior intervention plan must be included in the IEP. The following are

 

Target behavior:

School Attendance

Documentation of prior interveritions and student response:

4 504 Plan had been previously developed in order to provide with accommodations. Despite this intervention, ontinued to have
difficulties attending school,

Description of the positive supports/interventions, including the conditions under which the
supports/interventions will be implemented:

It ls being recommended that have classes within the Behavioral Support Program. A reward system fs built into this program In which
students can eam field trips for consistent attendance and completion of academic work, .

Procedures for data collection to evaluate the effectiveness of the interventions:

Teacher and case manager will collect all data.

Conditions under which the supports/interventions are changed:
These supports will be reviewed and adjusted with the CST team SEARS tarsoncising more consistent school attendance.

Conditions under which the supports/interventions will be terminated: -
@ interventions may be terminated |f mutually agreed upon by the student, parents, teacher and case manager.

Parental involvement: —
Parent/Teacher/Student Meeting as naeded,
CST Meetings

©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hilps://ne.specialeducation.powerschool.com/templatedecprint.aspx?template=30&doc=24484&sec=388&child=0&orgin=Q&prdoc=¥ WM O62
EASE 2:19-Cv-14465-SDW-LBW™BOCuinene 13-3" Bed PagelD: 528
uence Birth Date:
Goals and Objectives |

AND/OR FUNCTIONAL AREA:
@ MEASURABLE ACADEMIC AND/OR FUNCTIONAL GOAL:

 

 

  
 

 
 

OR SHORT TERM OBJECTIVES: ALUATION

 

ACADEMIC AND/OR FUNCTIONAL AREA:
Social / Emotional

 

 

 

 

 

 

STANDARD:
Standard 9.2 (Consumer, Family and Life Skills) All students will demonstrate critical life skills in order to be functional members of society.
ANNUAL MEASURABLE ACADEMIC AND/OR FUNCTIONAL GOAL: i |
= increase her ability to manage anxlety pertaining to school related functioning. ;
EVALUATION
ENCHMARKS OR SHORT TERM OBJECTIVES: . fore ERIA PROCEDURES
bjective: 2-3 triggers of arudety will be Clinical
li be able to identify and articulate 2-3 triggers of anxiety. identified 80% of time when feelingirecord from
anxious. counseling
: essions

 

actions to triggers. counseling
{sessions

bjective: Strategies will be identified and inical

Objective: Anxtety scafe will be used 100% of {Clinical
ill learn to use an anxiety scale to gauge and measure the strength of her emotional time when feeling anxious. record from
re .

 

 

  

 

 

 

 

 

 

il identify up to 3 strategies (ie. Mindful Tool) that can be used to reduce anxiety. used 100% of Instances when record from
, Ing anxious. unseling
sessions

bjective: Attend schoo! with 80% frequency ndance

it increase attend at school In accordance with her schedule. record
bjective: Support will be sought 100% of Student

i seek support when feeling anxious. time when feeling overwhelmed by Interview

nxlety,
https://ne.specialeducation.powerschool.comHemplatedocprint.aspx?templale=39&doc=24464 &sec=388&child=0&orgin=Q&prdoc=¥ WM OF.
1IBOMZe 2:19-cv-14465-SDW-L Dovividugiized Gsueation Peotam Pee) tt i 114 PagelD: 529
name: Birth Date:

 

Modifi ications/Supports/Progress Reports |

MODIFICATIONS AND SUPPLEMENTARY AIDS AND SERVICES IN THE GENERAL EDUCATION CLASSROOM
tate the modifications for the student to be Involved and progress In the general education curriculum and be educated with
ondisabled students. State the supplementary alds and services that will be provided to the student or on behalf of the student
A.C. 6A:14-3.7(6}4J. Identify any assistive technology devices and services to be provided. Attach additional pages as necessary.
tate the modifications to enable the student to participate in the
general education curriculum.
Extended time on tests anid quizzes,
Permit]fo meet with the school counselor upon her request.
low frequent breaks
Provide structure and interim due dates for long term assignments.
Provide frequent feedback regarding ls academic work.
(MODIFICATIONS AND SUPPLEMENTARY AIDS AND SERVICES IN THE SPECIAL EDUCATION CLASSROOM
If the student will not be participating in the general aducation classroom, state the modifications and supplementary alds and
ervices to enable the student to be Involved and progress In the general education curriculum in the special education classroom.
Identify any assistive technology devices and services to be provided. Attach additional pages as necessary.
chant inindea fhe student, to participate in the State the supplementary aids and services.
Extended time on tests and quizzes.
Permit{ijto meet with the school counselor upon her request.
low frequent breaks
Provide structure and interim due dates for long term assignments.
Provide frequent feedback regardin,

Supports for School Personnel
State the supports for the school personnel that will be provided for the student [NJ.A.C. 64:14-3.He}4].

Case Manager will monitor progress and communicate with parents as needed.
na Parent/Teacher conferences as needed,

aff receives (n service training.

ota caf receives s ongoing opportunities for professional development.

Progress Reporting
State how the parents will be regularly informed of their student’ S progress toward the annual goals INJA.C. 6A: 14-3.7(e)1 6].
Method: ; Schedule:

Annual Review Annually

individual student progress as reported by teacher, IEP meetings, tests |Parents will have access tous grades on an ongoing basis via
and exams and informal conferences. . PowerSchool.

 
   

 

 

 
     

tata the supplementary alds and services,

 

 

 

 

 

 

   
  
  

 

 

 

   
  

 
   

 

 

 

 

 

 

WM 038,

htos.//ne.soeclaleducation.nowerschool.com/templatedocprint.aspx?template=a¢&cdoc=24464&sec=deh&child=O&orlgin=O&prdoc¥
G2 guile 14465-SDW LOW "Docent oh oo
Special Education Determinations

Document length of school day, if different from length of regular tement of student's transition fram elementary to secondary
school day {N,).A.C. 6A:14-4,1(c}]. program (NJA.C. GA:14-3.7(e) 10}.
1) t this time, Is receiving hame instruction. It Is recommended that

continue with home instruction in the morning and begin
attending West Morris Mendham High School Behavioral Support Transfer to high school program with same age peers.
Program in the afternoon hi haye.a shortened school day from

 

  
 

   
   
  
  
 
  
    

  

 

 

11;20am-2:35pm,
Determirie whather the student needs an extended school year (ESY) program, An extended school year program ts provided In
ccordance with the student’s 2EP when an interruption in educational programming causes the student's performance te revert to a
lower tevel of functioning and recoupment cannot be expected fn 4 reasonable length of time. [NJ.A.C. 6A:14-4.3(c)}. List relevant
factors considered in determining whether the student.needs an ESY program. .
is currently recelving home instruction and is scheduled to attend MHS from 17:30 to 2:35, itis recommended that J participate in the
ESY program at MHS on Tuesdays and Thursdays from 1:30-2:30 p.m. in order to receive instruction In core mathematics and English skills. This
will allow to continue to receive academic instruction and counséiing during the summer months.

lf required, describe the ESY program:

requires an extended school year program.
The ESY will consist of Instruction in core language arts and math skills two days per week for a total of 3 hours per day, Counseling will be
provided weekly during the duration of the 5 week program,

District and State Assessment
Participation in District and State Assessment Program

 

 
  
  

 

 

 

 

tf the student will not be participating State how the student will be

In a Subject area or areas of a
Modifications / Accommodations assessed If the student will
districowide or Statewide assessment, not participate in Statewide or

Assessment
INJAC. saree en explain why that assessment is not districtwide assessment.
appropriate [NJ.A.C. 6A:14-3.7{e}71}. ‘

 

 

District Assessment:

strict Assessments mail group
Preferential Seating

Extended time
uént Breaks
Directions Clarified and Repeated

 

 

 

 

 

tate Assessments:
prance DLM
Language Arts r) Language Arts
Mathematics Accussibllity Features is} Mathematics
* Frequent Breaks
' Small Testing Group
* General Administration Directions
Clarified

* General Administration Directions
Read Aloud and Repeated as
Needed

Timing and Scheduling

* Extended Time (UAF- universal
accessibility feature)

 

DLM

HSPARCC
i) Language Arts Accessibility Features 5; Moneta

‘A Mathematics

» Frequent Breaks
_ + Small Testing Group
{ ) * General Administration Directions
~ Clarified
* General Administration Directions
Read Aloud and Repeated as

 

 

 

 

 

WM 938,

hitps:/ine.specialeducation.powerschool.com/ismplatedocprint.aspx?template=39&doc=24464&sec=38B&child=O8origin=Q&prdoc=¥
wer se 2:19-cv-14465-SDW-LEAP Satie Tee" Filed 144 PagelD: 531

Needed
Timing and Scheduling

* Extended Time (UAF- unlversal
© accessibility feature}
'‘) }

hitps://ne.specialeducation.powerschool.com/templatedecprint.aspx7template=39&doc=24464&sec=3B8Schild=0&origin=Q&prdoc=Y WM 03%
(7sguaamlaemeae 4465-SDW-LDW"E

CUA Sey nn 44 PagelD: 532
ecu Birth Date: |

Graduation Requirements

Beginning

st be
expected to meet or if any of the requirements
student is expected to achieve.

at age 14, identify the State and local §raduation requirements that the student will be expected to meet. The statement

reviewed annually. if the student is exempted from meeting any of the graduation requirements that ail students are
are modified, provide a rationale below and jist any alternate proficiencies the

ifthe student Is exempt from meeting the graduation
requirement, provide a rationale for the exemption

(NAC. 6A:14-3,7(e}91).

 

If the student Is NOT
State the Graduation Requi exempt from the
€ tne Graduation Requirement: requirement, place a check
in the box,
Attendance:
Due to her disability Jiimay exceed the number of
absences specified and will require an extension of the g

attendance policy. Medical doctimentation to be reviewed
by the attendance committee.

 

   
   
  

Due to chronic anxlety, depression and panic attacks,
there have been times throughout the year in which

s had difficulties attending school and/or has
needed to miss school due to treatment. These absences,
will be considered by the attendance committee and
excused with proper medical documentation. Continued
Upplemental home instruction may be warranted In
order to account for missed academic material.

 

Credit Hours:

 

120 | _

 

PARCC or Other NJDOE Approved Alternate Assessment:

 

 

 

 

 

 

Student will be hetd to sit for the PARCC assessments in ia
Language Arts and Math,
Other (Local Graduation Requirements):

| Gy |

 

 

Alternate Requirements(s):

 

114-3. Hej 9il],

"Hps./ine.specialaducation powerschool.comemplatedocprint aspx ?template=@98&doo=244648sec=388&chiide

vide a description of any alternate Proficiencles to be achieved by the student to qualify for a State endorsed diploma [NAC.

 

WM 034,

=O&orgin=Q&prdoc=¥
Fite Ort ele oF

 

-SDW-LDW™Bocument so" Hee 1 1 Oe 44 Page ID: 533
asumameimm 14465-SDW-LDW Document ae oe

Program Description

 
 
   

  

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: Grade: Eleventh grade
O Primary Location: West Morris Mendham High Schoo! Primary Placament Time: Full time students
Secondary Location: |Secandary Placement Time: .
JEP Start Date: 04/06/2017 | Program Type | Grade 10
Next Year's Secondary Location: West Morris Mendham High School Next Yéar's.Grade: Fleventh grade
Statement of Special Education and Related Services
State the special education services by instructional area. For in-class Programs also state the amount of time the resource or
supplementary instruction teacher is present in the general education class [NJ.A.C. 6A:14-3.7(e}4 and NJAC. 6A:14-3.7(3)8]. For
pull-out replacement resource and Special class programs, state the amount of instruction in each Subject area, which must be equal
to the amount of instructional time in Seneral education for each subject area [NJAC GA:14-4. 10]. All times are approximate within
the context of the daily school schedule and will be consistent with the school year calendar unless otherwise noted.
Service | Service Duration Type of
Subject Start Date| End Date | Tewue" Mint in Service
} 3 times per Pull/out,
English 2 (AV) BSP 04/06/2077 osrassz017)> 58 f caries
In/Out (BSP) Cis. Supp: /06/2017}06/21/2017]> Imes Pelse palo.
Ger Supp 7 cycle upport
. 47/2 times per Pull/out,
Home Instruction (Geometry, AV) delivered at home or at MHS, BSP Classroomjo4/06/201 1/2017] iaak ia Replacement
| : 2 times pe Pull/out,
Home Instruction (US History 2, AV) delivered at home or MHS, BSP Classroom (04/06/2077 eoai/2014 ek 0 Replacement
.. 2 times pe! THome
Home instruction {French 2, AV) 04/06/201 7106/2 1/2017, ee 0 } thin
5 aie pie o: 2 times perl Home
ome instruction (Chemistry, AV) fovosr2nt7forzr2n wibek 60 | astruction
1 epla times per Pull/out,
nglish 3 (AV) (BSP) Ree oN) owos/2ora)3 58 Fane
eo 3 times per Puil/out,
won History (AV) (BSP) 08/28/201 7jwosr20 ie Se c eplacement
times Pull/out,
Environmental Science (AC) (BSP} | ppsrzor7arsrzore? 2 8 pee
ana af times Pyll/out,
In/Out (BSP)-Cis.Suy; 08/28/2017|04/05/2018 58
f Me cycle upport

\dditional Special Education Program Information:

 

 

li continue to receive home Instruction, with-a gradual return to a less restrictive setting at Mendham High School,

  

It is proposed

within the Behavioral Support Program, i] be expected to attend sfternoans only for the remainder of the 2016-2017 school year.
ransportation will be provided to bri Mendham High School. It'ls anticipated that vii attend a full day program for the 2017-

2018 school year. ‘ . ;

 

 

Related Services

State the related services [NJ.A.C 6A:14-3.7(e)4]. Include, as appropriate, a statement of integrated therapy services to be pravided.
Specify the ammount of time the therapist will be in the classroom. if speech-language services are included, specify whether the
services will be provided individually or ina §roup. Specify the group size, [Nj.A.C 6A:14-3,7(e)5, NJAC. GA:14-3, 7ej8 and 6A4:14-

 

 

 

 

 

 

 

 

 

4.4(a)7 i}.
. ; Duration :
le

Service Start Date | End Date | Frequency (ein Sa son Provider Location
Individual Counseling services /O6/2017 {08/03/2017 eee per 130 {cst {counseling Room
a PM only, to
Transportation service 04/06/2017 06/21/2017 Mendham High

School

Individual Counseling services 08/28/2017 104/05/2018 |1timeper [30 [er [Counseling Room

 

 

 

htips ‘ine. Specialeducation.powerschool.com/lemplatedacprint.aspx ?template=30&doc=24464&.sec-B8&chili=OBorigin-Q&prdoc=¥

 

WM 032,
Case 2:19-cv-14465-SDW-L DR Be T ETP somen HH eEY Hy 44 PagelD: 534

week
Additional Related/Intensive Service Information:

 

 

 

 

'@

htlps://ne.specialeducation.powerschoo!.com/templatedocprint.aspxtemplate=39&doc=24484&sec=3888child=O&origin=Q&prdoc=Y WM OF3,
eee 14465-SDW-LOW Sere mean rae 7 PagelD:
ate:

This form describes the Information required in components of written notice for an JEP meeting. The written notice

includes the IEP as 2 description of the proposed action and a description of the procedures and factors used in determining the

‘@ proposed action.
Describe the proposed action [N,J.A.C. 6A:14-2.3(g)1] and explain why the district has taken such

action [NJ.A.C. 6A:14-2.3(g)2).

The development of a new JEP is being proposed as mandated by state code,

The attached IEP describes the proposed program and placement and was developed;

‘/] as a result of an initial evaluation and determination of eligibility.

LJ as aresult of an annual review.

as a result of an amendment.

as a result of a reevaluation.

in response to a parental request.

to propose a change in placement.

to review the behavioral intervention plan.

J Other; , :
|Describe any options considered and the reasons those options were rejected [N.J.A.C. 64:14-2.3(g)3].
Mr. and Mrs. have requested that be allowed to attend Fusion Academy, a private altemative high school for students that Is not a
New Jersey approved special education program. This option was rejected by the district as It offers students a 1:1 leaming experience, which Is
highly restrictive. Additianally, this program does not offer therapeutic support an campus,

Describe the procedures, tests, records or reports and factors used in determining the proposed

action [N.J.A.C. 6A:14-2.3(g)4].
The sources of information used to develop the proposed IEP are fisted In the present levels of performance.

if applicable, describe any other factors that are relevant to the proposed action [N.J.A.C. 6A:14-
2.3(g)5].

  
   

Notice Requirements for the IEP and Placement

 

 

 

 

 

 

 

 

 

 

 

JUG

 

 

 

 

 

 

 

 

a.
r ™

WM 034,

hitps-//ne.specialeducation. powerschool.com/templatedocprint.espx?template=398doc=24464&sec=3BB&child=08origin=Q&prdoc=¥
tute od . 7 _ _ 7 OVI LE CLUDE Gi Manedng f / .
= 14465-SDW-LDW_ Document 13 Filed ‘17 144 ea

Rationale for Removal from General Education

Decisions regarding ding placem ent. are based on the Individual r needs of ste students and must st begin with consideration of the general
education setting. The purpose of this page is to document the discussions that have occurred with respect to accormmodations,
( odifications, and supplementary aids and services in each academic or functional area that are necessary to educate the student

in the general education setting.

ifthe student will be included in the general education setting for more than 80% of the time, no rationale is required. Items 1
through 3 of this section of the IEP need not be completed or included in the student's IEP.

     
   

Ifa student will not be included in the general education setting for more than 80% of the time, items 1 through 3 below MUST be

completed for each CONTENT/SUBJECT AREA.

1. Identify the supplementary alds and services that were considered to implement the student's annual goals, [N,J.A.C. GA:14-4.2(a)8i].
Explain why they are not appropriate to. meet the student's needs in the general education class:

In order to determine an appropriate academic program for it is important to take into account her academic strengths, emational

ifficulties and future goals. Given these factors, a continuum of services and supports have been considered in order to address her educational

needs within the least restrictive environment. [has tried returning to general education classes with supports such as extended time,

frequent breaks, and opportunities to meet with her guidance courtselor and/or the CST team. Despite these supports, consistent school

attendance still proved difficult for The class ‘size and school environment at West Morris Central High School has béen challenging for her.

Having a fresh start at Mendham High school with different peers Is suggested at this time.

2. Document the comparison of the benefits provided In the regular class and the benefits Spree in the special education class
INJ.A.C. 6A:14-4.2(a)8I0],

Regular education classes would providelillmvich maximum exposure to the general education curriculum and materials. This setting also °

llows for learning from peer models and increased opportunities for social interaction.

 

 

 

 

 

The benefit from working in the behavioral support program classes Is that this setting provides a calmer environment, where student anxiety
can be more quickly Identified and addressed. In this setting, there is a low student te teacher ratio and the Instruction and academic pace can be
modified to meets needs. A reward system, focusing on positive behavioral suppert Is also used to help foster sociat connections and
encourage academ{c motivation.
Document the potentially beneficial or harmful effects which.a placément (In the general education class) may have.on the student
with disabilities or the other students in the class [NJ.A.C. 6A:14-4.2(a)6li0)
‘placedin‘a less. restrictive; general education setting JE may continue to experience a high level of anxiety leading to continued: schoo}
bsences: Without individualized strategies to provide her with academic and emotional support, ny fail behind academically and may
have difficulties maintaining s social connections. These harmful effects outwelgh the poteritial gains from being strictly within the general
eduication environment. The potential benefits of the Behavioral al Support Program and ¢ and continued home instruction are described above.

Modifications in Extracurricular. and Nonacademic Activities
State the modifications that will be provided to enable the student to participate in extracurricular and nonacademic activities

INJA.G, 6A:14-3.7(e)4il]. Expisin the extent, ifany, to which the student will not participate with nondisabled peers in
extracurricular activities and nonacademic activities [N.A.C, 6A:14-3.7(e)6]. in addition, for students in an out-of-district placement,

delineate how the student’ will participate with nondisabled peers in extracurricular and nonacademic activities including, if
necessary, returning the student to the district in order to facilitate such participation INJA.C. GAN6-3.7€)17).-

Ali extréccutricular activities are avaliable ‘oa

 

 

 

 

 

 

WM 435,

hitps://ne.specialeducation.powerschool.com/templatedocprint.aspx?lamplate=398doc=244644sec=38B&child=0&orgin=Qéprdac=¥
Twnage 2:19-cy-14465-SDW-LEWY SSE ASHE 22a lc 144 PagelD: _—

Name: Birth Date:

Document the Placement Decision According to the Following Categories (Check
ONLY ONE box):
( © * NOTE: In accordance with federal data callection requirements, a student in an out-of-district segregated placement for 50% or
more of the school day must be reported as being in that setting for the entire day, regardless of whether the student Is ina
{general education setting for the remainder of the school day.

Students with Disabilities Ages 6-21:

LJ In the presence of General Education Students for 80% or more of the entire school day

LJ In the presence of General Education Students between 40% and 80% of the entire school day
7) In the presence of General Education Students for less than 40% of the entire school day
Public Separate School (in buildings with NO General Education Students)*

|) Private Sthool for the Disabled (Only.day educational costs paid by the district)*

Private Residential School for the Disabled (BOTH day and residential costs pald by the district)

2 Home instruction
“J Public Residential Facility (For reporting by State Agencies ONLY - Department of Human Services, Department of Children and Families;

; Department of Corrections; juvenile justice Commission)
SS SSS SSS

Transition Planning for Students in! Separate te Settings

For students in a separate setting (for all or part of a school day), set forth activities necessary to move the student to a less
restrictive placement. A separate setting is défined as.a bullding without general education students,
is. currently receiving home Instruction for all of her academic classes. In this restrictive environment, as limited exposure to. same-
age peers. At this time, it ls: being proposed tha with some of her tuters within the school environment of the behavioral support
program at Mendham High School. in order to do so, school based counseling Is being recommended. iii have the continulty of having the
same tutors that she had been previously working with in order to minimize anxiety. In addition, jt ls being recommended that ke English
and Out of Class Support within the BSP program. By having the tutoring take place within the school environment and English and Out of Class
Support ME will have greater opportunitles to meet with same age peers.

©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
   
 

 

 

WM O76,

https://ne.specialeducation.powerschoal.comfemplatedocprint.aspx?lemplate=398doc=24464&sec=38B&child=D&origin=Q&prdoc=¥
vuroreuer ingiviguatized Eaucati "pore er {or ee 144 PagelD: 538
aisimaailiaeite4465-SDW-LDW Document apy a

Procedural Safeguards Statement

As the parent of a student who is, or may be determined, eligible for special education services or as an adult student who Is, or may be
determined, eligible for speciat education, you have rights regarding identification, evaluation, classification, development of an IEP, placement

OQ and the provision of a free, 3ppropriate public education under the New Jersey Administrative Code far Special Education, NJ.A.C, GA:14. A
description of these rights, which are called procedural safeguards, Is contained in the document, Parentat Rights in Special Education (PRISE).

This dacument is published by the New jersey Department of Education.

A copy of PRISE Is provided to you upon referral for an initial evaluation, when a disciplinary action that constitutes a change in placement Is
imposed by your school district, and the first time a due process hearing or complaint investigation ls requested. In addition, a copy will be
provided to you at your request.

 

To obtain a copy of PRISE, please contact: Phone #

 

Schoo! District Office or Personnel:

Michael Relnknecht, Director Special Services 908-879-6404

For help in understanding your rights, you may contact any of the following:

 

 

School District Representative:

 

 

 

Michael Relnknecht 508-879-6404
Statewide Parent Advocacy Network (SPAN) (800) 654-7726
Nj Protection and Advocacy, Inc. {800} 922-7233
County Supervisor of Child Study:

 

 

 

Sandra Gogerty 973-285-8336

©

 

WM Oi

httpsiine.specialeducation. powerschool. com/emplatedocprint.aspx?template=39&doc=244648sec=4864child=D&origin=Q&prdac=Y
IMHZ 2:19-cv-14465-SDW-L yous Bepraven irrootam (1+) pi | 144 PagelD: 539

Consent for Initial 1EP Implementation:
Your signature is required to give consent before the proposed IEP services can start.

(( {.) 1, We have received a copy of the proposed IEP and give consent for the IEP services to start.

 

Signature

 

C1} 1, We have received a copy of the proposed IEP and do not give consent for IEP services to start.

4/06/2017
Date

Birth Date:

 

 

https://ne.specialeducation.powerschool.com/templatadocprint.aspx?lemplate=398&doc=24464&sec=388&chlld=0&orgin=Q&prdoceY

WM 038,
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 104 of 144 PagelD: 540

EXHIBIT P
4 Tat

Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 105 of 144 PagelD: 541

 

 

 

> Alexander Road Associates

” IN PSYCHIATRY, PaYCHOLOGY & COUNSELING, F.C
ASSOCIATER: EQUNDER: CHARLES F, Marnson, J.D, M.D, SEAVIGES Provinep
WALUAM P, Haves, M.0., FAACAP weve. M CHILD, paler ADULT
ASMA MIAN, M.D., M.S, PHONE: (809) 419.0400 ADDICTIONS AGStaeuenr & CounsELna
Me M.D. Fax: (609) 415-9200 LEARAING DIGASILITING EVALUATIONS
SARA E. PoPHn, M.D. beni Se apettlirynediecahl
MATTHEW J, BRIGHTMMUAN, PSY.D. gsc
NATALIE SCHUBERTH, Psv.D., BORA A
PASQUALE SARSIOTTS, MLED., LPC, LGADC Parchocenome Testing
PATIENT NAME:
DATE OF BIRTH:
AGE:
REFERRED BY: School district and family attorney
EXAMINER: Natalie Schuberth, Psy.D., BCBA-D, Licensed Psychologist (#5563)

 

DATES OF EVALUATION: 7/31, 08/02, 08/03/17
e REASON FOR REFERRAL: EI is 2 16-yoar-old female referred by her schoo! district and
= her attomey (Ms. Julie Warshaw) for a private psychoeducational evaluation to guide schoo! placement
decisions and academio recommendations. MMM is diagnosed vith depression sed ancioy, which have
made it difficult for her to attend her high school and resulted in being homeschooled for much of the
year, despite N's work and desire to attend school. Background information was provided by I

hor mother (Mss IED, end a reviow of records.

DEVELOPMENTAL AND MEDICAL HISTORY: Mo aod Mr,
were 40-years-old when [was bom. Bis the result o a healthy pregnancy and delivery

oa time weighing 8 pounds, She met her language and motor milestones early, She is right-hand
dominant for writing. When she was 11-year-old, she broke her wrist during basketball. She denied
frequent car infections but did report strep throat multiple times, particulary in middle school, She is
currently prescribed Wellbutrin (150mg) and Prozac (15mg) by Ms. Evelyn Kaminski (licensed
also takes Vitamin D (2000

psychiatric nurgs practitioner) under the supervision of Dr. Srinivasan, She
TU) daily. I wears contact lenses, Sleep was reported within nomnal fimits. Appetite can be effected
ions,

FAMILY HISTORY: ives at home with her parents. She has three older brothers who she is close
with GHEE years old). Mrs. NNN cared her Bachelor's degree and works as a teacher, Mr,
ME camed his Master's Degree and works as an engineer. Family history is significant for high-
functioning Asperger’s disorder and high blood pressure.

 

WM 070

See ee
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 106 of 144 PagelD: 542

PATIENT NAME: 2

DATE OF BIRTH:
PSYCHOBDUCATIONAL EVALUATION

ACADEMIC HISTORY: [recently completed tenth grade at West Morris Central High Schaol in
Chester, New Jersey. She has never been held back or repeated a grade, She earns mostly A's and B's,
According to her ninth grade report card, she missed six or Jess days and eamed A’s in Biology, Band,
and French and B’s in Histo , Health, English, and Algebra. Her best subject is English and her most

difficult subject is Chemistry,

Mrs. Humecke stated that [bas difficulties with memory that impact her leaming and testing,
explained that she is “just gonna do bad on” tests so she does not study because it “won't sn a
difference.” She does not feel comfortable participating in class (anxiety). Mrs. EB explained that

BE writes welt but struggles with Spelling,

HERB anc her mother reported that (II turned assignments in on time, does not lose things, and is good
with organization, following instructions, and ada to change, Shs can procrastinate with projects,
explaining that she “works best under pressure.” stated that group projects have not been an issue
for her.

HE has been receiving home instruction since 10/24/16 and a 504 plan was implemented for her
effective 12/7/16,

MB stated that she wants to resume school, When asked what makes a good school for her, [IM stated
that she would like 8 small school that does not have too many people and where the teachers care shout
her. (II plans to go to college after high schoo}; she does not know what she wants to specialize in yet.

PMB explained that she did not have fiends in schoo! withthe exception of elementary school She did,
wever, have acquaintances in order to avoid being alone during times such as hinch, She had one close

friend for one year but that ended. would like to have more friends.

MEE experienced panic attacks in middle school when che felt teased by her Spanich teacher. I
explained that she has always had some amxiety but it did not keep her from doing things until this past
schoolycar. She tended to feel sick in the moming before school. Mrs. NINN explained that Sammmis
very hard on herself and typically thinks that her efforts are “not good enough.”

in the Fall of 2036, experienced suicidal ideation (September through December 2016). In
hindsight, Mrs, explained that BI was spending a lot of tims in her room before October 2016
but she was unsure if this was typical teenage behavior or something more conceming at the time, She
completed a day program at Immediate Care Children’s Psychiatric Center (CCPC) where she learned
coping skills and communication and also received tutoring. According to a January psychological

evaluation, M's diagnoses at discharge were Major Depressive Disorder, recurrent, severe, without

WM 071
t

as,

PATIENT NAME 3

DATE OF BIR’
PSYCHOEDUCATIONAL EVALUATION

psychotic features as wel] as Generalized Anxiety Disorder. She tried to return to school multiple times
but it triggered her anxiety too intensely and she retuned to home instruction.

HE was evaluated by Ms, Sherry Wilk (Certified School Psychologist) in Janvary 2017, The evaluation
found her overall intelligence to be in the Average range (Full Scale IQ = 104, 61" percentile), Her Verbal
Comprehension placed her in the High Average range (VCI = 116, 86” percentile), her P
Reasoning and Processing Speed placed Her in the Average range (PRI = 107, 68" percentile; PST =
34" percentile), and her Working Memory was measured ia the Low Average range (WMI = 86, 18"
percentile).

Due to increased anxiety and depression, she was readmitted to ICCPC Partial hospital progrem in early
2017; March 2017 ICCPC records list her diagnoses as Major depression recurrent and Panic disorder and
recommend an out of district school placement.

EEE continues group therapy on an outpatient basis for anxiety, depression, and social akills. r

therapist explained that hes a fear of being judged by others and ruminates on this, which ts
her academic performance, The therapist reported that has become more assertive and opinionated
which has been great, but she still needs help wording her thoughts and feelings in an interpersonally
effective way, She also explained that III “hates routine”; she becomes bored with routine which leads

to anxiety. A combination of therapy and medication has improved her mood.

MENTAL STATUS EXAMINATION AND BEHAVIORAL OBSERVATIONS: —_ was
evaluated over one intake session and two testing sessions. She did wear her contact lenses testing.
TEE presented ax 2 16-year-old female who appeared her stated age. She was alert and oriented in all
spheres. Mood was euthymic and affect was congruent. Speech tone and volume were within normal
limits. Eye contact was within normal limits, Thete is no svidence or report of substance abuse. She
denied current self-injury and suicidal ideation/plax/intent. There is no evidence or report of abuse or

neglect, No pain wes reported.

Hestablished rapport appropriately and answered the examiner’s questions but was reserved and did
not initiate or elaborate on conversetion spontancously. [EM requested that some items be repeated, She
worked slowly and carefully, taking time to think before and while responding. During several subtests,
HE answered correctly just as time elapsed or after time elapsed (no credit in the latter scenario). Given
the overall good effort and cooperation, the assessment is believed to be a valid estimate of IIs
current functioning.

EVALUATION PROCEDURES

Wechsler Adult Intelligence Scale ~ Fourth Edition (WAIS-IV)

Wechsler Individual Achievement Test ~ Third Edition (WIAT-II1)

Nelson-Denny Reading Test, Form G

Wechsler Intelligence Scale for Children — Fifth Edition (WISC-V), Symbol Translation

Wide Range Assessment of Memory and Learning, Second Edition (WRAML2)

Delis Kaplan Executive Function System (D-KEFS)

Conners Continuous Performance Test 3 Edition (CPT3)

Conners Continuous Auditory Test of Attention (CATA)

Behavior Rating Inventory of Executive Function, Second Edition (BRIEF 2) — Self, Parent, Teacher

Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 107 of 144 PagelD: 543

WM 072
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 108 of 144 PagelD: 544.

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEBDUCATIONAL EVALUATION

Behavior Assessment System for Children, Third Edition (BASC-3) — Self, Parent, Teacher Forms
Revised Children’s Manifest Anxiety Scale, Second Edition (RCMAS-2)

Clinical Interview

Review of Reconds (Report Card, Ninth Grade; Psychological Evaluation, 1/19/1 7; Social History;
ICCPC Psychiatric Evaluation, 3/15/ 17)

Behavioral observations

TEST RESULTS
Assessment of Intellectual Functioning
HERE: intellectual ability was assessed using the Wechsler Adult Intelligence Scale — Fourth Edition

(WAIS-IV). This test yields a Full Scale IQ, which is an overall measure of cognitive functioning, as well
as four index scores which tap more specific domains such as verbal ability, analytical reasoning, visval-
spatiel skills, and problem solving. HEM achieved a Full Scale 1Q score of 59, placing her overall
cognitive fimotioning in the Average range (47" percentile). However, for individuals with
neuropsychological issues such ag learning disorders, Attention-Deficit/Hyperactivity Disorder, and other
similar issues, difficulties with working memory and processing speed may result in lower FSIO scores
(Wechsler, 2003). Therefore, the General Ability Index (GAI) was calculated. GAI is a summary score

that is less sensitive to the influence of working mem and processing speed and may be a better
recssiaon of MBPs iteligeco than the FSIQ, MMlocioved « GAT vor of 108 stage
cognitive functioning to bs in the Average range (70™ percentile), consistent with ber FSIQ.

WM echieyed Verbal Comprehension Index score of 108, placing her ability in the Average range (70"
percentile). Her ability to answer knowledge-based questions (Information) placed her in the Very High
range. Hor ability to identify commonalities between pbjeats and concepts (Similarities) placed her in the
High Average range. Her ability to articulate word definitions (Vocabuimy) placed her in the Average

range of functioning.

HEE achieved a Perceptual Reasoning Index score of 107, placing her within the Average range of
finctioning (68" percentile). This index assesses nonverbal and visual-spatial reasoning ability, Her
ability to recognize and complete visual pattems (Matrix Reasoning) and her ebility to mentally
manipulate shapes to match a model (Visual Puzzles) were

Average range of functioning. Her ability to replicate geametric designs using blocks (Block Design)
placed her in the Average range of functioning; she comipleted some of the items correctly just as time

was runing out,

The Working Memory Index assesses the ability to hold informition in mind end perform some kind of
operation or mani; on with it. NIM echfeved a score of 80 on this index, placing her within the Low

Average range (9" percentile), representing an area of relative wealness, repeat
increasingly long series of digits in both forward and reverse order (Digit Span) and her ability to solve
math word problems in her head Within a time limit (Arithmetic) were evenly developed and placed her in

the Low Average range of functioning.

Finally, BM echicved a score of 92 on the Processing Speed Index, plecing her in the Average range of
ability (30" percentile), representing an area of relative weakness. This index assesses the ability to
quickly and efficiently process visual information while under pressure to maintain focused attention. Her

ability to quickly copy symbols matched with shapes according to a key (Coding) was better developed

evenly developed smd placed her in the High -

WM 073
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 109 of 144 PagelD: 545

 

ff

PATIENT NAME:

DATE OF BIRTH:
PSYCHOEDUCATIONAL BVALUATION

than her ability to identify the presence or absence of a target symbol in an array (Symbol Scarch),
placing her in the Average and Low Average ranges, respectively. She worked accurately (she did not
make any errors on these two tasks).

Assessment of Academic Functioning .
To assess s academic skills,! she was administered the Wechsler Individuel Achievement Test ~
Third a os and the Nelson-Denny Reading Test. AH WIAT-IIf scores are derived
comparing to same-aged peers; Nelson-Denny Reading Test scores are derived by comparing
against other second semester sophomores,

HEB s oral language skills were evaluated using the Oral Language Composite of the WIAT-II. She
earned a composite score of 104, which fell in the Average range of fimctioning and placed her in the 61"
percentile. Her listening comprehension placed her in the High Average range of fimctioning and above a
twelfth grade evel. Within Listening Comprehension, she performed in the High Average range on a test
of receptive vocabulary and in the Average range on 2 test of oral discourse comprehension III
performed in the Average range and 9 seventh grade level on a subtest that measured her speaking
vocabulary, word retrieval, flexibility of thought processes, oral syntactic knowledge and short-term
memory (Oral Expression). Within this subtest, her expressive vocabulary and sentence repetition were
measured in the Average range, while her oral word fluency placed het in the Low Average range.

IEEE achieved a Reading Composite of 103 on the WIAT-IIL, placing her in the 58" perventile and in the
Average range of functioning, Her phonological awareness (or kuowledge of letter sounds) placed her in
the Average range of finctioning and above high schoal level. Het single word reading abilities placed
her in the High Average range of functioning and above high school level, Her oral reading fluency
Plsced her in the Average range of functioning end at e twelfth prade level; specifically, both her oral
reading accuracy and her oral reading rete were measured in the Average range (she answered 1 of 2
comprehension questions correctly), Her reading comprehension placed her in the Average range of
functioning and at a fifth grade level. This untimed reading task was comprised of open-ended questions
(as opposed to multiple choice) with access to the passage when answering questions,

BEI verioroed ix Gs Fake ce 1S-nlae stad time lilt on the Vocabulary
BE performed th Average range of functioning and st a college sophomore level |
percentile); similarly, in the extended-time condition (IIMB used 18 of 24 minutes allotiod), Me
performance placed her in the High Average range of functioning and at a ' re level (85
percentile), Within the 20-minute standard time limit on the C ion subtest, performed in
3 on the extended

the High Average range of functioning at a college sophomore level (78"
time condition of the Comprehension subtest (Jenna used 23 of 32 minutes allotted) JANNNIs performance

Placed her in the Average range of functioning and twelfth grade level, A total reading score is derived by
summing the Vocabulary score with the Comprehension score. Her total reading score placed her in the
High Average sange for both the standard and extended time conditions (83" and 77" percentiles,
respectively). Part way through the first passage in the Comprehension subtest, reading rate is also
assessed; 's reading rate (reading silently to herself) placed her in the High Average range of

functioning percentile).

WM 074
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 110 of 144 PagelD: 546

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

GE: written tanguage abilities were assessed by the Written Language Composite of the WIAT-II,
Which measures her spelling and her ability to write complex sentences and an organized essay.
obtained @ composite score of 108, which fall in the Average range and placed her in the 70" percentile,
Her spelling ability placed her in the Average range of functioning and st a twelfth grade level (errors
included “acieyement," “obsurd,”.“flurtacious"). Her ability to write grammatically correct, meaningful
Sentences placed her within the High Average range of functioning and above high school ievel,
Anecdotally, BEE took time to think before and while writing and the task was not completed quickly;
she also made some spelling errors, including of a target word which was written in the prompt (e.g.,
“prefor” for “prefer”; “vegitables"; “could'nt”; “uniill”). Her ability to write a well-organized and
persuasive essay within a time restriction placed ber in the Average range of functioning and at a ninth
grade level, Hex essay length and her theme development and text organization fell in the Average range.
She used all of the time allotted; she did not use the blank space provided to plan what she would write.
The essay task is scored based on content and organization and not on semantics, grammar, or mechanics,
but she did make multiple spelling errors (¢.g., “amoung”; “injoys”).

a: mathematic skills were evaluated using the Mathematics Composite of the WIAT-III, which
cousists of two untimed tasks that assess mathematical abilities, She earned a composite score of 113,

Which fell in the High Average range of fnctioning and placed her in the ri Sevens, ME ith
reasoning (Math Problem Solving) placed her in the High Average range of functioning en ve high
school level; anecdotally, individual items and the entire section took a long time to complete but
she persisted and performed well. Her computational skills (Numeri 9 ions) placed her in the
Average range of flimctioning and above high school level MMiMcamted a math fluensy composite, which
©} consists of three timed math tanks that assess miath fluency, of 89, which fell in the Low Average range of
a functioning and at the 23 percentile; she made a couple of calculation errors. Specifically,
performed in the Average range on fluency tests of eddition (eighth grade equivalence) and miultip cation
(seventh grade equivalency), and in the Low Average range on a fluency test of subtraction (sixth grade
equivalence). There was a statistically significant different between her (untimed) Mathematics
Composite and her (timed) Math Fluency Composite. Furthermore, her Math Fluency Composite was
significantly lower (= 2 standard deviations) than predicted by her GAL

¥xecutive Functioning, Memory, and Learatng

In order to assess M's memory, learning, attention, concentration, and other arces of executive

functioning, Wechsler intelligence Scale for — Fifth Edition (WISC-V) selective subtests, the
ing — Second Edition (WRAML2), the Delis-Kaplan

Wide Range Assessment of Memory and Leaming
Executive Function System (D-KEFS), the Conners CPT, and the Conners CATA were administered, In
each completed the Behavior Rating Inventory of Executive Function

addition, Sand Mrs,
Second Edition (BRIEF-2) and the Behavior Assessment System for Children, Third Edition (BASC-3).

Teacher forms were not completed because [I was out of school for most of tenth grade,

completed the WISC-V optional subtests (which do not contribute to the FSIQ) of symbol
translation. These tasks measure verbal-visual associative memory or paired associates learning, storage
and retrieval fluency and accuracy, and immediate recall: these abilities are closely associated with
reading decoding skills, reading comprehension, and math calculation end reasoning. Es ability to
learn visual-verbal pairs and then translate symbol strings into phrases or sentences was measured in the

WM 075
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 1.11 of 144 PagelD: 547

e

PATIENT NAME; 7

DATE OF BIRTH
PSYCHOEDUCATIONAL EVALUATION

Average range (Immediate Symbol Translation). Similarly, her ability to translate the symbol strings into
phrases or sentences after a delay was in the Average range (Delayed Symbol! Transiation).

Her immediate recall and delayed recognition verbal memory both fell in the Low Average renge (Verbal
Memory Immediate Recall = 85, 16" percentile; Verbal Memory Recognition = 88, 21" percentile). Her
i her to recall contextual informstion presented in a story form (Story

MEE's immediate and delayed visual memory fell in the Very Low and Average ranges, respectively
(Visual Memory Immediate = 73, 4™ percentile; Visual Memory Recognition = 90, 25 percentile), On a
visual memory task which incorporated visual-motor abilities (Design Memory), BEBE performed in the

Low Average range on the immedinte recall and delayed recognition conditions. On a task which required
a

her to memorize complex scenes and identify altered elements between scenes (Picture Memory),
performed in the Very Low range on the immediate recall condition and in the Average range on the

corresponding recognition condition.

The D-KEFS is comprised of multiple tests that assess various aspects of executive functioning. The Trail
Making Test consists of a visual cancsllation task and a series of connect-the-cirole tasks,
performed in the High Average range of functioning on a test of visual scanning and visual attention
Cobelli eeilipestormed in the High Average range on a task which required her to sequence
numbers within the of e vieual-motor task (Number Sequencing) and in the Very High range on a
task which required her to sequence letters within the format of a visual-motor task (Letter Sequencing).
She performed in the Average range on @ measure of motor speed (Motor Speed), All of these tasks serve
to establish baseline levels of visual scanning/attention and motor speed for the executive fimotioning
task, Number-Letier Switching; Jenna performed in the Average range on this measure of cognitive
flexibility, which is necessary for multitasking, simultaneous processing, and divided attention.

BEBE performed in the Very Low range on two baseline conditions of the D-KEFS Verbal Fluency Test
(Letter Finency and Category Fluency). performed in the Low Average (word retrieval) to Average
(Category Switching) ranges on the third conditi which required her to switch between two categories,

evaluating cognitive flexibility and recall,

MME performed in the Low Average (Color Naming) and Average (Word Reading) ranges on the two
beseline conditions of the D-KEFS Color-Word Interference Test, = performed in the Average range
on the third condition (Inhibition), for which the examinee must inhibit readin the words in order to
name the dissonant ink colors in which those words are printed, Finally, performed in the High
Average range on the Inhibition/Switching condition, which requires the examinee to switch back and

WM 076
PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

forth between naming the dissonant ink colors and reading the words, evaluating both inhibition and
cognitive flexibility.

The D-KEFS Sorting Test isolates and measutes multi le components of concept-formation and problem-
solving abilities, On the Free Sorting condition, & correct categorizations and her ability to describe
her reasoning plared her in the Average and High Average ranges, respectively.

performed in the High Average range on the D-KEFS Twenty Questions Test, a measure of
ing and thinking ability, including the abilities to categorize and incorporate
feedback into the examinee’s mental schema of the problem. EMME performed in the Low Average range
on 8 measure of spatial planning, rule learning, inhibition of impulsive and perseverative responding, and
the ability to establish and maintain the instructional set (the D-KEFS Tower Test).

The Conners Continuous Performance Test 3" Bdition (Conners CPT 3) assesses (visual) attention-related
biems. She made a noise like a gasp during the test and explained that the test did “stress me out!”
GE cemnonstrated some difficulty differentiating targets from non-targets (Detectability = 55). She

demonstrated a very high rato of missed 10).
incorrect responses to nofi-targets, demonstrating good performance
responses

Santee cumple, mace more omisyion errors, demonstrating some indication of issues related to

The Conners Continuous Auditory Test of Attention (Conners CATA) assesues auditory processing and
attention-selated problems, She stood during this test (by choice). She also turned the volume down,

explaining that she has been told thet she is sensitive to sound. IMM demonstrated an Average ability to
differentiate targets from non-turgets (Detectability = 49), She hed a below average rate of missed targets,
indicating good performance (Omissions ~ 44), Shé demonstrated an Average rate of incorrect responses
fo non-targets (Commissions = 48), She demonstrated an Average rate of incomectly sce a

T = 40),

the target (Perseverative Commissions = 46), She hed a Slightly Fest mean response speed
= 50) and a Substantial reduction in

She demonstrated Average consistency in reaction time (HRT SD
ative to the normative sampic,

response speed in later blocks (HRT Block Change = 64). Rel
responded faster and displayed more of a reduction in Tesponse speed in later blocks. Overall, Jenna has a

total of 2 atypical T-scores, which is associated with a moderate likelihood of having a disorder

Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19. Page 112 of 144 PagelD: 548

WM 077
{:, Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 113 of 144 PagelD: 549

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

BR nd Mrs. BM completed the Behavior Rating Inventory of Executive Function Second Edition
(BRIEF-2), which assesses everyday behavior sssociated with specific domains of executive functions,
Executive fictions are a collection of bebaviors and skills thet are responsible for guiding, directing, and
managing cognitive, emotional, and behavioral functioning. They include controlling impulses, initiating

new behaviors, selecting relevant task goals, planning and o 8; shifting problem solving strategies
When necessary, and monitoring and evaluating behavior, endorsed a/-risk levels of difficulty with
ns, I have trouble thinking of a different

shifting (e.g., often — I have trouble getting used to new situatio

way to solve a problem when I get stuck), working memory (e.g., often — 1 have trouble remembering
things even for a few minutes, I forget instructions easily; never ~ I forget to hand in my homework, even
when it’s completed), and task-completion (e.g., often — 1 have trouble finishing tasks; sometimes — J am
slower than others when completing my work). Mrs. SBE reported all scales within normal limits,

In order to assess IE's attention and concentration, the Behavior Assessment System for Children ~
Third Edition (BASC-3) was administered to [Mand Mrs, a Both raters ranked Attention,
Hyperactivity, Aggression, and Conduct Problems within normal limits.

Social-Emotional and Adaptive Functioning
Social-emotional and adaptive fimctioning were evaluated through the BASC-3 and the Revised

Children’s Manifest Auxiety Scale, Second Edition (RCMAS-2).

negative overall view of her thoughts, feelings, and behaviors. Scale scores in the clinically significant

range suggest a high level of maladjustment; scores in the at-risk range may identify a significant problem

that may Bot be severe enough to require formal treatment or may identify the potential of develaping

—) i On the BASC-3, endorsed clinically significant levels of
difficulty with depression (e.g. true —I used to be happier, I don’t seem to do anything right, nothing
about me is right; almost always — I feel like I have no fiends, no one understands me; often — I feel
lonely), interpersonal relations (c.g., true — I have a hard time making friends, my classmates don’t like
me; almost always ~ other kids hate to be with me; often — I feel that nobody Hikes me), and self-esteeen
(6.8, false — I like who T am, J feel good sbout myself; never ~ I'm happy with who I am, I hve
confidence in myself; true - 1 wish I were different; almost always ~ my looks bother me). HMalso
endorsed at-risk levels of difficulty with attitudes to school (.g., true ~ I don’t like thinking about school;
false — I don’t care sbout school; never — my schoo! feels good to nie; almost always ~ schoo! is boring)
attitude to teachers (¢.g., false — my teacher understands me, my teacher cares about me; never — my
teacher is proud of me, my teacher gets mad at me for no good reason, teachers look for the bad things
that you do; almost always — I get along with my teacher), social stress (e.p., trae — my friends have more
fun than J do, other children are happier than I am; almost always —-I feel out of place around people, I
feel that others do not like the way I do things; often —{ am lonely), sense of inadequacy (e.g., true — I
never seem to get anything right; almost always — when I take tests I can't think, I want to do better but I
can’t; often - I fail at things, even when I try bard 1 fail), somatization (e.g., tras — often I feel sick in my
stomach, I get sick more than others), and se/-reliance (e.g., false — if I have a problem I can usually
work it out; never = my friends come to me for help; sometimes — I can solve difficult problems by
myself, I am good at making decisions). Mrs. BB endorsed an at-risk level of difficulty with anxiety
(e.g., almost always — says “tests make me nervous ; often — worries, is easily stressed, worries about
making mistakes), In the narrative portion of the BASC-3, Mrs. Humcke wrote that “TM is an
affectionate, smart, thoughtful girl. She is very passionate about things that she feels are important. Samy

WM 078
Case 2:19-cv-14465-SDW-LDW Document 13-8 , Filed 11/26/19 Page 114 of 144 PagelD: 550

rt My
a

PATIENT NAME: 10

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

family and she will always have a Strong bond with her brothers.” Regarding concerns, Mrs.

explained, “I’m concerned ebout I spending too much time thinking/worry about things.
Although things have improved, EEE stili spends too much time alone. She needs a friend she can rely
onated which can be good but

on, spend time with and with whom she can confide in. She is very opini
also sometimes difficult.”

GE comploted the RCMAS-2, a standardized self-report measure, which assesses worry, stress, and fear
that can lead to academic difficulties and other problems. She endorsed an at-risk level of overall anxlety
(T = 62). This total score was made up of physiological anxiety (within normal limits), worry (within
normal limits), and social artery (at-risk; e.g, I fear other kids will laugh st me in class, I feel someone
will tell me I do things the wrong way, others seem to do things easier than I can, I feel alone even when
there are people with me, I am afraid to speak up in a group, 1 worry about being called on in class),

CLINI SIONS
ME © oye female referred by her school district and her attomey (Ms. Julie
arshew) for a private ual evaluation to guids school placement decisions and academic
recommendations, is a rising eleventh grader. She earns mostly A's and B’s. No behavioral
problems have been reported at home or at school (other than aoxiety preventing her from goinp/staying
in school), is socially isolated and does not have friends, In September 2016, to

ICCPC's hospital program after presenting with suicidal ideation. Mrs,

love,

  
   

MBM achieved a Full Scale 1Q score of 99 (Average range, 47” percentile); achieved a General
Ability Index (GAJ) score of 108, estimating her overall cognitive fimotioning to in the Average range
(70" percentile). GAI is a summary score that is leas senuitive to the influcace of working memory aed
processing speed and may be 9 better representation of Jenna's intelligence than the FSIQ. Her Verbal
Comprehension, Perceptual Reasoning, and Processing Speed were cach measured in the Average range
of fimctioning. Her Working Memory was measured in the Low Average range of functioning,
representing an area of relative weakness, Processing Speed also represented an area of relative weakness
(PSI was statistically significantly tower than VCI and PRI), This was consistent with relatively weaker
performance on timed tasks across the various evaluation instruments, particularly in math and oral
fluency or retrieving and expressing ideas quickly (¢.g., WIAT-IH oral word fluency and math fluency; D-
KEFS letter fluency, category fluency, color naming). Anecdotally, she also worked slowly and
thoughtfully during testing; on timed tacks, sho sometimes gave her answer just as time expired or after

time already expired. Therefore, | would benefit from extended time on tests and other tasks across
subjects.

Of note, the WAIS-IV was administered 6,5 rhonths after a: last administration of the same
intelligence test, Practice guidelines suggest waiting at least six months between administrations. One

WM 079
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 115 of 144 PagelD: 551

PATIENT NAME: il

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

particular study in which the researchers administered the WAIS-IV to the same participants 3 and 6
months apart indicates that “prior exposure to the WAIS-IV results in significant score increments. These
gains reflect practice effects instead of genuine intellectual changes” (Estevis, Basso, and Combs, 2012).
However, EEMs performance on the most recent WAIS-IV was consistent with or slightly lower than .
her January performance and thus is believed to be a valid estimate of BR s current functioning. Please

sce table below for comparative scores.

H's ecademic achievement was generally consistent with, or surpassed, her age, education, and GAI,
with the exception of Math Fluency.

Her overall oral language skills placed ber in the Average range. Her expressive and receptive language
placed her in the Average and High Average ranges, respectively.

 

range. Her spelling wes measured in the Average range.

Her written expression placed her in the Average
the High Average and Average ranges, respectively,

Her sentence and essay composition placed her in

ME « wntimed math achievement placed her in the High Average range (81" percentile) while her timed
math skills placed her in the Low Average range of functioning (23 percentile), representing a
Statistically significant difference, and demonstrating that she benefits from extended time in order to
demonstrate her full (advanced) mathematics knowledge. Furthermore, her math fluency performance was

WM 080
Case 2:19-cv-14465-SDW-LDW . Document 13-8 Filed 11/26/19 Page 116 of 144 PagelD: 552

12

PATIENT NAME:
DATE OF BIRTH:
- PSYCHOEDUCATIONAL EVALUATION
} ane oe
C " significantly lower (@ 2 standard deviations) than predicted by her GAI. Therefore, [i meets criteria

for a diagnosis of Specific Learning Disorder with impairment in mathematics, specifically with
fluent calculation, Moderate, Of note, her (untimed) math skills surpassed scores predicted by her GAI;
therefore, on this evaluation, BEBMMis excelling in (untimed) math.

a: memory performance was variable and inconsistent within and between measures, As discussed
above, her WMI was an area of relative weakness (WMI = 80, 9% percentile). Fs immediate recall
and delayed recognition verbal memory placed her in the Low Average range. Contrary to intuition, she
performed better on a memory task which required her to retain non-contextual, non-meaningful
information presented over multiple trials (Verbal Learning) then on « task which required her to
remember contextual information presented in a story form; she may have benefitted from multiple trials
(being exposed to the information multiple times) and/or the story format had too much information and
made it more difficult for to pick out and remember the most salient parts, Ss immediate and
delayed visual memory placed her in the Very Low and Average ranges, respectively. Her immediate and
delayed memory for paired. associates learning (verbal-visual associate memory or pairing a word with a
symbol) was measured in the Average range. She appeared to benefit from having verbal and pictorial
information paired together and possibly also from multiple exposures to the information.

On standardized assessment (D-KEFS), BB's executive fimetioning skills fell in the Low Average to
High Average ranges, On a test of sustained visual attention (CPT3), relative to the normative sample,
HEE meade more omission exrors, demonstrating some indication of issues related to inattentiveness,
sustained attention, and vigilance. On a test of sustained auditory attention (CATA), relative to the
nomnative sample, [iiiresponded faster and displayed more of a reduction in response speed in later
blocks, indicating some issues with sustained attention, On standardized report measures, BMMlendoreed
} elevated levels of difficulty with shifting, working memory, task-completion, attitude to school, and
fanlastied ot pee not endorse any difficulties with executive functioning on
standardized report measures. the beckground interview, [Mand her mother denied difficulties
with careless errors, sustained attention, distraction, follow-through, organization, losing things,
hyperactivity, or impulsivity.
On a standardized report measure, i endorsed an elevated level of difficulty with somatization, social
interpersonal relations, depression, self-esteem, self-reliance, and sense of inadequacy Mrs.
endorsed sn elevated level of anxiety. Mrs. EMM explained chat [Mis very hard on herself
thinks that her efforts are “not good enough” which negatively impacts her social and
academic success. These automatic negetive thoughts seem to be feeding depression and anxicty.
confinues to meet criteria for Major Depressive Disorder, Recurrent Episode, Moderate and
Generalized Anxiety Disorder. Of note, depression and anxiety can negatively impact memory and
processing speed om: relative weaknesses according to two evaluations, both conducted during active
depressive episodes with anxiety). .

HM tussed the volume down significantly during the CATA, explaining that she has been told that she
is sensitive to sound, It is possible that this hypersensitivity to noise is contributing to feeling
overwhelmed and anxious in school, which tends to be a noisy environment. Please see recommendations
for suggestions for how to accommodate BB here to optimize her functioning.

WM 081
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 117 of 144 PagelD: 553

O

@

13

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

EMM is a kind, intelligent, articulate, thoughtful young woman, Please see recommendations below to
help her achieve her fullest, and great, potential.

DIAGNOSIS . .
F812 Specific Learning Disorder with impairment in mathematics, specifically with fluent calculation,

F33.1
F4].]

1.
2.

Moderate

‘Major Depressive Disorder, Recurrent Episode, Moderate

Generalized Anxiety Disorder

It is recommended that this report be shared with Ms school and treatment providers and
standardized testing agencies.

Mould benefit from a small school and small classroom environment where she can get extra
support for tional and academic needs. This classroom should still be academically
vigorous as 8 ability and achievement scores are generally at or above normal limits. In light
of relative weakness in PSI, math fluency, oral fluency, anxiety, and depression, EE may need
some extra time to process information and formulate and express an answer. It is important fo
give her this time and give her opportunities to seek clarification; to start, this may include writing
her question on a post-it note on her desk that 2 teacher's assistant walks around and sees and
addresses so she does not need to raise her hand and speak in front of the class which causes her
too much anxiety at this time. Similarly, do not cal! on MMB if she is not raising her band or
require her to speak in front of the class; work with her therapist to gradually expose her to these
fears and build her competency. To support her relative weaknesses, [ican benefit from the

following supports.
3. EEBBis reportedly (and noticeably) hypersensitive to noise. Therefore, she would benefit from the
recommendations

following ions; ; ;
a. A thorough Central Auditory Processing Disorder (CAPD) evaluation. These are typically
conducted by an audiologist in private practice or in a hospital with an audiology
department (such as Children’s Specialized Hospital or CHOP).
b. ME may benefit from access to noise-canceling headphones and/or headphones with
music as needed in order to cope with loud and ing settings end situations,
¢. [EEE would benefit from being able to take breaks when needed and go to a designated

quiet space when she is overwhelmed (e.g., guidance department office even if she does
not want to talk). Gradually decrease how often she can use this, in conjunction with her

therapist.

d. Similarly, because cafeterias can be very noisy, she may benefit from a quiet setting with a
small group of students to eat her Junch. This will help with becoming over-stimulated but
also with social skills and social anxiety and feeling like she has a group in the school,

4. Testing accommodations:

8. In light ofa relative weakness in Processing Speed and math fluency (clinically significant
discrepancy between timed and untimed math), enxiety, and depression, a vould
benefit from extended time on fests (at least time-and-a-half) in all subjects.

b. A separate, distraction-free testing room so she is not bothered by noises and other
extraneous stimuli (hypersensitive). This will aiso allow her from becoming agitated when

others turn in their tests before she does.
¢, Breaks if she pets anxious or overwhelmed.

WM 082
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 118 of 144 PagelD: 554

ah

oo,

©

PATIENT NAME:

14

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

5.

d, Instructions should be presented in writing and should be available for [IEMEto refer back
to in light of variable memory.

mest criteria for a diagnosis of Specific Learning Disorder with impairment in
mathematics, specifically fluent calculation, Moderate. Therefore, sho would benefit from the

following accommodations:
a, Because §jhas difficulties with math fluency, allow her to complete every other math

problem for homework/classwork in order to check for understanding while decreasing
unnecessary frustration.
b. Allow extra time (time-and-s-half) for math tests.
In regards to memory, MBM appeared to benefit from having verbal and pictorial information
paired together and possibly also from multiple exposures to the information. Do not include too
much extraneous information because has some difficulties picking out the most salient

points,

7. [EE would benefit from counseling/support eas needed in school, Jt would be helpful to have

someone check in on her adjustment regularly and assist in connecting her with peers that she may
connect with. To this end, she would benefit from @ social skills group (like a “lunch bunch") to
help make and maintain friendships in school.

In light of background information and current testing results, would benefit from the

following academic acoommodations:
®. Preferential classroom seating (front of class away from anything noisy such as a heating

syste).

b. Reduce the assignment length and strive for quality (rather than quantity) when
applicable),

i. In math, this may mean doing only every other problem in order to demonstrate
munstery of the concept, without causing unnecessary frustration and while leaving
time and energy for other tasks.

fi. For writing assignments, consider modifying page requirements,

ili. Do not grade her or penalize her based on completion time!

c. Due to variable processing speed and accuracy, would benefit from. receiving an
outline or complete copy of class notes ahead of time so that she can simply fill in a few
details during the lecture and stay engaged, Similarly, minimize unnecessary copying from
the board. In college, she would benefit from a note taker. Also, allow her to use assistive
technology such as a tablet or laptop to complete work and to take notes in class.

d. Unfamiliar information and materials should be presented in small, manageable “chunks”

end et a controlled rate. Similarly, unfamiliar skills should be taught through

demonstration and guided practice, which are only then followed by independent practice

or review. .

Give clear, concise directions, Provide a model. Post the mode! and refer to it often.

Instructions should be written down in light o: 8 memory inconsistencies,

Tasks should also be paced according to 8 level of mastery to guarantee a high rate

of success.

EE will benefit from highly structured, explicit, step-by-step strategies when leaming

new academic procedures. The last step of any such strategy should elways include some

method of checking the result. In addition, frequent sepetition and rehearsal of to-be-
learned material will be important.

Pr mmo

WM 083
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 119 of 144 PagelD: 555

PATIENT NAME: 15

DATE OF BIRTH:
an PSYCHOEDUCATIONAL EVALUATION

i, When necessary, help IMM break longer tasks into shorter segments. Plan on providing
extra Support and guidance for long-term, multi-step assignments requiring organization.
Teach to set clear timelines of what she needs to do to accomplish each step
{monitor her progress frequently).

j. Coach HJ in monitoring her own behavior (e.g., making checklists and writing

reminders for herself, setting alarms on her phone).
k. Increase the frequency of positive reinforcement at home and school (catch doing

something right and let her know it). Reinforce effort and not fina) outcome/grades,

9. Individuals with depression and anxicty symptoms often benefit from behavioral and
psychopharmacology interventions. Therefore, it is recommended thet J continue
psychotherapy and medication management.

Individuals with her profile tend to benefit from a Cognitive Behavioral Therapy (CBT) approach,
with special attention to:
a. Distress tolerance and coping with anxiety and depression
b, Building positive self-image
c. Noticing and challenging automatic negative thoughts
d, Emotion regulation
nal effectiveness

e. Interperso:
Social skills training
10. ma... benefit from a re-evaluation in 2-3 years to evaluate treatment progress and determine

recommendations for college.
11. 8 parents are referred to the following resources to provide additional information about her

oses, In addition, we recommend that the family rely on their own support systems as much
& as possible, as raising a child with depression, anxiety, and leaming difficulties can be very

challenging for parents. .
a. The Statewide Parent Advocacy Network (BPAN) can be helpfil a source of information

and support: 1-800-654-SPAN; www.spannj.org

b. National Alliance for Mental Hiness (NAMI) Mercer provides education and support for
individuals end families affected by mental illness - wwwnemimercer.org

c. Mom 2 Mom Helpline (a division of Rutgers UBHC) 1-877-914-6662,
http://www.mom2mom.us.com/

d. New Jersey Children’s System of Care, managed by Perform care. If eligible, you may
receive Family Supports such as respite care or assistance with camp. (1-877-652-7264;

www.pexformcare.org)

It was a pleasure working with [MJ and her family. If there are further questions or the need for
consultation regarding the findings of this evaluation, please do not hesitate to call us at (609) 419-0400,

. e{2ihin
Date

atilie Psy.D., BCBA-D
Licensed Psychologist, License #5563

WM 084
_ Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 120 of 144 PagelD: 556

PATIENT NAME: 16
DATE OF BIRTH:
@ PSYCHOEDUCATIONAL EVALUATION
Scoring Appendix

 

WM 085
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 121 of 144 PagelD: 557

DATE OF BIR

PSYCHOEDUCATIONAL EVALUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(aa
C Academic Functioning
Jer Individual Achievement -T d =
Oral Language Composite 104 61 Average
Listening Comprehension 114 82 >129 >19:11 High Average
Receptive Vocabulary £18 88 High Average
Oral Discourse Comprehension 104 6! Average
Oral Expression 93 32 7.8 13:1 Average
Expressive Vocabulary 99 47 Average
Oral Word Fluency 87 I9 Low Average
Sentence Repetition 98 45 Average
Total Reading Composite 103 58 Averngs |
Basic 108 70 Average
Reading Comprehension and 98 45 Average
Word Reading 5 ‘
113 81 >12, >19:11 High Ay
| Pseudoword Decoding 105 63 >129 >19:11 Aveta
Com ion 52 _30 $5.7 11:4 Average
Oral Reading Fluency 106 66 12.9 >19:11 Average
¢ ; Oral Reading Accuracy 97 42 10.2 15:0 Average
|___ Oral Reading Rate 105 63s 12.7 >19:11 Average |
Written Expression Composite 108 70 Average
Sentence Composition M5 &4 >12.9 >19:11 High Average
Sentence Combining 120 91 Very High
Séntence Building 107 68 Average _
i 105 63 12.4 >19:11 Average __
Essay Composition 101 53 9.8 16:0 Average
Word Count 107 68 Average
Theme Development and Text 94 34 Average
on
| Mathematics Composite 113 $1 High Average _
-*Math Fluency 89 23 Low Av
Math Problem Solving i17 87 7129 >19:11 High Average _|
Numerical Opesations __107 68 712.9 >19:11 Average
Math Fluency—Addition 92 30 8.4 13:4 Average
*Math Fluency—Subtraction 86 18 6.1 11:4 Low Average
Math Fiuency—Multiplication 92 30 7.2 13:0 Average _

 

 

Norms based on age
“Indicates score that is significantly (> 2 standard deviations) different from GAI

wor MecDgrized by code- GA: h- 3.5 (cy42(iV(5)- C6)

WM 086
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 122 of 144 PagelD: 558

PATIENT NAME: 18
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

 
  
 
 

shee ie
een

 

   

Comprehension

Standard Time

| __ Extended Time

Total

Standard Time

Extended Time
Reading Rate

 

 

 

 

 

 

 

 

WM 087
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 123 of 144 PagelD: 559

Executive Functionin

PATIENT NAME:
DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

arning/Memo

Wechsl telfi

i
Optional Subtests

ce Scale for Children —

d.

19

C.

 

Iramediate Symbol Translation

 

 

Delayed Symbol Trenslation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Recognition Memory 87 19 Low Average
Verbal Memory - Immediate Recall Total 85 16 Low Average
Verbal Memory — Recognition Total 88 21 Low Average
Story Memory
Immediate Recall 7 Low Average
Delayed Recall 7 Low Average
6 Low Average
Verbal Learning
Immediate Recall 8 Average
Delayed Recall 10 Average
on 10 Average
Visual Memory — Immediate Total 73 4 Very Low
Visual Memory - Recognition Total 90 25 Average
Design Memory
immediate 6 Low Average
Recognition 6 Low Average
Picture Memory
Immediate 5 Very Low
Recognition MH Average .

 

 

WM 088
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 124 of 144 PagelD: 560

 

 

 

 

 

 

 

  

 

 

PATIENT NAME: 20
DATE OF BIRTH:
© PSYCHOEDUCATIONAL EVALUATION
elis-Kaplan Executive function -
[Visual Scanning 12 High Average
| Number Sequencing 13 igh Average
east Seen 14 Very High
Number-Letter Switching 11 Average
Motor 1]
Letter Fluency —__ 4 Very Low
Alternate Form) 5 _Yery Low
Category S : Correct Responses 6 Low Average
FICnine aes g eae
raat theron Eee rece beaks ges aoe eis te oar tard

 

 

 

 

 

 

 

WM 089
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 125 of 144 PagelD: 561

PATIENT NAME: ' 21
DATE OF BIRTH:
© PS YCHOEDUCATIONAL EVALUATION

 

WM 090
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 126 of 144 PagelD: 562

PATIENT NAME: 22

DATE OF BIRTH:
PSYCHOEDUCATIONAL EVALUATION

@
cial, Emotional, and

 

to
te

* at-risk / ** clinically significant -
For clinical scales, higher scores indicate areas of difficulty
For adaptive scales, lower scores are indicative of concern

 

WM 091
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 127 of 144 PagelD: 563

PATIENT NAME: 23
DATE OF BIRTH:
¢ " PSYCHOEDUCATIONAL EVA LUATION
7 evised 's Manifest ety Scale, Second Edition 2

 

WM 092
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 128 of 144 PagelD: 564

 

 

 

 

 

EXHIBIT Q
7h,

coy

Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Pride 129 of 144 PagelD: 565

locre

Immediate Care
Children’s
Psychiatric Center
28 B Hill Road, Parsippany, NJ 07054
‘TEL (973) 794-3281 PAX (973) 794-3284
www.NUPsychCenter.com

8.17.17

RE:

To whom it may concern,

T am the clinician working with here at CCPC. 1am writing this
letter on behalf of S's anxiety and how it affects her education, Throughout her time here,
HS struggled with anxiety in social situations and when under pressure. She has struggled in
large with engaging in large group settings due to feeling overwhelmed and having thoughts that
others were going to judge her for what she says. 1 was able to encourage J to try and attend
school again for approximately two days last year. She continued to report anxiety due to the large
population of students and the size of her classes. She was unable to complete her academic
assignments due to the anxiety causing her confusion and delaying her ability to function in school.
While in smaller group settings, I have noticed that IMM was able to progress in managing her
anxiety. She became more an and engaged and identified that her anxiety lessened throughout

Mis a very mature and bright person. She excels better when people around her are mature and
college bound rather than peers who have behavioral issues. Throughout my time with her,
has never demonstrated any negative behaviors or came to program due to behavioral issues. She
also does not respond well when others around her have behavioral issues as it distracts her an?
causes her to become anxious again. She also will be continuing treatment here at ICCPC
throughout the school year and wil! not be in need of therapy while in school. She will need a
structured but non ~ strict educational environment as she functions better with more flexible
schedules. It is highly recommended that she be placed in a school that can meet these needs in
order for MM to fiction academically and succeed, if there are any further questions, please feel

free to contact me: Thank you.

Sincerely,

Melissa Dolgos, LAC Co.
Senior Clinician

973-794-3281 X222

melissad@njpsychcenter.com

1.C.C.P.C. — Immediate Care Children’s Psychiatric Center

WM 093
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 130 of 144 PagelD: 566

EXHIBIT R
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 131 of 144 PagelD: 567

PLATT PSYCHIATRIC ASSOCIATES, L.L.c.
Canfield Ofcs Part

904 B2 ~ 908 A2 Pompton Avenue
Cedar Greva, NJ 07008
Phone: 973-230-4840 - Fax: 973-239-4704

ARTHUR S, PLATT. D.O. ELLEN M. PLATT, D.O. JENNIFER E. PLATT, D.O.
General Paychiatry Child, Adolescent end General Child, Adolescent, Genezal and
Confrontational Psychiatry Psychiatry Forensic Paychiatry

Diplomate, Amarican Board of
Faychiatry and Neurology

Diplomate, American
Osteopathic Board of Neurology
aud Psychiatry

Diplotate; American Board of
Psychiatry and Neurology

Diplomasa, American Osteopathic
Board of Beurclogy and
Payohiatry:
Diplomate, American Board of

Diplomate, American Board of
Yeychiatry and Heaurology:
General Feychiatry
Diplomate, American
Osteopathic Board of Naurology
and Psychiatry, Genoral
Poychiatry

Adolascant Paychiatcy

PSYCHIATRIC CONSULTATION FOR SCHOOL STAFY
a eg Oe OE

Thia report was Prepared for School Steff Purposes only. tae for other purposes {s.q. custody,
COUrE appearance, etc.) my not be oppropriate and is net sanctioned by the auther.

NAME:

ADDRESS:

TELEPHONE:

DATE OF
CONSULTATION:

LOCATION OF CONSULTATION:

REFERRED BY:

REASON FOR
REFERRAL:

AGE:
DATE OF BIRTH:

SCHOOL:

ET/2@ 30d OIMLVIHDASY Ld

 

9/6/17

Office

West Morris Central High
School Child Study Team, Case
Manager: Ms. Kendra
Dickerson, School Psychologist

To assess ‘s psychiatric
status in order to determine
4n appropriate classroom
placement.

 

West Morris Central High
School

DIRIA

PGLP-BEZ-E26 Te-€T LTaz/eT/6e

I
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 132 of 144 PagelD: 568

a ,

GRADE: Rising 11™

CST CLASSIFICATION: None

LIVING/ PSYCHOSOCIAL ME tives with her parents
SITUATION: and brothers in the family’s

S-bedroom home. She has har
own bedroom where she sleeps.
The family has 2 cats, 1 deg
and a fish.

PAMILY: Mother: ae: 57-years:
teacher; reportedly in overall
good health,

Father: QE 56-years;
electrical engineer;
reportedly in overall good

 
 
 
 

health.

Brother: 5 24~- ‘a;
resides in

employed; n ms
reported.

Brother: [ER 22-years;
resides in
employed; no problems
reported.

Brother: MM 20-years:
Junior at TCNJ; no problems
reported,

CHIEF COMPLAINT AND HISTORY OF THE PRESENTING PROBLEM

All historical information was obtained in an interview with
mother and via review of all available Child Study Team referral
material, including: a Social History by Ms. Betina Goldberg-
Rappoport, School Social Worker, dated 1/18/17; a Psychological
Evaluation by Ms, Sherry Wilks, School Psychologist, dated
1/19/17; a Psychiatric Evaluation by Dr. Shankar Srinivasan,
dated 3/15/17; an IEP dated 4/6/17, a Letter written by Melissa
Dolgos, LAC, Senior Clinician, dated 8/17/17; and a
Psychoeducational Testing Report by Natalie Schuberth, Psy.D;
BCBA-D, dated 8/21/17. WM is interviewed with her mother

present. DRagT EDNFDENTAL

ET/E@ 350d OTSLVIHOASH Liv Id PALP-BEZ-E25 TEET 2182 /P1/5e
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 133 of 144 PagelD: 569

a 3

a i: « Bont old female referred for psychiatric
consultation as school staff is seeking to assass a s
psychiatric status in order to determine ar appropriate
Classroom placement. Mother reports that anxiety and depression
have been present for quite some time, but emerged overtly in
the fall of 2016.

According to the Social History by Ms. Betina Goldberg-
Rappoport, School Social Worker, dated 1/18/17, throughout her
school history RBBB was a strong student with no history of
learning issues. However, in 6™ grade, [BN described starting
to feel lonely; initially the feeling wasn't severe and she did
have friends. As her brothers began to gO away to college, she
started to feel increasingly depressed. She had a closes
relationship with her brothers and felt Protected and
comfortable with them, However, in September, 2016, she told a
friend that she felt suicidal.

Per the Psychoeducational Testing Report by Natalie Schuberth,
Psy-D., BCBA-D, dated 8/21/17, as noted above, in the fall of
2016, experienced suicidal ideation (September through
December 2016). Mother reported MM spent a lot of time in
her room before October 2016. She tried to return to school,
multiple times but her anxiety was intensely triggered and she
returned to home instruction. According to the Psychological
Evaluation dated 1/19/17 by Ms. Sherry Wilks, School
Psychologist, on 9/22/16 BEB was admitted to Iccpe for
depression and anxiety, and subsequently attended the partial
Care program which included counseling and academic tutoring.
ICCPC staff diagnosed with Major Depressive Disorder,
recurrent, severe, without psychotic features; and Generalized
Anxiety Disorder. She was prescribed Prozac and Wallbutrin.
IcCre staff also recommended a smaller and more therapeutic
environment so she could continue processing her anxiety and
depression and improve her schocl functioning. She improved in
the small, therapeutic school environment with individualized
attention. On 10/17/16, she was released from the program and
cleared to return to school. Home instruction started on
10/24/16 and a 504 Accommodation Plan was implemented on
12/7/16. As she placed a lot of pressure on herself and -
experienced fear of failure, a therapist reported that 7
continued to struggle with major anxiety related to schoo work,
and depression with suicidal thoughts were also present. Sha
experienced depression, lack of motivation and inability to
function which impacted her ability to attend school

DR ayy AL Sm

El/ba 3d OTMLVIHOASH LL Td v8db-GEZ-ELG TE‘ET 2182/P1/68
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 134 of 144 PagelD: 570

a 4

particularly in the context of high school where she felt
judged, pressured and scared.

MMMM’: scores on the WAIS-IV were: FSIQ=104 (VCI=116, PRI=107,
WMI=66, PSI™94) placing her in the Average range of intellectual
functioning. On the BASC-2, EE rated herself as not having
any noteworthy difficulties in a number of areas, including
sensation seeking, atypicality, locus of control, attention
problems, hyperactivity, relations with parents, self-reliance,
test anxiety, anger control and mania. However, she rated
herself within the At-Risk range in Attitude Toward School,
Social Stress, Anxiety, Depression, Sense of Inadequacy,
Somatization, Self-esteem, and Ego Strength. [EJ rated
herself in the Clinically Significant range in Attitude Toward
Teachers and Interpersonal Relations. Compared to her peers,
Parent Rating indicated that she had typical adolescent.
behaviors in a number of areas including: hyperactivity,
aggression, conduct problems, somatization, atypicaiity,
attention problems, social skills, activities of daily living,
anger control, bullying, emotional self-control, and executive
functioning. She was rated in the At-Risk range in anxiety,
adaptability, leadership, functional communication, social
development, and negative emotionality. MM was rated in the
Clinically Significant range for depression, withdrawal and
resilience. In addition to the aforemantioned diagnoses she
also had: Specific Learning Disorder with impairment in
Mathematics, specifically with fluent calculation, moderate.

MEM seemed to be doing well until January 2017 when she
experienced a depressive relapse manifested with sadness, no
motivation, loss of interest, hopelessness, suicidal ideation,
and increased anxiety which was described ag generalized worry
and panio type symptoms. As she was unable to attend school,
she was re-admitted to the ICCPC partial hospitalization program
with diagnoses including Major Depression, recurrent; Panic
Disorder and School issues. The Psychiatric Evaluation by Dr.
Shankar Srinivasan, dated 3/15/17 indicated ‘s psychiatric
issues included pervasive mood disturbances, avoidant behaviors
even when not under stress, along with irrational fears and
anxiety secondary to school issues; all of this collectively
impacted learning and her ability to maintain and build
Satisfactory interpersonal relationships.

Subsequently the IEP dated 4/6/17 referenced a gradual
transition to a less restrictive placement within the Mendham

Behavioral Support Program for a half-day, afternoons only.
| | would continue to work towards completion of courses

RAN T(E) PONRDENT

ET/S@ 9 3O¥d OIYLVIHOASH L101 POLP-GEZ-E25 TE‘ET £102/¢1/68
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 135 of 144 PagelD: 571

a , 5

howaver and attempts would bea made to conduct tutoring sessions
within the school environment. In addition, there was a
recommendation for J to transition to a small class setting
within the behavioral support program for English with her
peers, French and Chemistry would sontinue to be delivarad
through home instruction.

According to the Letter written by Melissa Dolgos, LAC, Senior
Clinician at ICCPC, dated 8/17/17, EE struggled with anxiety
in social situations and when under pressure. She struggled in
large group sattings feeling overwhelmed and having thoughts
that others were going to judge her for what she said. Anxiety
interfered with completing her academic assignments due
confusion; this delayed her ability to function in school. She
was better able to manage her anxiety in smaller groups and as
She became more open and angaged her anxiety lessened over time.
MM was to continue treatment at ICCPC through the school year
and was not expected to need therapy in school. Rather an
educational environment with small school and classroom settings
with increased flexibility in scheduling where extra support for
her emotional and academic needs would be available.

The Psychoaducational Testing Report by Natalie Schuherth,
Psy.D, BCBA-D, dated 8/21/17, reiterates the history as noted
above noting multiple attempts te return to school intensely
triggered her anxiety and she returned to home instruction. In
addition to the diagnoses already stated, Dr. Schuberth also
mentions: Specific Learning Disorder with impairment in
mathematics, specifically with fluent calculation, moderate;
Jenna is hypersensitive te noise. A thorough Central Auditory
Processing evaluation was recommended.

Mother’s understanding of the purpose of this consultation is to
reassess [M's current psychiatric situation in the context of
having previously been diagnosed with Generalized Anxiety
Disorder and Major Depressive Disorder. Mother reviews much of
the history noted above and relates an increasing pattern of
school refusal and social withdrawal for the past several years.
At the end of September of 2016, confided in a friend that
she wanted to kill herself and at w time cutpatient
psychotherapy was initiated with a social worker. Treatment
ended after 2-3 weeks and by that point in time she missed 1-2
weeks of school stating she was unable to return to school.
Based on a referral from a friend, soon thereafter, she started
attending a partial hospitalization program at ICCPC through the
middia of December of 2016. Medications included increasing
doses of Wellbutrin with the eventual addition of Prozac which

DRA Tae

ET/9@ = 25Vd OIMLYIHDASd Liv Id bO2P-GEZ-EL6 TE‘ET 2TA2/bT/68
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 136 of 144 PagelD: 572
a 6
was effective; then in August of 2017 her current prescriber, a
psychiatric nurse practitioner Evelyn Kaminski, NP, increased
the Prozac by 5 mg which has been relatively effective, however,
mother notes she still remains anxious, retreats to her room,
and does not like anyone going into her room. Through this
period she was unable to attend school, although she was able to
complete’ school work while at ICCPC and later went on home
instruction which started_in December of 2016 and continued
through to June of 2017. / After-her discharge from ICCPC in mid
December of 2016 she did‘attend 2 full days of school (mother
drove her) and after school she attended ICCPC IOP 3 days a
week. After the second day of attending school she cried and
told her mother “I can’t go back. I can’t go in there.”
Subsequently, she remained on home instruction for the inder
of the academic ysar.. As noted above, the trial of a Behavioral
Support Program in school was ineffective which mother believes
was related to a nonspecific instructional approach in that
classroom that would have required a great deal of self-
direction; although, this was a smalier classroom, 2 teachers

and 1 aide for approximately 10 stu with emotional issues
would not have been sufficient for

She has not attended her district school since September, 2016
although, shea has told her mother that she would like to be
attending a school.

in regard to other behaviors, mother states that her self-care
is excellent and she has a Slightly reduced appetite, but not
significantly so. She now virtually has no soeial life and
seems to like to retreat to her room.

MEDICAL HISs'TORY

ae . last physical examination with Dr. Libert occurred in
September of 2016. Present height: 5'6”, Present weight: 115
lbs. She is reportedly in overall good health. She currently
takes Prozac 15 mg daily and Wellbutrin 150 mg XR daily. A
prior trial of Lexapro in September was ineffective and
discontinued several weeks thereafter.

She experienced removal of wisdom teeth on 08/21/17; had an
emergency room visit on 08/03/17 for a knee injury.

She 1s scheduled to have an audiological evaluation.

Her psychiatrist at ICCPC waa Dr. Shrindvasin. Per the
Fsychoeducational Testing Report by Natalie Schuberth, Psy.D,

CREME = Gi ane

ET/2Z9 OW OTMLVIHOASd LLv id POLP-BEZ-ELE TE‘ET L1a2z/P1/608
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 137 of 144 PagelD: 573

Fe 7
BCBA-D, dated 8/21/17 family history is significant for high-
functioning Asperger’s disorder and high blood pressure.

She does not have much difficulty falling asleep or staying
asleep and doses sleep through the night.

Extended family medical history is Significant for anxiety, OCD
and depression,

DEVELOPMENTAL HISTORY

All aspects of early development including pregnancy, delivery,
neonatal period, infancy, toddlerhood periods, the achievement
of developmental milestones, and behavior in early childhood are
all rated as occurring appropriately within typical timeframes,

a: current gross motor coordination skills are rated as
average across all domains.

MMMM’ s school axperience relative to academic learning is rated
ag average.

a : school experience relative to behavior is rated as good.

Mother believes that JJ comprehends and understands
situations as well as peers. She rates MM’ = overall level of °
intelligence compared to peers as average.

- School experience relative to academic learning is rated as good
historically and average currently. School experience relative
to behavior is rated as good both historically and currently.

She has become extremely anxious being at her high school, she
experiences fears, phobias and has continued to refuse to go to
school and at times when she has had to enter her high school
she turns white and panics.

She is sought by peers for friendship, although in the past
several years she has had issues with trust and being judged.

a has never been involved with the police, involved in
physical fights in or out of school, had access to firearms or
other weapons, started a fire, had a police record, left home
without permission, had any experience with firearms or other
Weapons, demonstrated cruelty to animals or expressed thoughts
of seriously wanting to hurt someone else,

MRA Ly SPORT

ET/BG FON OTSLVIHOASd LL Id PALP-GEZ-E26 TEsET é1az/pl/ee
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 138 of 144 PagelD: 574

a 8

She did express suicidal thoughts in September of 2016; there is
no report of homicidal ideation, plan, intent or prior gestures.

Her behavior at home is recorded as appropriate with no
exaggerated or excessive types of interactions.

Her main interests and hobbies revolve around music, Playing
guitar and singing. She most enjoys being with her brothers.
She most dislikes being forced into social situations.

NENTAL STATUS EXAMINATION, OBSERVATION OF AND INTERVIEW WITH
JENNA,

nl

is a 5°6”, 135 1b female who is well-groomed, and casually
ressed in a grey suit (skirt and jacket) with a light orange

shirt. She has long brown hair and hazel eyes. She is
cooperative, but exceedingly anxious often sitting with her arms
croased. She is a cooperative participant in the interview, but
eye contact is variable. She replies to all questions initially
with some resistance, somewhat truncated, and avoidant
responses. Her initial resistance fades through the extensive
interview as the session progresses.

 

Interestingly, though her descriptions bacome increasingly
detailed, initially there is an apathetic manner to her
responses. She is, however, quite attentive. Anxious, she is
seated initially with her arms crossed, moderately interested in
the interview, sometimes avasive, often tense, initially largely
ill-at-ease.

Behavior is tense with evidence of Psychomotor retardation, She
speaks hesitantly in a soft, slow, monotone voice.

Initially she projects a vary empty, depressed mood which
reduces somewhat as the session progresses. Througheut, she is
exceedingly anxious and possibly fearful as she often looks in
the distance. Her affect is flat, dysphoric and constricted and
although she becomes more involved and more of a participant,
her affect does remain constricted throughout the interview.

She denies a break with reality, hallucinations, derealization,
depersonalization, or any unrealistic experiences. She is
somewhat phobic of the school building and mentions one other
atypical phobia. She speaks of being upset about a relative
visiting, talking on the phone, which prevented her from going
te sleep; she says, “I cried for an entire hour trying to plug
my ears and trying to talk to myself and drown out the noise.”

DRAG Y 7 cmp

ET/68 = 300d OTMLVIHOASd LLWid POL P-GEC-EL6 TE:El 2182/P1/68
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 139 of 144 PagelD: 575

| ,
This event occurred two years ago. Finally, she woke her mother

up and mother intervened but she reports retaining residual
fears about this.

Her mood is somewhat difficult to deseribe as she projects high
degrees of anxiety, possible fearfulness, and some projection of
emptiness with a hint of inappropriateness as well as
depression. Affect is restrained. She often looks in the
distance.

She denies ideas of reference. She may have some quasi-
suspicious and mistrustful feelings entangled with some degree
of agoraphobia as there have been periods when she did not want
to leave the house; she mentions a time in May of 2017 which she
did not leave the house for two waeks until one particular
occasion when she had to go to therapy.

Thought processes can ha tangential, but largaly are goal
directed. She has considered suicide by taking a bottle of
Ibuprofen, which she never did, and denies other self-harm. A
couple of times when overwhelmed she hit herself as hard as she
could. She says that for a very long time she has wanted to
kill herself. In September of 2016 she was feeling overwhelmed,
she hit herself as hard as sha could, but not hard enough to
actually cause damage. She has wanted to cut herself, but never
has. The last time this occurred was in March of 2017 and she
did have some bruises. She has done this when she felt trapped.
She felt this way in particular last May when parents had a
meeting at school and she sat outside the room for an hour
“being freaked out.”

She states that she “hated school sinca 6" grade” as she could
not relate to kids, and also thought everyone hated school. She
recalls a particular incident in 6™ grade that was vary ,
provocative for her. She had dreams/nightmares about going to
middle school with worries about not being able to find her
locker and not knowing where to go. She reports having had some
nasty teachers and a few who she believes made fun of her.

“fhey thought they were being funny.made fun of my work” this
ocouxxed in 8™ grade. Sha relates another incident from 6M
grade when she believes a student was ridiculed.

She states that in 10“ grade she told her mother she was
depressed, mother wanted her to get help and she entered day
treatment for approximately two months and this was helpful. °
However, in December, initially she felt confident in herself,
thought she could go back to school and do well, but, “when I

(DGS =F) cane

ET/BT sovd OISLVIHDASd Livid bOLP-BEZ-EL5 TE-Et L1ee/b1/68
: 576
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 140 of 144 PagelD: 57

S| 10
tried it was too Painful and even though none of the other kids

tesponded ‘I responded negatively’.” She also speaks of another
problematic situation in Marching Band Camp in 9 grade.

She denies use of alcohol, drugs, and cigarettes. She also doses
not have difficulty falling asleep and denies continuity
disturbances and nightmares. Eating is not an issue.

She has no idea of her goal for the future,

SUMMARY , CONCLUSIONS . AND REPORT OF FINDINGS

Preliminary findings are shared with mother. She is advised

that after a raview of all of the material, a final report will
ba issued to the Chiid Study Team, After this review, relevant
information may be added that we did not have an opportunity to

questions that can be forwarded to this office. Sha is also
advised that she may be receiving a copy of the report from the

i :.. E:.-2:: Old female referred for psychiatric
consultation fo assags MM’ s psychiatric Status in ordar to
determine an 4ppropriate classroom Placement,

— has a lengthy history of anxiety, depression and
nternalized conflict which is reported to have been noticed in
6m grade; however, there may have been earlier underpinnings of
this. Her sense of emotional discomfort about how she was
treated in achool and her Perceptions about how others were
treated crescendoeu during af, of ang 10% grades. She reached
the point of being extremely phobic of entering the school

Mental status examination reveals a dearth of psychiatric
information that raises questions about her overall Stability.
Although improved, she is tentative, highly anxious and
extremely internalized which places her at xisk for
unanticipated behavioral displays as she has not worked through
a Significant number of her internal conflicts; some of which
involves fealings about herself, feelings about other in her
life comingled with anger, confusion and fear and which is
affected by her thinking patterns.

She remains exceedingly emotionally fragile and the probability
of her attending her school is extremely low at this time. She

DRAG

ET/TT 300g OIMLVIHOASd Ld PA beREP acdc Frime  pemeie ee
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 141 of 144 PagelD: 577

P| a

requires an academic environment with the capability of a great
deal of emotional awareness and intervention.

Mother indicates that sometimes in the family she demonstrates
upset with her brothers. Mother is urged te convey her
description of impulsive and possibly erratic anger to her
therapist and medication provider at ICCPC. If possible they
should be offered the ability to review this report in order to
determine if there is any additional relevant information about
MMMM’ = thought processes especially in view of Dr. Srinivasan’s
concern about irrational fears in the context of pervasive mood
disturbances and avoidant behaviors even when not under stress.
Mother also mentions.that [can become extremely angry for
reasons that the rest of the family may not clearly understand;
again, this suggests the possibility of some illogical
conceptualizations. These descriptions suggest consideration of
a thought disorder.

is hypersensitive to noise. She would benefit from a
thorough Central Auditory Processing Disorder calculation.

The Psychiatric Evaluation by Dr. Shankar Srinivasan, dated
3/15/17 indicated Js psychiatric issues included pervasive
mood disturbances, avoidant behaviors ‘even when not under
stress, along with irrational fears and anxiety secondary to
school issues; all of this collectively impacted learning and
her ability to maintain and build satisfactory interpersonal
relationships. Based on this assessment by Dr. Srinivasan and
MM’ s current mental status examination, her medication should
be raviewed and altered in an attempt to address the above noted
mood disturbances, avoidant behaviors, irrational fears and
subsequent anxiety and depression. Also ongoing psychiatric
involvement is essential in concomitantly addressing, monitoring
and limiting the symptoms noted.

Currently she meets DSM-V criteria for: H/O Major Depressive
Disorder, recurrent episode, moderately savere (with irrational
thinking}; H/O Generalized Anxiety Disorder; H/O Panic disordar;
School avoidance; Specific Learning Disorder with impaixment in
mathematics, specifically with fluent calevlation, moderate; H/0
Majox Depressive Disorder, recurrent, severe, without psychotic
features; R/O Central Auditory Processing Disorder; R/O
Agoraphobla

This consultation was completed for tha purposes of a Child

Study Team evaluation. Use for other purposes may not be
appropriate. This is a tima limited assessment.

DRAFT (i) swear

ET/2T ONd OISLVIHOASd LLV Id POLP-BEZ-E26 TE'ET 218Z/PT/6o
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 142 of 144 PagelD: 578

*

12

Mother signed a release form specifying that doctor-patient
confidentiality is not in effect for this consultation or any

future consultations with school staff regarding this referral.

e

DRAFT « 7] CORFDENTAL

PBLP-6EZ~EL6 TE-ET 2TB2/PT/68

ET/Et 30d DIMLVIHOASd LLW Id
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 143 of 144 PagelD: 579

 

EXHIBIT S

 

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-8 Filed 11/26/19 Page 144 of 144 PagelD: 580

al

 

Mr. Stephen Ryan, Principal

ce: Mr. Joseph Cusack

cc: Mrs. Kendra Dickerson
West Morris Central High School
259 Bartley. Road

Chester, NJ 07853 07930

Mr. Ryan,

Please consider this letter as official notice that we are withdrawing , |
Humcke from West Morris Central High School, effective immediately. His
now enrolled at the Purnell School In Pottersville. Please send her official

transcripts to:

Purnell Schoo!
51 Pottersville Road
P.O. Box500

Pottersville, NJ 07979
Aitention: Kate Davis - Associate Director of Admissions

Thank you

 

WM 153
